As filed with the Securities and Exchange Commission on April 26, 2013 Commission File Nos.333-109762 811-10463 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No.21 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 27 [X] JNLNY SEPARATE ACCOUNT IV (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 2900 Westchester Avenue, Purchase, New York 10577 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank Julian, Esq., Assistant Vice President, Legal Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on April 29, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Variable Life Insurance contracts PERSPECTIVE INVESTORâ FLEXIBLE PREMIUM VARIABLE LIFE INSURANCE POLICY issued by JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK® through JNLNY SEPARATE ACCOUNT IV 2900 Westchester Avenue Suite 305 Purchase, New York 10577 Jackson of NY® Service Center P.O. Box 30901 Lansing, MI 48909- 8401 1-800-599-5651 Jackson of NY® IMG Service Center P.O. Box 30901 Lansing, Michigan 48909- 8401 1-888-464-7779 Effective September 15, 2006, this Perspective Investor® Flexible Premium Variable Life Insurance Policy is no longer available for purchase. Jackson National Life Insurance Company of New York (the “Company” or “Jackson of NY®”) is offering the flexible premium variable life insurance policies described in this prospectus.The policies provide insurance coverage on the life of one Insured.Please read this prospectus carefully before investing and keep it for future reference. The policies currently offer 45 allocation options, including 44 variable investment options, each of which is an Investment Division of Jackson National Separate Account IV, and our Fixed Account.Each Investment Division invests exclusively in shares of one of the portfolios of JNL® Series Trust or JNL Variable Fund LLC. We do not guarantee a minimum Policy Value on amounts allocated to the Investment Divisions and, therefore, the policies do not have a guaranteed minimum Policy Value.The portion of your Policy Value in the Separate Account will vary depending on the investment performance of the portfolios underlying the Investment Divisions to which you allocate your premium.You bear the entire investment risk on amounts allocated to the Investment Divisions.The investment policies and risks of each portfolio are described in the accompanying prospectuses for the JNL Series Trust and the JNL Variable Fund LLC and its portfolios.The Policy Value will also reflect premiums paid, amounts withdrawn, and cost of insurance and other charges. Flexible premium variable life insurance policies involve risks, including possible loss of principal.They are not deposits of any bank or insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. It may not be advantageous for you to purchase variable life insurance to replace your existing insurance coverage or to purchase additional variable life insurance if you already own a variable life insurance policy. This prospectus does not constitute an offering in any jurisdiction in which such offering may not be lawfully made.Jackson of NY does not authorize any information or representations regarding the offering described in this prospectus other than as based in this prospectus. The Securities and Exchange Commission has not approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. Jackson is relying on SEC Rule 12h-7, which exempts insurance companies from filing periodic reports under the Securities Exchange Act of 1934 with respect to variable annuity contracts that are registered under the Securities Act of 1933 and regulated as insurance under state law. Not FDIC/NCUA insured • Not Bank/CU guaranteed • May lose value • Not a deposit • Not insured by any federal agency The date of this prospectus is April 29 , 2013 . TABLE OF CONTENTS SUMMARY 1 Description of the Policy and Policy Benefits 1 Risks of the Policy 3 The Portfolios and Associated Risks 5 FEE TABLE 5 Transaction Fees 6 Periodic Charges 7 Optional Rider/Benefit Charges 8 Charges Assessed Against the Portfolios 9 Individual Underlying Mutual Fund Company Annual Expenses 9 PURCHASING A POLICY AND ALLOCATING PREMIUM 10 Applying for a Policy 10 Premiums 11 Planned Premium 11 Premium Limits 11 Guaranteed Minimum Death Benefit 12 Modified Endowment Contracts 12 Allocation of Premium 12 Policy Value 13 Accumulation Unit Value 13 Transfer of Policy Value 13 Restrictions on Transfers 14 Transfers Authorized by Telephone or the Internet 14 Dollar Cost Averaging 15 Rebalancing 15 THE SEPARATE ACCOUNT 16 The Portfolios 16 Voting Privileges 22 Additions, Deletions, and Substitutions of Securities 23 THE FIXED ACCOUNT 23 POLICY BENEFITS AND RIGHTS 24 Death Benefit 24 Death Benefit Options 24 Changes in Death Benefit Option 25 Changes in Specified Death Benefit 25 Optional Insurance Benefits 26 Policy Loans 28 Surrenders 29 Partial Surrenders 29 Status of Policy at Attained Age 100 30 Termination and Grace Period 31 Reinstatement 31 Right to Examine the Policy 31 Postponement of Payment 31 CHARGES AND DEDUCTIONS 32 Premium Charges 32 Mortality and Expense Risk Charge 32 Monthly Deduction 32 Cost of Insurance Charge 33 Monthly Policy Fee 33 Monthly Administrative Charge 33 Surrender Charge 34 Transfer Charge 35 Illustration Charge 35 Re-Underwriting Charge 35 Rider Charges 35 Additional Policy Charges 35 Portfolio Expenses 35 GENERAL POLICY PROVISIONS 35 Statements to Owners 35 Limit on Right to Contest 36 Suicide 36 Misstatement as to Age and Sex 36 Beneficiary 36 Assignment 36 Creditors' Claims 36 Dividends 36 Notice and Elections 36 Modification 36 Reduced Paid-Up Insurance 36 Exchange to a General Account Product 37 FEDERAL TAX CONSIDERATIONS 37 Taxation of Jackson of NY and the Separate Account 37 Jackson of NY Taxation 37 Tax Status of the Policy 38 Diversification Requirements 38 Owner Control 38 Tax Treatment of Life Insurance Death Benefit Proceeds 38 Tax Deferral During Accumulation Period 38 Distributions 39 Policies Which are MECs 39 Policies Which are not MECs 39 Treatment Beyond Attained Age 94 40 Actions to Ensure Compliance with the Tax Law 40 Federal Income Tax Withholding 40 Tax Advice 40 DESCRIPTION OF JACKSON OF NY AND THE SEPARATE ACCOUNT 40 Jackson National Life Insurance Company of New York 40 The Separate Account 40 Safekeeping of the Separate Account's Assets 41 State Regulation of Jackson of NY 41 DISTRIBUTION OF POLICIES 41 LEGAL PROCEEDINGS 42 FINANCIAL STATEMENTS 42 PRIVACY POLICY 43 GLOSSARY OF TERMS 45 APPENDIX A 48 APPENDIX B 50 APPENDIX C 54 WHERE YOU CAN FIND MORE INFORMATION 58 Capitalized terms used in this prospectus are defined where first used or in the Glossary of Terms beginning on page45of this prospectus. Summary Description of the Policy and Policy Benefits 1.What is a Flexible Premium Variable Life Insurance Policy? Your policy is designed to be flexible to meet your specific life insurance needs.Your policy has a Death Benefit, Policy Value and other features of life insurance providing fixed benefits.Your policy is a “flexible premium” policy because you have a great amount of flexibility in determining when and how much premium you want to pay.Your policy is a “variable” policy because the Policy Value varies according to the investment performance of the Investment Divisions to which you have allocated your premiums.The policy provides you with an opportunity to take advantage of any increase in your Policy Value but you also bear the risk of any decrease. 2.What are the Premiums for this Policy? You have considerable flexibility as to the timing and amount of your premiums.You must pay an initial premium to place the policy in force.Thereafter, you may pay additional premiums when and in such amounts as you choose, subject to certain restrictions.However, your policy may lapse and terminate without value if you do not pay sufficient premiums to keep the policy in force.The minimum initial premium generally is equal to 3 times the monthly Minimum Premium specified in your policy.The monthly Minimum Premium is based on your policy's Specified Death Benefit and the Insured's age, sex and underwriting risk classification.See “Purchasing a Policy and Allocating Premium” on page11for further details concerning the Minimum Premium. Premiums may be paid at any time.You may pay any level of premium, subject to certain limits.However, during the first three years, paying the monthly Minimum Premium may help keep your policy in force.See “Can my Policy Lapse?” on page 4.In addition, to take advantage of the Guaranteed Minimum Death Benefit feature, you must pay at least the cumulative Required Monthly Premium Amount due.This premium amount is shown on the policy data page when the rider is elected.It varies by age, sex and underwriting risk class.We may require evidence of insurability. We will not accept any premium that would increase our Net Amount at Risk under your policy, unless you provide us with evidence of insurability satisfactory to us.In addition, we will not accept any premium that would cause your policy to lose its status as a life insurance contract under the Internal Revenue Code of 1986, as amended (the “Code”), unless you also request an increase in the Specified Death Benefit that we approve.We also will not accept any premium that would cause your policy to be deemed a “modified endowment contract” under the Code, without your written consent or acknowledgement. 3.What is the Guaranteed Minimum Death Benefit Feature? Under this option, we agree to keep the policy (excluding any other riders) in force for the life of the Insured, regardless of the investment performance of the Investment Divisions, as long as your total premiums paid less Debt is greater than or equal to the cumulative Required Monthly Premium Amount.However, this rider will terminate if you take a partial surrender.You may select this optional rider when you apply for a policy.This rider is available only with Death Benefit Option A.For more information about this benefit, see “Guaranteed Minimum Death Benefit” on page 13. 4.How is my Policy Value Determined? Your Policy Value is the sum of the values of your interests in the Investment Divisions of the Separate Account, plus the values in the Fixed Account and Loan Account.Your Policy Value depends on the investment performance of the Investment Divisions and the amount of interest we credit to the Fixed Account and Loan Account, as well as the Net Premiums paid, partial surrenders, and charges assessed.We have summarized the charges imposed under the policy in “Fee Table” and described them in more detail in “Charges and Deductions” on page 33.We do not guarantee a minimum Policy Value on amounts allocated to the Separate Account.For more information about your Policy Value, see “Policy Value” on page 14. 5.What are the Investment Choices for this Policy? The policy currently offers 45 investment options, each of which is an Investment Division.Each Investment Division invests in a single portfolio of a mutual fund.See “The Portfolios” on page17for a listing of the available Investment Divisions.We also offer a Fixed Account option.See “The Fixed Account” on page24 for more information.You may transfer amounts among your investment choices, subject to certain restrictions.See “Risks of the Policy” on page3 and “Transfer of Policy Value” on page 15. 1 6.How are my Premiums Allocated? Before your premiums are allocated to the Policy Value, we deduct a Sales Charge, a Premium Tax Charge, and a Federal (DAC) Tax Charge (collectively “Premium Charges”).For more detail, see the Fee Table on page5and “Charges and Deductions” on page 33.The amount remaining after the deduction of the Premium Charges is called the Net Premium. When you apply for the policy, you specify in your application how to allocate your Net Premiums.You may change your allocation instructions at any time by writing to us at the address on the first page of this prospectus. We will generally allocate your initial Net Premiums to the Fixed Account on the Commencement Date.Following the Commencement Date, amounts designated for the Fixed Account will remain in the Fixed Account until otherwise instructed by you, while amounts designated for the Investment Divisions will be reallocated in accordance with your then current allocation instructions on the Allocation Date.The Allocation Date is generally the first business day on or after the fifth day following the Right to Examine Period for your policy.Thus, for example, if the Right to Examine Period is 10 days, the Allocation Date is generally 15 days after the Commencement Date.See “Right to Examine the Policy” on page32for more information about the Right to Examine Period.For amounts allocated to the Fixed Account prior to the Allocation Date, we may credit a different interest rate on amounts designated for the Fixed Account than on amounts designated for the Investment Divisions.We do not credit any interest or earnings on premiums we receive before the Commencement Date. After the Allocation Date, we generally allocate your Net Premiums to the Investment Divisions and the Fixed Account as of the date we receive your premiums at our Service Center.However, we reserve the right to delay the allocation of any Net Premium that requires underwriting.We allocate any subsequent Net Premium to the allocation options most recently elected by you and on file with us.See “Allocation of Premium” on page14for more information about how your premiums are allocated. 7.May I Transfer Policy Value Among the Investment Divisions and the Fixed Account? You may transfer Policy Value among Investment Divisions and to the Fixed Account at any time, subject to certain restrictions.To make a transfer, you may write to us or call us at the phone number shown on the front page.Only one transfer from the Fixed Account during any Policy Year is permitted, and the amount you may transfer is limited. In addition, you may use our automatic dollar cost averaging and rebalancing programs.For additional information, please see “Dollar Cost Averaging” and “Rebalancing” on page 17. Each transfer in excess of 15 in a Policy Year will incur a charge of $25.Allocation Date transfers and transfers due to dollar cost averaging or rebalancing programs will not incur a $25 charge or count toward the 15 transfers per Policy Year. 8.What are the Death Benefit Options? We will pay the Death Benefit Proceeds to the beneficiary upon the death of the Insured.The policy provides for three Death Benefit options.Under Option A, the Death Benefit is equal to the greater of the Specified Death Benefit (or Target Death Benefit if the Optional Additional Death Benefit Coverage is elected) and the Minimum Death Benefit.Under Option B, the Death Benefit equals the greater of the Specified Death Benefit (or Target Death Benefit) plus the Policy Value, and the Minimum Death Benefit.Under Option C, the Death Benefit equals the greater of the Specified Death Benefit (or Target Death Benefit) plus the greater of the sum of the premiums minus total partial surrenders and zero, and the Minimum Death Benefit. You must choose one of the Death Benefit options when you apply for a policy.You may change your policy's Death Benefit option while the Insured is alive, subject to our approval and certain restrictions.We reserve the right to limit or refuse changes to the Death Benefit options.For additional information, please see “Death Benefit Options” on page 25. 9.How is the Death Benefit Paid? If the Insured dies while the policy is in force, we pay the Death Benefit Proceeds to your beneficiary.The Death Benefit Proceeds equal the Death Benefit (based on the Death Benefit Option then in effect), plus any additional rider benefits payable upon the Insured's death, less any amounts you owe us (including any outstanding Debt and unpaid policy charges).We determine the amount of the Death Benefit Proceeds as of the end of the Valuation Period during which we receive due proof of death.We usually pay the Death Benefit Proceeds within seven days after we have received due proof of death and all other requirements we deem necessary have been satisfied.Until due proof of death is received, any amount in the Separate Account will be subject to investment risk.For additional information, please see “Death Benefit” on page 25. 2 10.Can I Increase or Decrease my Policy's Specified Death Benefit? Yes, you have considerable flexibility to increase or decrease your policy's Specified Death Benefit.You may request an increase after the first Policy Year and/or a decrease after the third Policy Year by writing to us.You are permitted only one change per Policy Year.Your requested increase or decrease must be at least $10,000.If you request an increase, you must provide evidence of insurability satisfactory to us.An increase in the Specified Death Benefit increases the charges deducted from your Policy Value and the surrender charge.You may not decrease the Specified Death Benefit of your policy below the minimum Specified Death Benefit shown in your policy.The minimum is $100,000 for all policies.We reserve the right to limit or refuse changes in the Specified Death Benefit.Some examples of the bases on which a requested change could be refused are: (i)the results of underwriting on a request for an increase indicate that the insured is no longer insurable, (ii)the change would cause the policy to violate Section 7702 of the Code, (iii)the policy owner is currently on claim for the Waiver of Monthly Deductions rider, (iv)a decrease would reduce the Specified Death Benefit below the $100,000 minimum, or (v)increases are not contractually allowed in the first year and decreases are not contractually allowed in the first 3 years.For more detail, see “Changes in Specified Death Benefit” on page 26.In addition, modifying your policy's Specified Death Benefit might have tax ramifications.For additional information, please see “Federal Tax Considerations” on page 38. 11.Do I have Access to the Value of my Policy? Yes.You may surrender your policy at any time for the Cash Surrender Value.If you request a full surrender between the expiration of the Right to Examine Period and the Allocation Date, we will refund the premium less any partial surrenders or policy loans. We currently permit you to take up to twelve partial surrenders per Policy Year, after the first Policy Year.The total partial surrender amount deducted from your Policy Value will consist of the amount payable to you, a flat fee not to exceed $25 and any applicable surrender charge and taxes.The total partial surrender amount must be at least $500.Other restrictions may apply.For more information, see “What are the Limitations on Partial Surrender?” on page4and “Partial Surrenders” on page 30.A full or partial surrender may have tax consequences.For more information, see “Federal Tax Considerations” beginning on page 38. 12.May I Take out a Policy Loan? Yes, you may borrow money from us using the policy as the only security for your loan, subject to limitations.To secure a loan's repayment, we require that a corresponding amount of Policy Value be transferred to the Loan Account.Day 1 Loans are also available.For more information, see “Policy Loans” on page 29.Policy loans may have tax consequences if your policy is deemed to be a “modified endowment contract” for federal income tax purposes.For more information, see “Modified Endowment Contracts” on page 13. 13.Can I Cancel my Policy? You may cancel your policy by returning it to us within ten days after you receive it.In addition, if your policy was purchased as a replacement of an existing life insurance policy or annuity contract, you may return it to us within sixty days after you receive it.If you return your policy during the Right to Examine Period, the policy terminates and we will refund your premium, less any partial surrender and any policy loans.For more information, see “Right to Examine the Policy,” on page 32. Risks of the Policy 1.Is my Policy Value Guaranteed? Your Policy Value is not guaranteed.However, the payment of the Death Benefit may be guaranteed under the Guaranteed Minimum Death Benefit feature.The value of your policy fluctuates with the performance of the allocation options you choose.Your allocation options may not perform to your expectations.Your Policy Values in the Investment Divisions may rise or fall depending on the performance of the portfolios in which the Investment Divisions invest and the charges under your policy.For more detail, please see “The Portfolios and Associated Risks” on page5and “The Separate Account” on page 17.In addition, a guarantee with respect to interest rate applies only to the Fixed Account allocation option. 2.Is this Policy Suitable for Short-Term Savings? The policy is designed for long-term financial planning.Although the surrender charge decreases over time, while it is in effect it may be a substantial portion of or even exceed your Policy's Value.Accordingly, you should not purchase the policy if you may need to access the Policy Value within a short time.Because the policy is designed to provide benefits on a long-term basis, before purchasing a policy for a specialized purpose, you should consider whether the long-term nature of the policy is consistent with the purpose for which it is being considered. 3 3.Can my Policy Lapse? Your policy could lapse and terminate without value if your policy's Cash Surrender Value becomes too low to support the policy's monthly charges, unless: (a) during the first three Policy Years, you have paid the cumulative Minimum Premiums and your policy's Net Policy Value is greater than zero; or (b) the Guaranteed Minimum Death Benefit feature is in effect.If your Policy Value is too low to keep your policy in force you will have at least a 61-day Grace Period to pay additional amounts to prevent your policy from terminating.We will notify you in writing.See “Termination and Grace Period” on page 32.If you have any outstanding Debt when your policy lapses, you may have taxable income as a result.See “Federal Tax Considerations” on page 38.Poor investment performance may cause your policy to lapse.Policy loans or partial surrenders also increase the risk that your policy may lapse because they have the effect of reducing your policy's Cash Surrender Value. 4.Are There Risks Involved with Specialized Uses of the Policy? Because the policy provides for an accumulation of Policy Values as well as a Death Benefit, you may wish to use it for various individual and business planning purposes.Purchasing the policy in part for such purposes may involve certain risks.For example, if the investment performance of the Investment Divisions is poorer than expected or if sufficient premiums are not paid, the policy may lapse or may not accumulate sufficient Policy Value to fund the purpose for which you purchased the policy.Partial surrenders and policy loans may significantly affect current and future Policy Values, Cash Surrender Values or Death Benefit Proceeds.The policy is designed to provide benefits on a long-term basis.Before purchasing a policy for a specialized purpose, you should consider whether the long-term nature of the policy is consistent with the purpose for which it is being considered.In addition, using a policy for a specialized purpose may have tax consequences.See “Federal Tax Considerations” on page 38. 5.What are the Limitations on Partial Surrender? You may not take a partial surrender in the first Policy Year.After the first Policy Year, you may take no more than twelve partial surrenders per Policy Year.We reserve the right to increase or decrease the number of partial surrenders you may take in a Policy Year.The minimum total partial surrender amount is $500, including a partial surrender fee not to exceed $25 and any applicable surrender charge or taxes.The surrender charge on a partial surrender is approximately proportional to the resulting decrease in the Policy Value.A partial surrender will reduce your Cash Surrender Value and may reduce your Specified Death Benefit.A partial surrender also will terminate the Guaranteed Minimum Death Benefit feature, if you have chosen that optional rider.We will not permit a partial surrender that would reduce the Cash Surrender Value to an amount less than or equal to the amount needed for the next three Monthly Deductions or if it would reduce the Specified Death Benefit below the minimum Specified Death Benefit shown in your policy.If your partial surrender request would reduce your Cash Surrender Value below that limit, we will either reject the request or allow you to surrender your policy, thereby ending your coverage.Please note that partial surrenders reduce your policy's Death Benefit.See “Partial Surrenders” on page 30.In addition, partial surrenders may have tax consequences.See “Federal Tax Considerations” on page 38. 6.What are the Limitations on Transfer? Each transfer in excess of 15 in a Policy Year will incur a transfer charge of $25, excluding Allocation Date transfers and transfers due to dollar cost averaging or rebalancing programs.We reserve the right to limit the size of transfers and remaining balances, and to limit the number and frequency of transfers among your investment options and the Fixed Account.We reserve the right to further limit transfers in any Policy Year, or to refuse any transfer request for an Owner or certain Owners.For example, we reserve the right to limit excessive trading and transfers that would disadvantage Owners or have a detrimental effect on Accumulation Unit Values or the share price of any portfolio.See “Transfer of Policy Value” on page 15. 7.What are the Limitations or Charges on Surrender of the Policy? You may surrender your policy at any time.We deduct a surrender charge from the surrender proceeds.The surrender charge is calculated as described in “Surrender Charge” on page 35.While the amount of the surrender charge decreases over time, it may be a substantial portion or even exceed your Policy Value.We also deduct any outstanding Debt.In addition, the surrender of your policy may have tax consequences.See “Federal Tax Considerations” on page 38. 8.What are the Risks of Taking a Policy Loan? Taking a loan from your policy may increase the risk that your policy will lapse.The loan will have a permanent effect on your Policy Value and will reduce the Death Benefit Proceeds.In addition, if your policy is a modified endowment contract for federal income tax purposes, taking a policy loan may have tax consequences.See “Policies Which are MECs” on page 40. 4 9.What are the Tax Consequences of Buying this Policy? Your policy is structured to meet the definition of a life insurance contract under the Code.We may need to limit the amount of premiums you pay under the policy to ensure that your policy continues to meet that definition. Current federal tax law generally excludes all Death Benefits from the gross income of the beneficiary of a life insurance policy.In addition, you generally are not subject to taxation on any increase in the Policy Value until it is withdrawn.Generally, you are taxed on surrender proceeds and the proceeds of any partial surrenders only if those amounts, when added to all previous distributions, exceed the total premiums paid.Amounts received upon surrender or partial surrender in excess of premiums paid are treated as ordinary income. Special rules govern the tax treatment of life insurance policies that meet the federal definition of a “modified endowment contract.”Depending on the amount and timing of your premiums, your policy may meet that definition.Under current tax law, Death Benefit payments under modified endowment contracts, like Death Benefit payments under other life insurance contracts, generally are excluded from the gross income of the beneficiary.Partial surrenders and policy loans, however, are treated differently.Amounts withdrawn and policy loans are treated first as income, to the extent of any gain, and then as a return of premium.The income portion of the distribution is includable in your taxable income.In addition, an additional 10% federal penalty tax is generally imposed on the taxable portion of amounts received before age 59 1/2.We will not accept any premium that would cause your policy not to qualify as a life insurance contract under the Code.For more information on the tax treatment of the policy, see “Federal Tax Considerations” on page 38. The Portfolios and Associated Risks 1.What is a Portfolio? Each of the Investment Divisions invests in shares of one of the portfolios.Each portfolio is a separate investment series of an open-end management investment company registered under the Investment Company Act of 1940 (the “1940 Act”).Each portfolio holds its assets separate from the assets of the other portfolios, and each portfolio has its own distinct investment objective and policies, which are described in the accompanying prospectuses for the portfolios.Each portfolio operates as a separate investment fund, and the income, gains and losses of one portfolio generally have no effect on the investment performance of any other.The portfolios in which the Investment Divisions currently invest are set forth in this prospectus.Some of the Investment Divisions described in this prospectus may not be available under your policy.For more information about the portfolios, please see “The Portfolios” on page 17. 2.What are the Risks of the Portfolios? We do not promise that the portfolios will meet their investment objectives.Amounts you have allocated to the Investment Divisions may grow in value, decline in value or grow less than you expect, depending on the investment performance of the portfolios in which those Investment Divisions invest.You bear the investment risk that those portfolios possibly will not meet their investment objectives.A description of each portfolio's investment policies and a comprehensive statement of each portfolio's risks may be found in its prospectus.For additional information, please see “The Portfolios” on page 17. 3.How can I Learn More about the Portfolios? You should read the portfolios' current prospectuses for detailed information concerning their investment objectives and strategies, and their investment risks before allocating amounts to the Investment Divisions.If you do not have a prospectus for a portfolio, please contact us at our Service Center at the number listed on the first page of this prospectus and we will send you a copy. FEE TABLE The following tables describe the fees and expenses that you will pay when buying, owning and surrendering the policy.The first table (and footnotes) describes the fees and expenses that you pay at the time that you buy or surrender the policy or transfer cash value between investment options. 5 TRANSACTION FEES Charge When Charge is Deducted Amount Deducted 1 Sales Charge When premium is allocated 6% of each premium in all years 2 Premium Tax Charge When premium is allocated Maximum: N/A 3 Current: 2% of each premium Federal (DAC) Tax Charge When premium is allocated 1.5% of each premium Surrender Charge (per $1,000 of Specified Death Benefit) 4 When you surrender your policy or take a partial surrender, during the first nine Policy Years or nine years after an increase in the Specified Death Benefit Minimum and Maximum Initial Surrender Charge Minimum: $ 2.49 per $1,000 Maximum: $50.00 per $1,000 5 Initial Surrender Charge for a 45-year-old Male Preferred Nonsmoker $15.88 per $1,000 Transfer Charge Each transfer in excess of 15 in any Policy Year $25 per transfer Illustration Charge 6 Each in-force illustration in excess of one in any Policy Year $25 per illustration Re-Underwriting Fee 7 If a transaction under your policy requires underwriting approval after the Commencement Date Partial Surrender Fee When you make a partial surrender $25 per partial surrender Expedited Delivery Charge 8 When you request expedited delivery of surrender, partial surrender or loan proceeds Current:$15 for wire transfers $10 for overnight delivery $22.50 for Saturday delivery 1 The table shows the maximum guaranteed charges, except as otherwise indicated.See “Charges and Deductions” on page33for more information about these charges and our current charges. 2 This is the maximum guaranteed Sales Charge.For information regarding our current charges, see “Premium Charges” on page 33. 3 The current charge is based on the state premium tax in New York. We reserve the right to increase or decrease this charge due to any change in state or local tax law or premium taxes we expect to pay. See “State and Local Premium Tax Charge” on page 33. 4 This charge applies to all surrenders and partial surrenders.The initial amount of the surrender charge generally equals the Specified Death Benefit of your policy multiplied by the applicable rate per thousand dollars of Specified Death Benefit divided by 1000.The applicable rate depends on the Insured's age, sex and underwriting risk classification.The surrender charge declines over a nine-year period, in accordance with a table shown in your policy.For example, the table below shows the nine-year surrender charge schedule for a 45-year-old Male Preferred Nonsmoker. Policy Year Surrender Charge per $1,000 1 2 3 4 5 6 7 8 9 10+ $0 An additional surrender charge usually applies if you increase your Specified Death Benefit.The surrender charge on partial surrenders generally is proportionate to the reduction in Policy Value resulting from partial surrender.For more information, see “Surrender Charge” on page35below. The surrender charge shown in the table above may not be representative of the charge you would pay.For more information about the surrender charge that would apply to your policy, please contact us at the address or telephone number shown on the first page of this prospectus, or contact your sales representative. 5 This is the maximum guaranteed Initial Surrender Charge.For information regarding our current charges see “Surrender Charge” on page 35. 6 6 This charge is not deducted from your Policy Value, but must be paid separately by you with each request for an in-force illustration in excess of one per Policy Year. 7 For example, you will be subject to this charge if you request an increase in the Specified Death Benefit, which would require you to provide us with satisfactory evidence of insurability.See “Changes in Specified Death Benefit” on page 26. 8 This charge reflects the expenses we expect to incur for providing expedited delivery of surrender, partial surrender or loan proceeds.We may increase this charge upon prior notice to you to reflect any increase in the expenses we expect to incur for providing this service. The second table (and footnotes) describes the fees and expenses that you will pay periodically during the time that you own the policy, not including the portfolio fees and expenses. PERIODIC CHARGES Charge When Charge is Deducted Amount Deducted9 Cost of Insurance Charge (per $1,000 Net Amount at Risk) 10 Monthly Minimum and Maximum COI Charge: Minimum: 0.06 per $1,000 Maximum: 83.33 per $1,000 COI Charge for a 45- year-old Male Preferred Nonsmoker 0.38 per $1,000 Policy Fee Monthly $15 per month for Policy Years 1-3 $7.50 per month thereafter Administrative Charge Monthly $0.07 per month per $1,000 of Specified Death Benefit for Policy Years 1-10 $0.01 per month per $1,000 of Specified Death Benefit thereafter Mortality and Expense Risk Charge 11 Daily 1.00% (on an annual basis) in all years Policy Loan Interest Rate 12 Annually (accrues daily) 4% Tax Charge 13 Daily Currently:None 9 The table shows the maximum guaranteed charges, except as otherwise indicated.See “Charges and Deductions” on page33for more information about these charges and our current charges. 10 The cost of insurance varies based on individual characteristics such as the sex, underwriting risk classification and age of the Insured and length of time the policy has been in force.We determine the current cost of insurance rates, but we guarantee that we will never charge you a higher cost of insurance rates than the guaranteed rates shown in your policy.Our current cost of insurance charges also varies depending on the Specified Death Benefit of the Policy.We calculate a separate cost of insurance charge for any increase in the Specified Death Benefit based on the Insured's circumstances at the time of the increase (including age and underwriting risk classification).For more information about the calculation of the cost of insurance charges, see “Cost of Insurance Charge” on page 34. See “Cost of Insurance Charge” on page 34for a description of how the Net Amount at Risk is determined. The cost of insurance charge shown in the table above may not be representative of the charge you would pay.For more information about the cost of insurance charge that would apply to your policy, please contact us at the address or telephone number shown on the first page of this prospectus or contact your sales representative. 11 This is the maximum guaranteed Mortality and Expense Risk Charge.For information regarding our current charges, see “Mortality and Expense Risk Charge” on page 33. 12 A loan against your policy accrues interest daily at an annual simple interest rate of 4% during your first through tenth Policy Years and 3% thereafter.To secure a loan’s repayment, we require that a corresponding amount of Policy Value be transferred to the Loan Account.On the Loan Account balance, we will credit interest that compounds daily at an annual effective interest rate of 3%.(At the same time, however, you forgo the performance of the Investment Divisions and the amount of interest we credit to the Fixed Account while your loan remains outstanding.) 13 We currently do not deduct a separate charge against the Separate Account for income taxes.In the future, however, we may impose such a charge if, in our sole discretion, we determine that we will incur a tax from the operation of the Separate Account. 7 Currently, we are offering the following optional riders.The charges for the rider you select are deducted monthly from your Policy Value as part of the Monthly Deduction.You may not be eligible for all optional Riders shown below.The benefits provided under each rider are summarized in “Optional Insurance Benefits” beginning on page 27. OPTIONAL RIDER/BENEFIT CHARGES Optional Benefit When Charge is Deducted Amount Deducted 14 Terminal Illness Benefit Rider 15 N/A N/A Optional Additional Death Benefit Coverage 16 Minimum and Maximum Cost of Insurance Charge (per $1,000 of Optional Death Benefit Coverage) 17 Monthly Minimum: 0.06 per $1,000 Maximum: 83.33 per $1,000 Cost of Insurance Charge for a 45-year-old Male Preferred Nonsmoker (2) 17 0.38 per $1,000 Monthly Administrative Charge Monthly $0.07 per $1,000 of the excess of the Target Death Benefit over the Specified Death Benefit for years 1-10; $0.01 per $1,000 of the excess of the Target Death Benefit over the Specified Death Benefit thereafter Waiver of Monthly Deductions Monthly Minimum: $3.00 per $100 of Monthly Deduction Maximum:$36.00 per $100 of Monthly Deduction Waiver of Specified Premium Monthly Minimum: $0.03 per $1 of Specified Premium Maximum:$0.11 per $1 of Specified Premium Guaranteed Minimum Death Benefit Monthly $.005 per $1,000 of the Specified Death Benefit Other Insured Term Insurance Rider Minimum and Maximum Cost of Insurance Charge (per $1,000 of Rider Coverage)17 Monthly Minimum: 0.06 per $1,000 Maximum: 83.33 per $1,000 Cost of Insurance Charge for a 45-year-old Male Preferred Nonsmoker17 0.38 per $1,000 Monthly Administrative Charge Monthly $0.07 per $1,000 of Death Benefit (charged only in year 1) Child Insurance Rider Monthly $2.08 per $5,000 of coverage($25 on an annual basis) 14 The table shows the maximum guaranteed charges, except as otherwise indicated.See “Charges and Deductions” on page33for more information about these charges and our current charges. 15 There is no additional cost for this rider, which is added automatically to your Policy. 16 The death benefit coverage under this rider equals the Total Death Benefit minus the Base Death Benefit, but not less than zero. 17 The cost of insurance varies based on individual characteristics such as the sex, underwriting risk classification and age of the Insured and length of time the policy has been in force.We determine the current cost of insurance rates, but we guarantee that we will never charge you higher cost of insurance rates than the guaranteed rates shown in your policy.Our current cost of insurance charges also varies depending on the rider death benefit. 8 The following table describes portfolio fees and expenses that you will pay periodically during the time that you own the policy.The table shows the minimum and maximum fees and expenses charged by any of the portfolios.More detail concerning each portfolio's fees and expenses is contained in the prospectus for each portfolio. CHARGES ASSESSED AGAINST THE PORTFOLIOS Minimum Maximum Total Annual Portfolio Operating Expenses 18 (expenses that are deducted from portfolio assets, including management and administrative fees, 12b-1 service fees and other expenses) 0.37% 1.0 2 % 18 The fees and expenses reflected in this table are expressed as a percentage of average net assets for the year ended December 31, 2012 , for the portfolios in which the Separate Account invests. The portfolios' expenses are assessed at the portfolio level and are not direct charges against the Investment Division or the Policy Value.These expenses are taken into account in computing each portfolio's per share net asset value, which in turn is used to compute the corresponding Investment Division's Policy Value. Each Investment Division purchases shares of the corresponding portfolio at net asset value.The net asset value reflects the investment advisory fees and other expenses that are deducted from the assets of the portfolio.The advisory fees and other expenses are not fixed or specified under the terms of the policy and they may vary from year to year.Each Investment Division invests in Class B shares of the underlying portfolio.For each Investment Division, the fees and expenses of the underlying portfolio shown in this prospectus reflect the fees and expenses of the class of shares in which the Investment Division invests. The figures in the following table show expense ratios for the individual portfolios for the year ended December 31, 2012 , except where otherwise noted. Individual Underlying Mutual Fund Company Annual Expenses (as a percentage of average net assets) Fund Name Management and Admin Fee Distribution and/or Service (12b-1) Fees Other Expenses Acquired Fund Fees and Expenses Total Annual Underlying Mutual Fund Expenses Contractual Fee Waiver and/or Expense Reimbursement Net Total AnnualUnderlying Mutual Fund Expenses JNL/DFA U.S. Core Equity 0.72% 0.00% 0.00% 0.01% 0.73% 0.12% A 0.61% JNL/ T. Rowe Price Value 0.72% 0.00% 0.01% 0.00% 0.73% 0.01% A 0.72% JNL/WMC Money Market 0.36% 0.00% 0.01% 0.00% 0.37% 0.12% B 0.25% B Individual Underlying Mutual Fund Company Annual Expenses (as a percentage of average net assets) Fund Name Management and Admin Fee Distribution and/or Service (12 b-1) Fees Acquired Fund Fees and Expenses Other Expenses Total Annual Fund Operating Expenses JNL/Capital Guardian Global Balanced 0.80% 0.00% 0.01% 0.01% 0.82% JNL/Capital Guardian Global Diversified Research 0.87% 0.00% 0.01% 0.01% 0.89% JNL/Eagle SmallCap Equity 0.78% 0.00% 0.00% 0.00% 0.78% JNL/Franklin Templeton Income 0.73% 0.00% 0.02% 0.01% 0.76% JNL/Franklin Templeton Small Cap Value 0.90% 0.00% 0.02% 0.00% 0.92% JNL/Goldman Sachs Core Plus Bond 0.67% 0.00% 0.03% 0.01% 0.71% JNL/Goldman Sachs Mid Cap Value 0.81% 0.00% 0.01% 0.00% 0.82% JNL/Invesco Global Real Estate 0.85% 0.00% 0.00% 0.01% 0.86% JNL/Invesco International Growth 0.80% 0.00% 0.02% 0.00% 0.82% JNL/Invesco Large Cap Growth 0.76% 0.00% 0.01% 0.00% 0.77% JNL/Invesco Small Cap Growth 0.95% 0.00% 0.01% 0.00% 0.96% JNL/JPMorgan International Value 0.80% 0.00% 0.00% 0.01% 0.81% JNL/JPMorgan MidCap Growth 0.77% 0.00% 0.01% 0.00% 0.78% JNL/JPMorgan U.S. Government & Quality Bond 0.48% 0.00% 0.01% 0.00% 0.49% JNL/Lazard Emerging Markets 1.02% 0.00% 0.00% 0.00% 1.02% JNL/Lazard Mid Cap Equity 0.81% 0.00% 0.01% 0.00% 0.82% JNL/Mellon Capital S&P 500 Index 0.35% 0.00% 0.01% 0.03% 0.39% JNL/Mellon Capital S&P 400 MidCap Index 0.37% 0.00% 0.01% 0.02% 0.40% JNL/Mellon Capital Small Cap Index 0.36% 0.00% 0.00% 0.02% 0.38% 9 JNL/Mellon Capital International Index 0.41% 0.00% 0.00% 0.04% 0.45% JNL/Mellon Capital Bond Index 0.36% 0.00% 0.01% 0.00% 0.37% JNL/Oppenheimer Global Growth 0.80% 0.00% 0.00% 0.01% 0.81% JNL/PIMCO Total Return Bond 0.60% 0.00% 0.00% 0.00% 0.60% JNL/PPM America High Yield Bond 0.54% 0.00% 0.01% 0.00% 0.55% JNL/PPM America Value Equity 0.65% 0.00% 0.00% 0.01% 0.66% JNL/T. Rowe Price Established Growth 0.66% 0.00% 0.00% 0.01% 0.67% JNL/T. Rowe Price Mid-Cap Growth 0.80% 0.00% 0.00% 0.01% 0.81% JNL/T. Rowe Price Short-Term Bond 0.51% 0.00% 0.00% 0.00% 0.51% JNL/UBS Large Cap Select Growth 0.77% 0.00% 0.01% 0.00% 0.78% JNL/WMC Balanced 0.54% 0.00% 0.01% 0.00% 0.55% JNL/WMC Value 0.58% 0.00% 0.00% 0.00% 0.58% JNL/Mellon Capital 25 0.44% 0.00% 0.00% 0.00% 0.44% JNL/Mellon Capital Select Small-Cap 0.45% 0.00% 0.00% 0.00% 0.45% JNL/Mellon Capital JNL 5 0.42% 0.00% 0.00% 0.02% 0.44% JNL/Mellon Capital VIP 0.45% 0.00% 0.00% 0.03% 0.48% JNL/Mellon Capital JNL Optimized 5 0.44% 0.00% 0.00% 0.04% 0.48% JNL/Mellon Capital Communications Sector 0.48% 0.00% 0.00% 0.02% 0.50% JNL/Mellon Capital Consumer Brands Sector 0.46% 0.00% 0.00% 0.02% 0.48% JNL/Mellon Capital Financial Sector 0.45% 0.00% 0.00% 0.03% 0.48% JNL/Mellon Capital Healthcare Sector 0.44% 0.00% 0.00% 0.03% 0.47% JNL/Mellon Capital Oil & Gas Sector 0.43% 0.00% 0.00% 0.03% 0.46% JNL/Mellon Capital Technology Sector 0.44% 0.00% 0.00% 0.03% 0.47% A JNAM has entered into a contractual agreement with the Fund under which it will waive a portion of its advisory fee for at least one year from the date of this Prospectus. Thereafter, the waiver will automatically renew for one-year terms unless the Adviser provides written notice of the termination of the agreement to the Board of Trustees within 30 days of the end of the then current term. B JNAM has contractually agreed to waive fees and reimburse expenses of the Fund to the extent necessary to limit the total operating expenses of each class of shares of the Fund, exclusive of brokerage costs, interest, taxes and dividend and extraordinary expenses, to an annual rate (as a percentage of the average daily net assets of the Fund) equal to or less than the Fund’s investment income for the period. The fee waiver will continue for at least one year from the date of this Prospectus, unless the Board of Trustees approves a change in or elimination of the waiver. This fee waiver is subject to yearly review and approval by the Board of Trustees. PURCHASING A POLICY AND ALLOCATING PREMIUM Applying for a Policy.You may apply to purchase a policy by submitting a written application to us through an authorized sales representative.We will not issue a policy to insure people who are older than age 90.The minimum Specified Death Benefit is $100,000.Before we issue a policy, we require you to submit evidence of insurability satisfactory to us.Acceptance of your application is subject to our underwriting rules.We reserve the right to reject your application for any reason. In general, we will issue your policy when we have determined that your application meets our underwriting requirements.We apply our customary underwriting standards to the proposed Insured.If on the Issue Date there are outstanding requirements that prevent us from placing your policy in force, coverage under your policy will not commence until all requirements are met.An example of an outstanding requirement is an amendment to your policy that requires your signature.We commence coverage of the Insured under the policy on the Policy Date, which generally is the later of (i)the Issue Date, (ii)the date on which we receive your first premium or (iii)the date that all requirements have been met or a date mutually agreed upon by us and the Owner.We will permit you to backdate the Policy Date of your policy up to six months before the Issue Date to save age.Backdating to save age can be advantageous, by reducing the charges under your policy although it also will reduce the units initially allocated to the investment options.You should consult your sales representative for more information as to whether backdating to save age would be appropriate for you.The Policy Date determines Monthly Deduction days, Policy Months and Policy Years.If your Monthly Anniversary date is not a business day, the Monthly Deduction will occur on the next business day with an effective date equal to the Monthly Anniversary date. If you pay a premium with your application, and your requested Specified Death Benefit is less than $500,000, we provide the Insured with temporary conditional insurance only if you meet all of the terms of a conditional receipt.The temporary conditional insurance provides coverage during the underwriting of your application, but only if all conditions within the Temporary Insurance Agreement are met and first Minimum Premium is submitted.Some of the conditions include the following:all answers in materials submitted must be true, complete and accurate and you must never have been treated for, diagnosed with, or tested positive for a number of conditions.This temporary conditional coverage is limited to $500,000 or the Specified Death Benefit applied for, whichever is less. If we approve your application, we begin to deduct policy charges as of the Policy Date.If we reject your application, we will not issue you a policy.We will return any premium you have paid, adding interest if, as, and at the rate, required in your state.We will not subtract any policy charges from the amount we refund to you. 10 Premiums.To place your policy in force, you generally must pay an initial premium at least equal to three monthly Minimum Premium payments.As described in “Planned Premium” below, we send a notice prior to the planned premium date if you tell us that you plan to pay quarterly, semi-annually or annually.You may also pay premiums, including your initial premium through EFT (Electronic Fund Transfers). You may pay additional premium at any time, and in any amount, as long as your premium would not cause your policy to lose its life insurance status under the Code, as explained in “Federal Tax Considerations” beginning on page 38.Premiums must be sent to us at the address on the first page.Unless you request otherwise in writing, while your policy has an outstanding loan, we treat all payments received as new premium, except those received after interest is billed and before the Policy Anniversary.We may require satisfactory evidence of insurability before accepting any premiums that would increase the Net Amount at Risk. Paying the Minimum Premium during the first three Policy Years can help keep your policy in force.During the first three Policy Years, if your total premium payments (less partial surrenders) exceeds the monthly Minimum Premium amount times the number of months since the Policy Date, we will not take the surrender charge into consideration in determining whether your Policy Value is sufficient to keep your Policy in force.Instead, your Policy will not enter the Grace Period provided that the Net Policy Value is greater than zero.After the first three years or if your total premiums (less partial surrenders) do not at least equal the necessary Minimum Premiums, the Cash Surrender Value (which is reduced by the then current surrender charge) is used for lapse testing.The Minimum Premium is shown on the policy data page of your Policy and varies by age, sex, underwriting classification, Specified Death Benefit, and optional benefits you have selected.We may change the monthly Minimum Premium amount to reflect changes you make to your policy.If so, the new monthly Minimum Payment amount begins to apply when the change becomes effective. We reserve the right to refuse any premium payment less than $25 or limit the amount of premium payments. Premium received 15 days or less in advance of the Policy Anniversary will be considered premium for the next Policy Year for purposes of calculating Sales Charges.There is currently no Sales Charge on premiums in excess of the Target Premium for a given Policy Year.See “Premium Charges” on page 33.As a result, the Sales Charge on a premium that is received 15 days or less in advance of the Policy Anniversary will be higher than if it otherwise would have been treated as premium in excess of the Target Premium.In addition, subject to your consent, if that premium in whole or part would exceed Guideline Premium or the Modified Endowment Contract, we will temporarily hold the entire premium and apply it to your Policy on the next Policy Anniversary.We will monitor your premium payments and other policy transactions and notify you if a payment or other transaction might cause your policy to become a MEC.We will not invest any Premium or portion of a Premium that would cause your policy to become a MEC.If we receive such a premium, we will notify you and if you elect to have your policy become a MEC contract, we will apply the premium on the business day we receive your election.Otherwise we will return the premium to you.The premium will be placed in a non-interest bearing accountuntil we apply it to your Policy.If we hold the premium for this reason, it will be deemed paid into your Policy on the next Policy Anniversary for all calculations under the Policy. Planned Premium.In your policy application, you will be asked to establish a schedule of “planned premium” payments by specifying the amount and frequency of such payments.You are not required to pay any planned premium.We will send you reminder notices prior to each planned payment date (except for those payments made in accordance with an EFT payment plan), which may be quarterly, semi-annually or annually, as specified by you.We reserve the right to stop sending such notices if no planned premiums are paid within any two Policy Years.You may change the amount or frequency of your planned premiums at any time by writing to us, subject to our consent. Payment of planned premiums does not guarantee that your policy will remain in force, even if you pay all planned premiums as scheduled.If the value of your policy is not sufficient to keep your Policy in force, you may need to change your planned payment schedule or make additional payments in order to keep your Policy in force. Paying planned premiums generally provides greater benefits than paying a lower amount of premium.In addition, you may use the planned premium to help remind you to pay at least the Minimum Premium during the first three Policy Years.Paying planned premiums also can help to keep your policy in force if your planned premium payments are at least as great as the Required Monthly Premium Amount necessary to keep the GMDB benefit in force.See “Guaranteed Minimum Death Benefit” on page 13. Premium Limits.Before we accept any premium that would require an increase in the Net Amount at Risk under your policy, you first must provide us with evidence of insurability.Also, the Code imposes limits on the amount of premium that can be contributed under a life insurance contract (“Guideline Premium limits”).If you exceed this limit, your policy would lose its favorable federal income tax treatment under the Code's definition of life insurance.Accordingly, we will not accept any premium that would cause your policy to exceed this limit, unless you increase the Specified Death Benefit (and/or Target Death Benefit) of your policy appropriately.To obtain this increase, you must submit a Written Request and satisfactory evidence of insurability meeting our then current underwriting standards.Otherwise we will accept only the portion of your premium that does not exceed the maximum permitted amount and we will refund the excess.In addition, we will not accept any additional premium from you until we can do so without exceeding the limit set by the Code.See “Federal Tax Considerations” on page38for more information.For premium received 15 days or less in advance of the Policy Anniversary, if we have your consent to hold the premium until the next Policy 11 Anniversary, the premium limits will be applied when the premium is applied to your policy on the Policy Anniversary.See “Premiums” on page12for more information. Paying too much premium also could cause your policy to be treated as a “modified endowment contract” for federal income tax purposes.See “Modified Endowment Contracts” at page13for more information. Guaranteed Minimum Death Benefit.The Guaranteed Minimum Death Benefit (“GMDB”) feature can enable you to keep your policy's Specified Death Benefit in force for the life of the Insured regardless of changes in the Policy Value.You may choose this optional feature when you apply for your policy.We charge an additional charge for the Rider, as described in the Fee Table on page5of this prospectus. Under this feature, we guarantee that your policy will remain in force, regardless of declines in Policy Value, if you meet the premium requirement under the rider.The premium requirement is met if, on each Monthly Anniversary, (a)the total premiums paid less Debt exceed (b)the sum of the Required Monthly Premium Amounts for the period from the Policy Date to the relevant Monthly Anniversary or the Insured's Attained Age 100, if earlier.For policies with Day 1 Loans, “total premiums” include the actual premium received plus the amount of the loan. If you fail the premium requirement, we will send you a notice giving you an opportunity to correct the deficiency by paying more premium.At the end of that period, if you have not paid the required additional premium, then the GMDB benefit will end.Once ended, this benefit cannot be reinstated, and the policy will stay in force only as long as the Policy Value is sufficient to keep the policy in force.The GMDB does not prevent the policy from entering the Grace Period, but an active GMDB will extend the Specified Death Benefit coverage for the life of the Insured even if the policy would otherwise lapse at the expiration of the Grace Period.For more information about the circumstances in which the policy might lapse, see “Termination and Grace Period” on page 32. The GMDB does not cover riders, including the Optional Additional Death Benefit Coverage.If the Net Policy Valueis insufficient to pay charges as they come due, only the GMDB and base policy coverage amount is guaranteed to stay in force. If the Net Policy Value is insufficient to pay the base coverage and the GMDB rider charges as they come due, these charges are waived.Deduction of charges will resume once there is sufficient Net Policy Value. If you take any partial surrenders, this rider will terminate.Only Death Benefit Option A is available with this rider.Changes to the policy's Death Benefit option are not allowed while this rider is in force. Modified Endowment Contracts.In certain circumstances your policy might be deemed a “modified endowment contract,” which is a category of life insurance contract defined in the Code.If your policy were to become a modified endowment contract, distributions and loans from the policy would result in current taxable income for you, as well as other adverse tax consequences.These tax consequences are described in more detail in “Policies Which Are MECs” on page 40.Your policy could be deemed a modified endowment contract if, among other things, you pay too much premium or the Death Benefit is reduced.We monitor the status of your policy and advise you if you need to take action to prevent your policy from being deemed a modified endowment contract.If you pay a premium that would result in this classification, we notify you and allow you to request a refund of the excess premium, or other action, to avoid having your policy being deemed a modified endowment contract.If, however, you do choose to have your policy deemed a modified endowment contract, we do not refund the premium.We will require acknowledgment that the policy will be deemed a modified endowment contract. Your policy also is deemed a modified endowment contract if you replace a modified endowment contract issued by another insurer with a policy.Payment of additional premium in connection with a replacement also could cause your policy to be deemed a modified endowment contract.For more information, please consult your tax adviser. Allocation of Premium.Your Net Premiums are generally allocated to the Investment Divisions and the Fixed Account in the proportions that you have selected.We deduct the Premium Charges from your premium before we allocate the Net Premium. You must specify your allocation percentages in your application.Percentages must be in whole numbers and the total allocation must equal 100%.The minimum allocation percentage per allocation option is 1%.We allocate any additional premiums according to those percentages until you give us new allocation instructions.You may add or delete Investment Divisions and/or the Fixed Account from your allocation instructions. We will generally allocate your initial Net Premiums to the Fixed Account on the Commencement Date.The Commencement Date is the date we place your policy in force after we have received: underwriting approval, any requirements outstanding after the Issue Date, and premium in an amount equal to or exceeding the minimum initial requirement.If outstanding requirements prevent us from placing your policy in force, the Commencement Date is postponed and your Net Premiums are not allocated until you satisfy those requirements.We do not credit any interest or earnings on premiums we receive before the Commencement Date. 12 Following the Commencement Date, amounts designated for the Fixed Account will remain in the Fixed Account until otherwise instructed by you, while amounts designated for the Investment Divisions will be reallocated in accordance with your then current allocation instructions on the Allocation Date.Any additional Net Premium we receive before the Allocation Date will also be allocated to the Fixed Account until the Allocation Date.The Allocation Date is generally the first business day on or after the fifth day following the Right to Examine Period for your policy.In most states, the Right to Examine Period is 10 days, but may be longer in some states.See “Right to Examine the Policy” on page32for more information about the Right to Return Period.Thus, for example, if the Right to Return Period is 10 days, the Allocation Date is generally 15 days after the Commencement Date.On the Allocation Date, we will transfer any amounts designated for the Investment Divisions (plus any interest credited thereto while held in the Fixed Account) to the applicable Investment Divisions.For amounts allocated to the Fixed Account prior to the Allocation Date, we may credit a different interest rate on amounts designated for the Fixed Account than on amounts designated for the Investment Divisions, but the rate will not be lower than 3%.Any transfers on the Allocation Date will not count against the annual limit under your policy. After the Allocation Date, we generally allocate your additional Net Premium to the Investment Divisions and the Fixed Account as of the date your premium is received at our Service Center.If an additional premium would result in an increase in the Death Benefit and thus requires underwriting, we may delay allocation until we have completed underwriting.At that time, we will follow the allocation instructions in our file unless you send us new allocation instructions with your payment. Policy Value.Your Policy Value is the sum of the value of your interests in the Separate Account, the Fixed Account, and the Loan Account.Your Policy Value may increase or decrease daily to reflect the performance of the Investment Divisions you have chosen, the addition of interest credited to the Fixed Account and the Loan Account, the addition of Net Premium, and the subtraction of partial surrenders and charges assessed.There is no minimum guaranteed Policy Value. Valuations for initial premiums and premiums requiring underwriting are made on the date your Net Premium is allocated to the Investment Divisions and the Fixed Account, as described in “Allocation of Premiums” above.We make all other valuations in connection with the policy on the day the premium or your transaction request is received at our Service Center, if that day is a Valuation Day.Otherwise, we make that determination on the next succeeding day that is a Valuation Day. Accumulation Unit Value.We measure your Policy Value in the Separate Account by determining the value of the Accumulation Units that we credit to your policy.When you invest in an Investment Division, we credit your policy with Accumulation Units in that Investment Division.The number of Accumulation Units we credit equals the amount invested in the Investment Division divided by the value of the Investment Division's Accumulation Units on the Valuation Day that the allocation is made.The number of Accumulation Units we credit increases when premium is allocated to the Investment Division and amounts are transferred to the Investment Division, and loan repayments are transferred from the Loan Account to the Investment Divisions.The number decreases when certain charges are deducted from the Investment Division (for example, the cost of insurance charge, policy fee, administrative charge, partial surrender fee, and surrender charge), a loan is taken from the Investment Division, a transfer is made to another allocation option, or a partial surrender is made.However, these adjustments do not affect the value of an Accumulation Unit. The value of an Accumulation Unit for each Investment Division varies to reflect the investment experience of the corresponding portfolio and the deduction of certain charges and expenses.We set the value of an Accumulation Unit at $10 when each Investment Division is established.Thereafter, on each Valuation Day, we determine the value of an Accumulation Unit for each of the Investment Divisions as follows: Determine the total value of assets in the Investment Division; Subtract from that amount the applicable mortality and expense risk charge and the tax charge (if any); and Divide the result by the number of outstanding Accumulation Units. You should refer to the prospectuses for the portfolios for a description of how the assets of each portfolio are valued since that determination directly affects the investment experience of the corresponding Investment Division and, therefore, your Policy Value. Transfer of Policy Value.You may request a transfer of Policy Value among the Investment Divisions and the Fixed Account in writing or by telephone after the Allocation Date.You may transfer all or a portion of your value from one Investment Division to another Investment Division or to the Fixed Account.You may make one transfer from the Fixed Account to any Investment Division each Policy Year.This amount transferred from the Fixed Account may not exceed the greater of $1,000 (or the Fixed Account value, if less), the amount transferred out of the Fixed Account in the prior year, or 25% of your value in the Fixed Account.However, transfers under our rebalancing program are not subject to these limits.See “Rebalancing” on page 17. As a general rule, we only make transfers on Valuation Days.If we receive your request in Good Order before the close of the New York Stock Exchange (usually 4:00 p.m. Eastern time) on a Valuation Day, we generally make the transfer that day.Otherwise, we 13 make the transfer on the next day that is a Valuation Day.We process transfers at the price next computed after we receive your transfer request. Restrictions on Transfers.The policy is not designed for frequent transfers by anyone.Frequent transfers between and among Investment Divisions may disrupt the underlying portfolio and could negatively impact performance, by interfering with efficient management and reducing long-term returns, and increasing administrative costs.Frequent transfers may also dilute the value of shares of an underlying portfolio.Neither the policies nor the underlying portfolios are meant to promote any active trading strategy, like market timing.Allowing frequent transfers by one or some Owners could be at the expense of other Owners of the policy.To protect Owners and the underlying portfolios, we have policies and procedures to deter frequent transfers between and among the Investment Divisions. Under these policies and procedures, there is a $25 charge per transfer after 15 in a Policy Year, and no round trip transfers are allowed within 15 calendar days.Also, we could restrict your ability to make transfers to or from one or more of the Investment Divisions, which possible restrictions may include, but are not limited to: ● limiting the number of transfers over a period of time; ● requiring a minimum time period between each transfer; ● limiting transfer requests from an agent acting on behalf of one or more Owners or under a power of attorney on behalf of one or more Owners; or ● limiting the dollar amount that you may transfer at any one time. To the extent permitted by applicable law, we reserve the right to restrict the number of transfers per year that you can request, and to restrict you from making transfers on consecutive business days.In addition, your right to make transfers between and among Investment Divisions may be modified if we determine that the exercise by one or more Owners is, or would be, to the disadvantage of other Owners. We continuously monitor transfers under the policy for disruptive activity based on frequency, pattern and size.We will more closely monitor policies with disruptive activity, placing them on a watch list, and if the disruptive activity continues, we will restrict the availability of electronic or telephonic means to make a transfer, instead requiring that transfer instructions be mailed through regular U.S. postal service, and/or terminate the ability to make transfers completely, as necessary.If we terminate your ability to make transfers, you may need to make a partial surrender to access the Policy Value in the Investment Division(s) from which you sought a transfer.We will notify you and your representative in writing within five days of placing the policy on a watch list. Regarding round trip transfers, we will allow redemptions from an Investment Division; however, once a complete or partial redemption has been made from an Investment Division through an Investment Division transfer, you will not be permitted to transfer any value back into that Investment Division within 15 calendar days of the redemption.We will treat as short-term trading activity any transfer that is requested into an Investment Division that was previously redeemed within the previous 15 calendar days, whether the transfer was requested by you or a third party. Our policies and procedures do not apply to the money market Investment Division, the Fixed Account, Dollar Cost Averaging or the Automatic Rebalancing program.We may also make exceptions that involve an administrative error, or a personal unanticipated financial emergency of an Owner resulting from an identified health, employment, or other financial or personal event that makes the existing allocation imprudent or a hardship.These limited exceptions will be granted by an oversight team pursuant to procedures designed to result in their consistent application.Please contact the Service Center if you believe your transfer request entails a financial emergency. Otherwise, we do not exempt any person or class of persons from our policies and procedures.We have agreements allowing for asset allocation and investment advisory services that are not only subject to our policies and procedures, but also to additional conditions and limitations, intended to limit the potential adverse impact of these activities on other Owners of the policy.We expect to apply our policies and procedures uniformly, but because detection and deterrence involves judgments that are inherently subjective, we cannot guarantee that we will detect and deter every policy engaging in frequent transfers every time.If these policies and procedures are ineffective, the adverse consequences described above could occur.We also expect to apply our policies and procedures in a manner reasonably designed to prevent transfers that we consider to be to the disadvantage of other Owners, and we may take whatever action we deem appropriate, without prior notice, to comply with or take advantage of any state or federal regulatory requirement. Transfers Authorized by Telephone or the Internet.You can request certain transactions by telephone or at www.jackson.com, our Internet website, subject to our right to terminate electronic or telephone transfer privileges, as described above.Our Customer Service representatives are available during business hours to provide you with information about your account.We require that you 14 provide proper identification before performing transactions over the telephone or through our Internet website.For Internet transactions, this will include a Personal Identification Number (PIN).You may establish or change your PIN at www.jackson.com.You may make transfers by telephone or through the Internet unless you elect not to have this privilege.Any authorization you provide to us in an application, at our website, or through other means will authorize us to accept transaction instructions, including Investment Division transfers/allocations, by you and your financial representative unless you notify us to the contrary.To notify us, please call us at the Service Center number listed on the first page. When authorizing a transfer, you must complete your transfer request by the close of the New York Stock Exchange (usually 4:00 p.m. Eastern time) in order to receive that day's accumulation unit value for an Investment Division. Transfer instructions you send electronically are considered to be received by us at the time and date stated on the electronic acknowledgement we return to you.If the time and date indicated on the acknowledgement is before the close of the New York Stock Exchange, the instructions will be carried out that day.Otherwise the instructions will be carried out the next business day.We will retain records of all web-based transactions by confirmation number.If you do not receive an electronic acknowledgement, you should telephone our Service Center immediately. You may only cancel an earlier telephonic or electronic transfer request made on the same day by calling the Service Center before the New York Stock Exchange closes.Otherwise, your cancellation instruction will not be allowed because of the round trip transfer restriction.Our procedures are designed to provide reasonable assurance that telephone or any other electronic authorizations are genuine.Our procedures include requesting identifying information and tape-recording telephone communications and other specific details.We and our affiliates disclaim all liability for any claim, loss or expense resulting from any alleged error or mistake in connection with a transaction requested by telephone or other electronic means that you did not authorize.However, if we fail to employ reasonable procedures to ensure that all requested transactions are properly authorized, we may be held liable for such losses. We do not guarantee access to telephonic and electronic information or that we will be able to accept transaction instructions via the telephone or electronic means at all times.We also reserve the right to modify, limit, restrict, or discontinue at any time and without notice the acceptance of instructions from someone other than you and/or this telephonic and electronic transaction privilege.Elections of any optional benefit or program must be in writing and will be effective on the next Monthly Anniversary upon receipt of the request in good order.Some optional benefits may require underwriting and will be effective on the next Monthly Anniversary following underwriting approval. Upon notification of the Owner's death, any telephone transfer authorization, other than by the surviving joint Owners, designate by the Owner ceases, and we will not allow such transactions unless the executor/representative provides written authorization for a person or persons to act on the executor's/representative's behalf. Dollar Cost Averaging.Under our dollar cost averaging program, you may authorize periodic transfers of a fixed dollar amount between or among the Investment Divisions and the Fixed Account.The minimum transfer amount of the dollar cost averaging program is $100, and transfers may occur monthly, quarterly, semi-annually, or annually.The minimum initial balance of your allocation option from which transfers will be made is $5,000.Dollar Cost Averaging and Rebalancing are mutually exclusive, you cannot select both. The theory of dollar cost averaging is that by spreading your investment over time, you may be able to reduce the effect of transitory market conditions on your investment.In addition, because a given dollar amount purchases more units when the unit prices are relatively low rather than when the prices are higher, in a fluctuating market, the average cost per unit may be less than the average of the unit prices on the purchase dates.However, participation in this program does not assure you of a greater profit from your purchases under the program, nor will it prevent or necessarily reduce losses in a declining market.Moreover, while we refer to this program of periodic transfers generally as dollar cost averaging, periodic transfers from an Investment Division with more volatile performance experience is unlikely to produce the desired effects of dollar cost averaging as would transfers from a less volatile Investment Division. Your request to participate in this program will be effective when we receive your completed request form at our Service Center.Call or write us for a copy of the request form and additional information concerning the program.We may change, terminate, limit, or suspend dollar cost averaging at any time. Rebalancing.Rebalancing allows you to readjust the percentage of your Policy Value allocated to each Investment Division to maintain a pre-set level of investment in various market segments.Over time, the variations in each Investment Division's investment results will shift the balance of your Policy Value allocations.Under the rebalancing program, we automatically transfer your Policy Value, back to the percentages you specify in accordance with procedures and requirements that we establish.Restrictions on transfers from the Fixed Account will not apply to Rebalancing.Dollar cost averaging and rebalancing are mutually exclusive, you cannot select both. 15 You may request rebalancing when you apply for your policy or by submitting a completed Written Request to us at our Service Center.Please call or write us for a copy of the request form and additional information concerning rebalancing. Rebalancing is consistent with maintaining your allocation of investments among market segments, although it is accomplished by reducing your Policy Value allocated to the better performing segments.Other investment programs, such as the dollar cost averaging program, may not work in concert with rebalancing.Therefore, you should monitor your use of these programs, as well as other transfers or partial surrenders, while rebalancing is being used.We may change, terminate, limit, or suspend rebalancing at any time. THE SEPARATE ACCOUNT The Portfolios.The Separate Account is divided into Investment Divisions.Each Investment Division invests in shares of one of the portfolios.Each portfolio is a separate investment series of JNL Series Trust or JNL Variable Fund LLC, each an open-end management investment company registered under the 1940 Act.We briefly describe the portfolios below.You should read the current prospectuses for the portfolios for more detailed and complete information concerning the portfolios, their investment objectives and strategies, and the investment risks associated with the portfolios.If you do not have a prospectus for a portfolio, contact us and we will send you a copy. Each portfolio holds its assets separate from the assets of the other portfolios and each portfolio has its own distinct investment objective and policies.Each portfolio operates as a separate investment fund and the income, gains, and losses of one portfolio generally have no effect on the investment performance of any other portfolio. Important information regarding the Investment Division investing in the JNL/Lazard Emerging Markets Fund: Effective August 29, 2011, the Investment Division of the Separate Account investing in the JNL/Lazard Emerging Markets Fund (the “Division”) has stopped accepting any additional allocations or transfers. All other Investment Divisions of the Separate Account remain available. Important Note:If you currently have an automatic program, suchasDollar Cost Averaging and Rebalancing, and it includes an allocation to the Division, you can continue to invest in the Division based on your existing election until you revise or terminate the automatic program. Any change to the existing automatic program is not permitted if you wish to continue an allocation to the Division. The Division is not available for any new or revised allocation instructions under any automatic program. If you make a subsequent premium payment and have future allocation instructions on file with us that include an allocation to the Division, you must choose a replacement Investment Division. All such allocations prior to our receipt of new allocation instructions will be allocated to the JNL/WMC Money Market Investment Division. Please consult your representative promptly to assist you in subsequently reallocating the Policy value in the JNL/WMC Money Market Investment Division to any other available Investment Division. If an application for a Policy is received on or after August 29, 2011, or if a pending application is not in good order by August 26, 2011, and it includes an allocation to the Division, that allocation will be allocated to the JNL/WMC Money Market Investment Division.Please consult your representative promptly to assist you in subsequently reallocating the Policy value in the JNL/WMC Money Market Investment Division to any other available Investment Division. Amounts invested in the Division as of August 29, 2011 will remain invested unless we receive instruction from you. You may continue to make transfers and withdrawals out of the Division in connection with the usual transactions under a Policy. However, if you transfer out of the Division on or after August 29, 2011 you will not be able to transfer back in. Underscored are the portfolios that are newly available, recently underwent name changes, or were subject to a merger, as may be explained in the accompanying parenthetical.The portfolios are not the same mutual funds that you would buy through your stockbroker or a retail mutual fund.The prospectuses for the portfolios are attached to this prospectus. JNL Series Trust JNL/Capital Guardian Global Balanced Fund Jackson National Asset Management, LLC (and Capital Guardian Trust Company) Seeks income and capital growth, consistent with reasonable risk through investments in stocks and fixed income securities of U.S. and non-U.S. issuers.The Fund's neutral position is a 65%/35% blend of equities and fixed income , but may allocate 55% to 75% of the Fund’s assets to equity securities and 25% to 45% of the Fund’s assets to fixed income securities.The Fund may also invest in debt securities of developing country (emerging market) issuers. JNL/Capital Guardian Global Diversified Research Fund Jackson National Asset Management, LLC (and Capital Guardian Trust Company) Seeks long-term growth of capital and income by investing at least 80% of its assets in a portfolio consisting of equity securities of U.S. and non-U.S. issuers.The Fund normally will invest in common stocks, preferred shares and convertible securities of companies with 16 market capitalization greater than $1 billion at the time of purchase.The Fund may also invest in equity securities of developing country (emerging market) issuers. JNL/DFA U.S. Core Equity Fund Jackson National Asset Management, LLC (and Dimensional Fund Advisors LP) Seeks long-term capital appreciation by investing, under normal market conditions, at least 80% of its assets in equity securities of U.S. companies.The percentage allocation of the assets of the Fund to securities of the largest U.S. growth companies will generally be reduced from between 2.5% and 25% of their percentage weight in the U.S. U niverse.The percentage by which the Fund’s allocation to securities of the largest U.S. growth companies is reduced will change due to market movements.Additionally, the range by which the Fund’s percentage allocation to all securities as compared to the U.S. Universe may be modified after considering other factors the Sub-Adviser determines to be appropriate, such as free float, momentum, trading strategies, liquidity management and expected profitability. JNL/Eagle SmallCap Equity Fund Jackson National Asset Management, LLC (and Eagle Asset Management, Inc.) Seeks long-term capital appreciation by investing, under normal circumstances, at least 80% of its assets in a diversified portfolio of equity securities of U.S. companies with market capitalizations in the range of the companies represented by the Russell 2000® Index.The Fund’s equity holdings consist primarily of common stocks, but may also include preferred stocks and investment grade securities convertible into common stocks, and warrants. JNL/Franklin Templeton Income Fund Jackson National Asset Management, LLC (and Franklin Advisers, Inc.) Seeks to maximize income while maintaining prospects for capital appreciation by investing, under normal market conditions, in a diversified portfolio of debt and equity securities. The equity securities in which the Fund invests consist primarily of common stock. Debt securities include all varieties of fixed, floating and variable rate instruments, including secured and unsecured bonds, bonds convertible into common stock, senior floating rate and term loans, mortgage and asset-backed securities, debentures, zero coupon bonds, notes, and short term debt instruments. The Fund seeks income by selecting investments such as corporate, foreign and U.S. Treasury bonds, as well as stocks with attractive dividend yields.In its search for growth opportunities, the Fund maintains the flexibility , based on economic conditions, to invest in common stocks of companies from a variety of industries such as utilities financials, energy and healthcare , but from time to time, based on economic conditions, the Fund may have significant investments in particular sectors. JNL/Franklin Templeton Small Cap Value Fund Jackson National Asset Management, LLC (and Franklin Advisory Services, LLC) Seeks long-term total return by investing, under normal market conditions , at least 80% of its assets in investments of small-capitalization companies.The Sub-Adviser deems small capitalization companies as companies with market capitalizations (the total market value of a company’s outstanding stock) under $3.5 billion at the time of purchase. The Fund invests primarily in common stocks.The Fund may invest up to 25% of its total assets in foreign securities. JNL/Goldman Sachs Core Plus Bond Fund Jackson National Asset Management, LLC (and Goldman Sachs Asset Management, L.P. and sub-sub-adviser: Goldman Sachs Asset Management International) Seeks a high level of current income, with capital appreciation as a secondary objective, by investing, under normal circumstances, at least 80% of its assets in a globally diverse portfolio of bonds and other fixed income securities and related investments.The Sub-Adviser has broad discretion to invest the Fund’s assets among certain segments of the fixed income market including in U.S. investment-grade bonds, collateralized loan obligations, high-yield non-investment grade debt securities, corporate debt securities, emerging market debt securities and in obligations of domestic and foreign issuers which may be denominated in currencies other than the U.S. dollar.The Fund does not currently intend to invest more than 75% of assets in non-investment grade securities. JNL/Goldman Sachs Mid Cap Value Fund Jackson National Asset Management, LLC (and Goldman Sachs Asset Management, L.P.) Seeks long-term capital appreciation by investing, under normal circumstances, at least 80% of its assets in securities within the market capitalization range of the Russell Midcap® Value Index and Russell 2500 Value Index .If the market capitalization of a company held by the Fund moves outside this range, the Fund may, but is not required to, sell the securities. The Fund may invest up to 25% of its net assets in foreign securities, including securities of issuers in emerging countries and securities denominated in foreign currencies.The Fund may also invest in derivatives. JNL/Invesco Global Real Estate Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc. and sub-sub-adviser: Invesco Asset Management L imited ) Seeks high total return by investing, normally, at least 80% of its assets in the equity and debt securities of real estate and real estate-related companies located in at least three different countries, including the United States.These companies include real estate investment trusts or other real estate operating companies. The Fund may also invest in the following other investments that have economic characteristics similar to the Fund’s direct investments: derivatives, exchange-traded funds and American Depositary Receipts.These derivatives and other instruments may have the effect of leveraging the Fund’s portfolio. JNL/Invesco International Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc.) Seeks long-term growth of capital by primarily investing in equity securities and depository receipts of foreign issuers. The Fund focuses its investments in common and preferred stock and invests, under normal circumstances in securities of companies located in at least three 17 countries outside of the U.S. The Fund may also invest no more than 30% in emerging markets securities.Emerging markets countries are those countries that are in the initial stages of their industrial cycles. JNL/Invesco Large Cap Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc.) Seeks long-term growth of capital by investing, normally, at least 80% of its assets in securities of large-capitalization companies.The Fund considers a company to be a large-capitalization company if it has a market capitalization, at the time of purchase, no smaller than the smallest capitalized company included in the Russell 1000® Index during the most recent 11-month period (based on month-end data) plus the most recent data during the current month. The Fund’s investments may include other securities, such as synthetic instruments.Synthetic instruments are investments that have economic characteristics similar to the Fund’s direct investments and may include warrants, futures, options, exchange-traded funds and American Depositary Receipts. The Fund may also invest up to 25% of its total assets in foreign securities. JNL/Invesco Small Cap Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc.) Seeks long-term growth of capital by investing, normally, at least 80% of its assets in equity securities of small-capitalization companies.The Fund considers a company to be a small-capitalization company if it has a market capitalization, at the time of purchase, no larger than the largest capitalized company included in the Russell 2000® Index during the most recent 11-month period (based on month-end data) plus the most recent data during the current month. The Fund’s investments may include other securities, such as derivative instruments. D erivative instruments are investments that have economic characteristics similar to the Fund’s direct investments. D erivative instruments in which the Fund may invest may include warrants, futures, options, exchange-traded funds and American Depositary Receipts. D erivative instruments may have the effect of leveraging the Fund’s portfolio. The Fund may also invest up to 25% of its total assets in foreign securities.The Fund may also invest up to 20% of its assets in equity securities of issuers that have market capitalizations, at the time of purchase, in other market capitalization ranges, and in investment-grade non-convertible debt securities, U.S. government securities and high quality money market instruments. JNL/JPMorgan International Value Fund Jackson National Asset Management, LLC (and J.P. Morgan Investment Management Inc.) Seeks high total return from a portfolio of equity securities of foreign companies in developed and, to a lesser extent, developing markets by investing, under normal circumstances, at least 80% of its assets in a diversified portfolio consisting primarily of value common stocks of non-U.S. companies; the Fund seeks to invest mainly in, but is not limited to, securities included in the MSCI EAFE Value Index.The Fund may also invest in the equity securities of companies in developing countries or “emerging markets.” JNL/JPMorgan MidCap Growth Fund Jackson National Asset Management, LLC (and J.P. Morgan Investment Management Inc.) Seeks capital growth over the long-term by investing, under normal market circumstances, at least 80% of its assets in a broad portfolio of common stocks of companies with market capitalizations equal to those within the universe of Russell Midcap Growth Index stocks at the time of purchase.Market capitalization is the total market value of a company’s shares. The Fund may also invest up to 20% of its total assets in all types of foreign securities. JNL/JPMorgan U.S. Government & Quality Bond Fund Jackson National Asset Management, LLC (and J.P. Morgan Investment Management Inc.) Seeks to obtain a high level of current income by investing, under normal circumstances, at least 80% of its assets in US Treasury securities, obligations issued by agencies or instrumentalities of the U.S. government (which may not be backed by the U.S. government)and mortgage-backed securities, that are supported either by the full faith and credit of the U.S. government or their own credit, collateralized mortgage obligations issued by private issuers, repurchase agreements and derivatives related to the principal investments.The Fund may also invest in high-quality corporate debt securities. JNL/Lazard Emerging Markets Fund (Please Note:The Investment Division investing in the JNL/Lazard Emerging Markets Fund is not accepting any additional allocations or transfers.) Jackson National Asset Management, LLC (and Lazard Asset Management LLC) Seeks long-term capital appreciation by investing, under normal circumstances, at least 80% of its assets in equity securities of companies whose principal business activities are located in emerging market countries.The Fund may engage, to a limited extent, in various investment techniques, such as foreign currency transactions and the use of derivative instruments to gain exposure to foreign currencies and emerging securities, and to hedge the Fund’s investments. JNL/Lazard Mid Cap Equity Fund Jackson National Asset Management, LLC (and Lazard Asset Management LLC) Seeks long-term capital appreciation by investing at least 80% of its assets in a non-diversified portfolio of equity securities of U.S. companies with market capitalizations generally in the range of $2 billion to $10 billion or in the range of companies represented in the Russell Mid Cap Index and that the sub-adviser believes are undervalued. JNL/Mellon Capital S&P 500 Index Fund (formerly, JNL/Mellon Capital Management S&P 500 Index Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to match the performance of the S&P 500® Index.The Fund seeks to invest under normal circumstances at least 80% of its assets in the stocks in the S&P 500 Index in proportion to their market capitalization weighting in the S&P 500 Index in order to provide long-term capital growth. 18 JNL/Mellon Capital S&P 400 MidCap Index Fund (formerly, JNL/Mellon Capital Management S&P 400 MidCap Index Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to match the performance of the S&P MidCap 400 Index.The Fund invests in equity securities of medium capitalization-weighted domestic corporations; under normal circumstances the Fund invests at least 80% of its assets in the stocks in the S&P MidCap 400 Index in proportion to their market capitalization weighting in the S&P MidCap 400 Index in order to provide long-term capital growth. JNL/Mellon Capital Small Cap Index Fund (formerly, JNL/Mellon Capital Management Small Cap Index Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to match the performance of the Russell 2000® Index.The Fund invests in equity securities of small- to mid-size domestic companies; under normal circumstances the Fund invests at least 80% of its assets in a portfolio of securities, which seeks to match performance and characteristics of the Russell 2000 Index through replicating a majority of the Russell 2000 Index and sampling from the remaining securities in order to provide long-term growth of capital. JNL/Mellon Capital International Index Fund (formerly, JNL/Mellon Capital Management International Index Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to match the performance of the Morgan Stanley Capital International (“MSCI”) Europe Australia Far East (“EAFE”) Index.The Fund invests in international equity securities attempting to match the characteristics of each country within the index; under normal circumstances the Fund invests at least 80% of its assets in the stocks included in the MCSI EAFE Index or derivative securities economically related to the MSCI EAFE Index in order to provide long-term capital growth. JNL/Mellon Capital Bond Index Fund (formerly, JNL/Mellon Capital Management Bond Index Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks to match the performance of the Barclays Capital U.S. Aggregate Bond Index by investing under normal circumstances at least 80% of its assets in fixed income securities. The Fund seeks to provide a moderate rate of income by investing in domestic fixed income investments. JNL/Oppenheimer Global Growth Fund Jackson National Asset Management, LLC (and OppenheimerFunds, Inc.) Seeks capital appreciation by investing mainly in common stocks of companies in the U.S. and foreign countries.The Fund can invest without limit in foreign securities and can invest in any country, including countries with developing or emerging markets.However, the Fund currently emphasizes investments in developed markets such as the United States, Western European countries and Japan.The Fund does not limit its investments to companies in a particular capitalization range, but currently focuses its investments in mid-capitalization and large-capitalization companies. JNL/PIMCO Total Return Bond Fund Jackson National Asset Management, LLC (and Pacific Investment Management Company LLC) Seeks to realize maximum total return, consistent with the preservation of capital and prudent investment management, by investing under normal circumstances at least 80% of its assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. JNL/PPM America High Yield Bond Fund Jackson National Asset Management, LLC (and PPM America, Inc.) Seeks to maximize current income, with capital appreciation as a secondary objective, by investing, under normal circumstances, at least 80% of its assets in high-yield, high-risk debt securities, commonly referred to as “junk bonds” and related investments.Further, while not a principal investment strategy, the Fund may engage in derivatives transactions. Investment in derivatives instruments that have economic characteristics similar to the fixed income investments may be used for the purpose of satisfying the 80% minimum investment requirement.The Fund may also invest in securities of foreign issuers.To the extent that the Fund invests in emerging market debt, this will be considered as an investment in a high-yield security for purposes of the 80% investment minimum requirement. JNL/PPM America Value Equity Fund Jackson National Asset Management, LLC (and PPM America, Inc.) Seeks long-term growth of capital by investing, primarily, in a diversified portfolio of equity securities of domestic companies.Such companies will typically have market capitalizations within the range of companies constituting the S&P 500 Index (“Index”) under normal market conditions at the time of the initial purchase.The market capitalization range of the Index will vary with market conditions over time.At least 80% of its assets will be invested, under normal circumstances, in equity securities. JNL/T. Rowe Price Established Growth Fund Jackson National Asset Management, LLC (and T. Rowe Price Associates, Inc.) Seeks long-term growth of capital and increasing dividend income by investing primarily in common stocks, concentrating its investments in well-established growth companies. The sub-adviser seeks investments in companies that have the ability to pay increasing dividends through strong cash flow.While the Fund invests principally in U.S. common stocks, other securities may also be purchased, including foreign stocks, futures and options.The Fund may invest up to 30% of its total assets (excluding reserves) in foreign securities, including emerging markets. JNL/T. Rowe Price Mid-Cap Growth Fund Jackson National Asset Management, LLC (and T. Rowe Price Associates, Inc.) 19 Seeks long-term growth of capital by investing at least 80% of its assets, under normal circumstances, in a broadly diversified portfolio of common stocks of medium-sized (mid-capitalization) companies whose earnings the sub-adviser expects to grow at a faster rate than the average company. JNL/T. Rowe Price Short-Term Bond Fund Jackson National Asset Management, LLC (and T. Rowe Price Associates, Inc.) Seeks a high level of income consistent with minimal fluctuation in principal value and liquidity by investing in a diversified portfolio of short- and intermediate-term investment-grade corporate, government, and mortgage-backed securities.The Fund may also invest in money market securities, bank obligations, collateralized mortgage obligations, and foreign securities. Normally, the Fund will invest at least 80% of its net assets in bonds.The Fund’s average effective maturity will not exceed three years.The Fund will only purchase securities that are rated within the four highest credit categories (e.g. AAA, AA, A, BBB, or equivalent) by at least one major credit rating agency or, if unrated, deemed to be of comparable quality by the sub-adviser. JNL/T. Rowe Price Value Fund Jackson National Asset Management, LLC (and T. Rowe Price Associates, Inc.) Seeks long-term capital appreciation by investing via a value approach investment selection process, at least 65% of total assets in common stocks believed to be undervalued.Stock holdings are expected to consist primarily of large-company stocks, but may also include mid-cap and small-cap companies. The Fund may invest up to 25% of its total assets (excluding reserves) in foreign securities.Income is a secondary objective. JNL/UBS Large Cap Select Growth Fund Jackson National Asset Management, LLC (and UBS Global Asset Management (Americas) Inc.) Seeks long-term capital appreciation by investing, under normal circumstances, at least 80% of its assets in equity securities of U.S. large capitalization companies.The Fund defines large capitalization companies as those with a market capitalization of at least $2.5 billion at the time of investment. In addition, up to 20% of the Fund’s net assets may be invested in foreign equity securities. Investments in equity securities include common stock and preferred stock, as well as American Depository Receipts. JNL/WMC Balanced Fund Jackson National Asset Management, LLC (and Wellington Management Company, LLP) Seeks reasonable income and long-term capital growth by investing primarily in a diversified portfolio of common stock and investment grade fixed income securities.The Fund may invest in any type or class of security. The anticipated mix of the Fund’s holdings is typically 60-70% of its assets in equities and 30-40% in fixed income securities, including cash and cash equivalents.The Fund may invest up to 15% of its assets in foreign equity and fixed income securities. JNL/WMC Money Market Fund Jackson National Asset Management, LLC (and Wellington Management Company, LLP) Seeks a high level of current income as is consistent with the preservation of capital and maintenance of liquidity by investing in high quality, U.S. dollar-denominated short-term money market instruments that mature in 397 days or less. The Fund primarily invests in money market instruments rated in one of the two highest short-term credit rating categories, including: (i) obligations issued or guaranteed as to principal and interest by the U.S. government, its agencies and instrumentalities or by state and local governments; (ii) time deposits, certificates of deposit and bankers acceptances, issued by banks and other lending institutions; (iii) commercial paper and other short-term obligations of U.S. and foreign issuers (including asset-backed securities); (iv) obligations issued or guaranteed by foreign governments or any of their political subdivisions, agencies or instrumentalities, including obligations of supranational entities; and (v) repurchase agreements on obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities. JNL/WMC Value Fund Jackson National Asset Management, LLC (and Wellington Management Company, LLP) Seeks long-term growth of capital by investing under normal circumstances at least 65% of its total assets in common stocks of domestic companies.Although the Fund may invest in companies with a broad range of market capitalizations, the Fund will tend to focus on companies with large market capitalizations (generally above $3 billion).The Fund may invest up to 20% of its total assets in the securities of foreign issuers. JNL Variable Fund LLC JNL/Mellon Capital 25 Fund (formerly, JNL/Mellon Capital Management 25 Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through a combination of capital appreciation and dividend income by investing the common stocks of 25 companies selected from a pre-screened subset of the stocks listed on the New York Stock Exchange (“NYSE”). The companies in the portfolio are determined by selecting all of the dividend-paying stocks listed on the NYSE. Next, the 400 highest market capitalization stocks are selected which are then ranked by dividend yield and 75 of the highest dividend yielding stocks are selected. From the remaining 75 stocks, the 50 highest dividend yielding stocks are eliminated and the remaining 25 companies are selected only once annually on a specific date each year. JNL/Mellon Capital Select Small-Cap Fund (formerly, JNL/Mellon Capital Management Select Small-Cap Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation by investing, under normal circumstances, at least 80% of its assets in a portfolio of common stocks of 100 small capitalization companies selected from a pre-screened subset of the common stocks listed on the New York Stock 20 Exchange or The Nasdaq Stock Market, on a specific date each year . JNL/Mellon Capital JNL 5 Fund (formerly, JNL/Mellon Capital Management JNL 5 Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing in the common stocks of companies that are identified by a model based on 5 different specialized strategies: Ø 20% in the DowSM 10 Strategy, a dividend yielding strategy; Ø 20% in the S&P® 10 Strategy, a blended valuation-momentum strategy; Ø 20% in the Global 15 Strategy, a dividend yielding strategy; Ø 20% in the 25 Strategy, a dividend yielding strategy; and Ø 20% in the Select Small-Cap Strategy, a small capitalization strategy. JNL/Mellon Capital JNL Optimized 5 Fund (formerly, JNL/Mellon Capital Management JNL Optimized 5 Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks capital appreciation by investing in the common stocks of companies that are identified by a model based on five separate specialized strategies: Ø 25% in the Nasdaq® 25 Strategy; Ø 25% in the Value Line® 30 Strategy; Ø 24% in the European 20 Strategy; Ø 14% in the Global 15 Strategy; and Ø 12% in the 25 Strategy. JNL/Mellon Capital VIP Fund (formerly, JNL/Mellon Capital Management VIP Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return by investing in the common stocks of companies that are identified by a model based on six separate specialized strategies. The Fund invests approximately 1/6 (approximately 17%) of its net assets in each of the following strategies: Ø The DowSM Dividend Strategy; Ø The European 20 Strategy; Ø The Nasdaq® 25 Strategy; Ø The S&P 24 Strategy; Ø The Select Small-Cap Strategy; and Ø The Value Line® 30 Strategy. JNL/Mellon Capital Communications Sector Fund(formerly, JNL/Mellon Capital Management Communications Sector Fund) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing, under normal circumstances, at least 80% of its assets in the stocks in the Dow Jones U.S. Telecommunications Index in proportion to their market capitalization weighting in the Dow Jones U.S. Telecommunications Index. JNL/Mellon Capital Consumer Brands Sector Fund (formerly, JNL/Mellon Capital Management Consumer Brands Sector Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing, under normal circumstances, at least 80% of its assets in the stocks in the Dow Jones U.S. Consumer Services Index in proportion to their market capitalization weighting in the Dow Jones U.S. Consumer Services Index. JNL/Mellon Capital Financial Sector Fund (formerly , JNL/Mellon Capital Management Financial Sector Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing, under normal circumstances, at least 80% of its assets in the stocks in the Dow Jones U.S. Financial Index in proportion to their market capitalization weighting in the Dow Jones U.S. Financials Index. JNL/Mellon Capital Healthcare Sector Fund(formerly, JNL/Mellon Capital Management Healthcare Sector Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing, under normal circumstances, at least 80% of its assets in the stocks in the Dow Jones U.S. Health Care Index in proportion to their market capitalization weighting in the Dow Jones U.S. Health Care Index. 21 JNL/Mellon Capital Oil & Gas Sector Fund (formerly, JNL/Mellon Capital Management Oil & Gas Sector Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing, under normal circumstances, at least 80% of its assets in the stocks in the Dow Jones U.S. Oil & Gas Index in proportion to their market capitalization weighting in the Dow Jones U.S. Oil & Gas Index. JNL/Mellon Capital Technology Sector Fund (formerly, JNL/Mellon Capital Management Technology Sector Fund ) Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return through capital appreciation and dividend income by investing, under normal circumstances, at least 80% of its assets in the stocks in the Dow Jones U.S. Technology Index in proportion to their market capitalization weighting in the Dow Jones U.S. Technology Index. The investment objectives and policies of certain of the portfolios are similar to the investment objectives and policies of other mutual funds that the portfolio's investment sub-advisers also manage.Although the objectives and policies may be similar, the investment results of the portfolios may be higher or lower than the investment results of those other mutual funds.We cannot guarantee, and make no representation, that the investment results of similar portfolios will be comparable even though the portfolios have the same investment sub-advisers.The portfolios described are available only through variable annuity and variable life Contracts issued by Jackson of NY.Shares of the portfolios may also be sold directly to qualified retirement plans.They are NOT offered or made available to the general public directly. A portfolio's performance may be affected by risks specific to certain types of investments, such as foreign securities, derivative investments, non-investment grade debt securities, initial public offerings (IPOs) or companies with relatively small market capitalizations.IPOs and other investment techniques may have a magnified performance impact on a portfolio with a small asset base.A portfolio may not experience similar performance as its assets grow. You should read the prospectuses for the JNL Series Trust and the JNL Variable Fund LLC carefully before investing.Additional portfolios and Investment Divisions may be available in the future. We automatically reinvest all dividends and capital gains distributions from a portfolio in shares of that portfolio at net asset value.The income and realized and unrealized gains or losses on the assets of each Investment Division are separate and are credited to or charged against the particular Investment Division without regard to income, gains or losses from any other Investment Division or from any other part of our business.We use the Net Premium you allocate to an Investment Division to purchase shares in the corresponding portfolio and redeem shares in the portfolios to meet policy obligations.The portfolios are required to redeem their shares at net asset value and to make payment within seven days. Certain portfolios sell their shares to separate accounts underlying both variable life insurance and variable annuity contracts.It is conceivable that in the future it may be unfavorable for variable life insurance separate accounts and variable annuity separate accounts to invest in the same portfolio.Although neither we nor any of the portfolios currently foresee any such disadvantages either to variable life insurance or variable annuity contract owners, each portfolio's board of directors intends to monitor events in order to identify any material conflicts between variable life and variable annuity contract owners and to determine what action, if any, should be taken in response thereto.If a board of directors were to conclude that separate investment funds should be established for variable life and variable annuity separate accounts, Owners will not bear the related expenses. Voting Privileges.As a general matter, you do not have a direct right to vote the shares of the portfolios held by the Investment Divisions to which you have allocated your Policy Value.Under current interpretations, however, you are entitled to give us instructions on how to vote those shares with respect to certain matters.We notify you when your instructions are needed and will provide proxy materials or other information to assist you in understanding the issues.We determine the number of votes for which you may give voting instructions as of the record date set by the relevant portfolio for the shareholder meeting at which the vote will occur. As a general rule, you are the person entitled to give voting instructions.However, if you assign your policy, the assignee may be entitled to give voting instructions.Retirement plans may have different rules for voting by plan participants.If you send us written voting instructions, we follow your instructions in voting the portfolio shares attributable to your policy.If you do not send us written instructions, we vote the shares attributable to your policy in the same proportion as we vote the shares for which we have received instructions from other Owners.We vote shares that we hold in the same proportion as we vote the shares for which we have received instructions from Owners. We may, when required by state insurance regulatory authorities, disregard Owner voting instructions if the instructions require that the shares be voted so as to cause a change in the sub-classification or investment objective of one or more of the portfolios or to approve or disapprove an investment advisory contract for one or more of the portfolios. 22 In addition, we may disregard voting instructions in favor of changes initiated by Owners to the investment objectives or the investment adviser of the portfolios if we reasonably disapprove of the proposed change.We would disapprove a proposed change only if the proposed change is contrary to state law or prohibited by state regulatory authorities or we reasonably conclude that the proposed change would not be consistent with the investment objectives of the portfolio or would result in the purchase of securities for the portfolio that vary from the general quality and nature of investments and investment techniques utilized by the portfolio.If we disregard voting instructions, we will include a summary of that action and our reasons for that action in the next semi-annual financial report to you. This description reflects our view of currently applicable law.If the law changes or our interpretation of the law changes, we may decide that we are permitted to vote the portfolio shares without obtaining instructions from our Owners and we may choose to do so. Additions, Deletions, and Substitutions of Securities.If the shares of any of the portfolios are no longer available for investment by the Separate Account or if, in our judgment, further investment in the shares of a portfolio is no longer preferred, we may add or substitute shares of another portfolio or mutual fund for portfolio shares already purchased or to be purchased in the future.Any substitution will comply with the requirements of the 1940 Act. We also reserve the right to make the following changes in the operation of the Separate Account and the Investment Divisions: (a) to operate the Separate Account in any form permitted by law; (b) to take any action necessary to comply with applicable law or obtain and continue any exemption from applicable laws; (c) to transfer assets from one Investment Division to another, or from any Investment Division to our general account; (d) to add, combine, or remove Investment Divisions in the Separate Account; (e) to change the way in which we assess charges, as long as the charges do not exceed the maximum guaranteed charges under the policies; and (f) to assess a charge for taxes attributable to the operations of the Separate Account or for other taxes. If we take any of these actions, we will comply with the then applicable legal requirements. THE FIXED ACCOUNT If you select the Fixed Account, your money will be placed with Jackson of NY's other assets.The Fixed Account is not registered with the SEC and the SEC does not review the information we provide to you about the Fixed Account.Your policy contains a more complete description of the Fixed Account. The portion of the policy relating to the Fixed Account is not registered under the Securities Act of 1933 (“1933 Act”) and the Fixed Account is not registered as an investment company under the 1940 Act.Accordingly, neither the Fixed Account nor any interests in the Fixed Account are subject to the provisions or restrictions of the 1933 Act or the 1940 Act, and the disclosure regarding the Fixed Account has not been reviewed by the staff of the Securities and Exchange Commission.The statements about the Fixed Account in this prospectus may be subject to generally applicable provisions of the federal securities laws regarding accuracy and completeness. You may allocate part or all of your premium to the Fixed Account.Under this option, we guarantee the amount allocated (deductions may lower the amount we guarantee) to the Fixed Account and a minimum rate of interest of 3% that will be credited to the amount in the Fixed Account.From time to time and at our sole discretion, we may set a higher current interest rate applicable to premium and transfers allocated to the Fixed Account during a Policy Year.We may declare different rates for amounts that are allocated to the Fixed Account at different times.The rate will be re-set on the Policy Anniversary.All monies in the Fixed Account will be re-set to the same rate on the Policy Anniversary.We determine interest rates in accordance with a variety of factors. Amounts allocated to the Fixed Account are part of the general account of Jackson of NY.We invest the assets of the general account in accordance with applicable laws governing the investments of insurance company general accounts. We may delay payment of partial surrenders from the Fixed Account for up to 6 months from the date we receive your written partial surrender request.We pay interest on the deferred amount at such rate as may be required by the applicable state or jurisdiction. 23 POLICY BENEFITS AND RIGHTS Death Benefit.While your policy is in force, we will pay the Death Benefit Proceeds upon the death of the Insured.We will pay the Death Benefit Proceeds to the named beneficiary(ies) or, if none survives, to the contingent beneficiary(ies).We will pay the Death Benefit Proceeds in a lump sum. The Death Benefit Proceeds payable to the beneficiary equal the applicable Death Benefit, less any Debt and less any due and unpaid charges.The amount of Death Benefit is based on the Death Benefit Option you have selected, any increases or decreases in the Specified Death Benefit (or Target Death Benefit), and in some instances your Policy Value.The Death Benefit Proceeds may be increased, if you have added a rider that provides an additional benefit.Please see “Optional Insurance Benefits” beginning on page 27. The Death Benefit Proceeds will include any amount which may be payable under the Guaranteed Minimum Death Benefit (if included in your policy), as of the end of the Valuation Period during which we receive due proof of death from the beneficiary of record (if there are multiple beneficiaries, we will calculate the Death Benefit Proceeds when we receive due proof of death from the first beneficiary).We usually pay the Death Benefit Proceeds within seven days after we have received due proof of death and all other requirements we deem necessary have been satisfied. Death Benefit Options.You may choose one of three Death Benefit options.Under each option, if you have added the Optional Additional Death Benefit Coverage to your policy, the Target Death Benefit rather than the Specified Death Benefit is used in calculating the Death Benefit: Option A:the Death Benefit is the greater of:(a)the Specified Death Benefit (or Target Death Benefit) of the policy; or (b)the Minimum Death Benefit.Option A is designed to provide a specific amount of Death Benefit that generally does not vary with changes in the Policy Value.As your Policy Value increases, the Net Amount at Risk under your policy generally decreases, unless your Policy Value is sufficiently large to require that the Death Benefit be determined using the Minimum Death Benefit. Option B:the Death Benefit is the greater of (a)the Specified Death Benefit (or Target Death Benefit) plus the Policy Value or (b)the Minimum Death Benefit.Under Option B, the amount of the Death Benefit generally increases to reflect increases in the Policy Value.Under this option your policy generally involves a constant Net Amount at Risk. Option C:the Death Benefit is the greater of:(a)the Specified Death Benefit (or Target Death Benefit) plus the greater of (i)the sum of all premiums paid minus all prior partial surrenders (including any applicable charges) or (ii)zero, or (b)the Minimum Death Benefit.Under this Option, your Death Benefit generally varies as you pay premiums and take partial surrenders. The Minimum Death Benefit used in the Death Benefit formulas under the policy equals the Policy Value multiplied by the applicable corridor percentage.We have set forth the applicable corridor percentages in the policy.The corridor percentages are based upon the age of the Insured.The applicable corridor percentage decreases from 250% at age 40 or less to 100% at age 95 or above.While your policy is in force, we guarantee that the Death Benefit will not be less than the greater of the current Specified Death Benefit (or Target Death Benefit) or the Minimum Death Benefit. Since the cost of insurance charge is based upon the Net Amount at Risk, it generally is less under a policy with an Option A Death Benefit than one with an Option B Death Benefit.As a result, if the Sub-Accounts you select experience favorable investment results, your Policy Value tends to increase faster under Option A than under Option B, but the Death Benefit under Option B increases or decreases directly with changes in the Policy Value.Thus, you may prefer Option A if you are more interested in the possibility of increasing your Policy Value based upon favorable investment experience, while you may prefer Option B if you are seeking to increase Death Benefits.Option C may be preferable if you want a Death Benefit that would include a return of premium paid (less partial surrenders). Example of Applicable Corridor Percentage.The corridor percentages used in calculating the Minimum Death Benefit are set so as to seek to ensure that the policies qualify as life insurance for federal income tax purposes.Accordingly, the policy provides that under all Death Benefit options, the Death Benefit will at least equal the Minimum Death Benefit.For example, under an Option A policy, an increase in the Policy Value due to favorable investment experience may increase the Death Benefit above the Specified Death Benefit (or Target Death Benefit), and a decrease in Policy Value due to unfavorable investment experience may decrease the Death Benefit (but not below the Specified Death Benefit (or Target Death Benefit)). 24 A B Specified Death Benefit Death Benefit Option A A Insured's Age 50 50 Policy Value Applicable Corridor Percentage 185% 185% Death Benefit Under column A, the Death Benefit equals $212,750, i.e., the greater of $200,000 (the Specified Death Benefit) and $212,750 (the Policy Value of $115,000, multiplied by the corridor percentage of 185%).This amount, less any Debt and unpaid charges, constitutes the Death Benefit Proceeds that we would pay to the beneficiary. Under column B, the Death Benefit is $200,000, i.e., the greater of $200,000 (the Specified Death Benefit) and $175,750 (the Policy Value of $95,000 multiplied by the corridor percentage of 185%). Changes in Death Benefit Option.Subject to our consent, after the first Policy Year, you may change the Death Benefit Option once each Policy Year by writing to us at the address given on the first page of this prospectus.If you ask to change from Option A to Option B, we reduce the Specified Death Benefit (and Target Death Benefit, if Optional Additional Death Benefit Coverage is elected) of your Policy by the amount of the Policy Value.If you ask to change from Option B to Option A, we increase the Specified Death Benefit (and Target Death Benefit) of your policy by the amount of the Policy Value.If you ask to change from Option C to Option A, we increase the Specified Death Benefit (and Target Death Benefit) by the greater of the sum of all your premiums paid, less all prior partial surrenders or zero.You may not change from Option C to Option B or from Option A or B to Option C.The change takes effect on the first Monthly Anniversary following our approval at least one business day after we approve your Written Request.If less than one business day remains before the Monthly Anniversary, the change will be effective on the second following Monthly Anniversary.We may require evidence of insurability satisfactory to us for a change from Option A to Option B.We do not currently require you to prove insurability for other changes in Death Benefit Option. You may not change the Death Benefit Option under your policy if afterward the Specified Death Benefit remaining in force would be less than the minimum Specified Death Benefit.The Guaranteed Minimum Death Benefit rider is available only with Death Benefit Option A. Changes in Specified Death Benefit.You may request an increase in Specified Death Benefit after the first Policy Year, and a decrease in the Specified Death Benefit after the third Policy Year.You may change the Specified Death Benefit one time per Policy Year.You may request the change by writing to us at the address shown on the first page of this prospectus.You should be aware that a change in the Specified Death Benefit changes the Net Amount at Risk and, therefore, changes the cost of insurance charges on your policy.In addition, approved increases will be subject to an additional Surrender Charge (based on the amount of the increase, the Insured's Attained Age and underwriting risk classification).The change will take effect on the first Monthly Anniversary after we approve the request.If less than one business day remains before the Monthly Anniversary, the change will be effective on the second following Monthly Anniversary.We do not permit a Specified Death Benefit change if the policy is in the Grace Period. When the Specified Death Benefit of a policy is increased after issue, a new segment of coverage is created to which cost of insurance rates that differ from the original coverage cost of insurance rates are applied.This is done to reflect the additional underwriting and a higher attained age.If you request a decrease in Specified Death Benefit, we first apply it to coverage provided by the most recent segment of Specified Death Benefit then to the next most recent segment successively and finally to the coverage under the original application.The minimum decrease amount is $10,000.We do not permit a decrease in the Specified Death Benefit of your policy if afterward the Specified Death Benefit remaining in force would be less than the minimum Specified Death Benefit or cause your policy to lose its status as a contract of life insurance under the Code.If your policy has the Optional Additional Death Benefit Coverage, any approved decrease will apply first to the Target Death Benefit, and then to the Specified Death Benefit.The existence of these segments necessitates that any decrease be applied in reverse order to the segments.For more information, see “Death Benefit Options” beginning on page 25. To apply for an increase in the Specified Death Benefit, you must submit to us a supplemental application, accompanied by satisfactory evidence that the Insured is insurable.The increased coverage amount may be in a different rate class from your base coverage.We do not permit any increase in Specified Death Benefit after the Insured's 90th birthday.The minimum amount of a Specified Death Benefit increase is $10,000. You should be aware that an increase in the Specified Death Benefit of your policy affects the cost of insurance charges applicable to your policy.As noted above, we deduct a larger amount of cost of insurance charges, because an increase in the Specified Death Benefit also increases the Net Amount at Risk under your policy.We will not approve a request for a Specified Death Benefit increase if the Cash Surrender Value is too small to pay the Monthly Deduction through the end of the Policy Year.As described in 25 “Surrender Charge” on page 35, if you increase the Specified Death Benefit under the policy a new surrender charge will apply.Modifying the policy's Specified Death Benefit may have tax ramifications.For additional information, please see “Federal Tax Considerations” on page 38. Optional Insurance Benefits.You may ask to add one or more riders to your policy to provide additional optional insurance benefits.We may require evidence of insurability before we issue a rider to you.If we impose any charge for a rider, we will deduct the charge as part of the Monthly Deduction.For more information concerning what optional riders are offered and their operation and costs, please ask your sales representative or contact us at our Service Center.At our sole discretion we may offer riders or stop offering any rider at any time. We currently offer the following riders for this policy.We add the Terminal Illness Benefit Rider automatically and at no cost to you.The Guaranteed Minimum Death Benefit Rider is available only at policy issue. Terminal Illness Benefit Rider - The rider provides an accelerated payment of life insurance proceeds if the Insured is terminally ill, as defined in the rider.You may request an accelerated benefit of between 25% of the Death Benefit (or $50,000, if less) and 100% of the Death Benefit (or $250,000, if less).The amount of the benefit is calculated as the amount requested less the following:a discount for 12 months' interest as specified in the rider, a pro rata portion of any outstanding Debt, an administrative expense charge fee as determined by the Company (not to exceed $100), and any unpaid policy charges.The Death Benefit will be reduced by the dollar amount requested.All other values under the policy will be reduced proportionately.Any amount payable during the contestability period, due to suicide, will be reduced by any previously paid accelerated benefit. This rider terminates upon payment of any benefit under the rider.There is no expiry date for the base Insured.The expiry date for the rider Insured is at the expiry of the Other Insured Term Insurance Rider. Additional Death Benefit Coverage -You may increase your total life insurance coverage by adding this option to your policy.This option may be added after the Issue Date and will be effective on the Monthly Anniversary following approval.This option enables you to adjust your total coverage under the policy to meet your anticipated needs.When you apply for this option, you select a Target Death Benefit, which is your desired amount of total insurance coverage.The Target Death Benefit may be for the life of the rider or it may be scheduled to change at the beginning of specified Policy Years.The Target Death Benefit may equal the Specified Death Benefit.All changes reflected in the schedule of Target Death Benefits must occur on a Policy Anniversary.The Target Death Benefit cannot be scheduled to be reduced in the first seven Policy Years.The Target Death Benefit can be changed and will be effective the Monthly Anniversary following our approval.The Specified Death Benefit must be at least 20% of the Target Death Benefit.The death benefit coverage under this option equals the Total Death Benefit minus the Base Death Benefit under the base policy (i.e., determined without considering the option), but not less than zero.The rider does not provide a fixed amount of term coverage.Rather, the additional death benefit coverage adjusts automatically to changes in the base policy Death Benefit so that the sum of the additional death benefit coverage and the base policy coverage will equal the Total Death Benefit so long as the coverage is in effect.Your Total Death Benefit will depend on which Death Benefit Option you have selected. ● Under Death Benefit Option A, your Total Death Benefit is the greater of (a)the Target Death Benefit or (b)the Minimum Death Benefit. ● Under Death Benefit Option B, your Total Death Benefit is the greater of (a)the Target Death Benefit plus the Policy Value or (b)the Minimum Death Benefit. ● Under Death Benefit Option C, your Total Death Benefit is the greater of (a)the Target Death Benefit plus the greater of (i)total premiums less total partial surrenders (including any applicable charge) or (ii)zero or (b)the Minimum Death Benefit. If your Policy Value increases sufficiently to require that the Base Death Benefit equal the Total Death Benefit, then the benefit under the rider would be zero.However, the rider would remain in effect until you remove it from your policy.Thereafter, if your Policy Value later dropped such that the Base Death Benefit were lower than the Total Death Benefit, your rider would resume providing a benefit. You may increase your coverage under this rider in accordance with our rules for increasing the Specified Death Benefit of the policy and the rules above.See “Changes in Specified Death Benefit” on page 2.However, we will treat a request to increase the death benefit as a request to increase both the Specified Death Benefit and the Target Death Benefit, unless you specifically request otherwise. You may decrease your coverage under this option in accordance with our rules for decreasing the Specified Death Benefit of the policy.See “Changes in Specified Death Benefit” at page 2.Approved reductions will apply first to the rider coverage, then to previously approved increases in the Specified Death Benefit, and then to the original Specified Death Benefit.We may refuse to effect scheduled increases in Target Death Benefit if you cancel a scheduled change or ask for an unscheduled decrease in your Target 26 Death Benefit.Partial surrenders, changes from Death Benefit Option A to Option B, and decreases in your death benefit coverage may reduce the amount of your Target Death Benefit in the same manner as those transactions would reduce your policy's Specified Death Benefit.See “Partial Surrenders” on page30and “Changes in Death Benefit Option” on page 26. We deduct a separate monthly cost of insurance charge for coverage under this option.The cost of insurance charge will equal the benefit under the option times the applicable cost of insurance rate as of the applicable Monthly Anniversary.The cost of insurance rate will be determined by us from time to time, based on the Insured's age at issue of the option, sex and underwriting risk class, and the number of years since the option was issued.This option expires at the Insured's Attained Age 100. We will deduct a monthly administrative charge on the excess of the Target Death Benefit over the Specified Death Benefit which will be the same as the monthly administrative charge under the base policy (this is deducted even if the rider benefit is reduced to zero).The total charges you may pay under a policy with this option may be more or less than you would pay if all of the coverage were provided under the base policy alone.We do not charge a sales charge or surrender charge under this option.If you increase the Target Death Benefit after the option is issued, we may require satisfactory evidence of insurability, and we will determine the applicable underwriting risk class and cost of insurance charge separately for the additional coverage.The guaranteed cost of insurance on the option will be higher than the guaranteed cost of insurance for the base policy.The current cost of insurance will be the same if the option is added at issue.However, the cost of insurance will be higher if the option is added after the policy is issued.This option has no surrender value and does not contribute to the Policy Value.The only benefit payable under this option is the additional death benefit.Benefits under this option are not covered by the Guaranteed Minimum Death Benefit Rider (“GMDB”).Accordingly, if the GMDB is in force and the Net Policy Value is insufficient to pay charges as they come due and you do not pay sufficient additional premium (see “Termination and Grace Period” on page 32), this option will terminate; thereafter, if your policy has a GMDB Rider in effect, only the coverage provided by the base policy will remain in force. Commissions payable to sales representatives on the sale of policies with an Additional Death Benefit Coverage are calculated based on the total premium payments made for the base policy and the option.The commissions will vary depending on the ratio of the death benefit for the base policy and the rider.The same amount of premium will result in the highest commission when there is no option, with the commission declining as the portion of the death benefit coverage allocated to the option increases. Waiver of Monthly Deductions Rider.In the event of the Insured's total disability commencing before the Policy Anniversary after the Insured reaches Attained Age 60, we will waive the Monthly Deduction for the policy and any rider then in effect during the continuance of the disability.Eligible issue ages for this rider are 18-55.You may not select both this rider and the Waiver of Specified Premium Rider.Policy changes that would result in a larger Monthly Deduction may be restricted during a period of disability.These changes could include the addition of an additional Other Insured Term Insurance Rider or benefits requiring evidence of insurability.The policy may lapse if Debt is greater than the Policy Value less the surrender charge. Waiver of Specified Premium Rider.In the event of the Insured's total disability commencing before the Policy Anniversary corresponding to the Insured's Attained Age 60, we will pay a specified monthly premium into the policy during the continuance of the disability.Eligible issue ages for this rider are 18-55.You may not select both this rider and the Waiver of Monthly Deduction Rider.Payment of the specified premium may not be sufficient to keep the policy in force during the period of disability. Guaranteed Minimum Death Benefit Rider.See “Guaranteed Minimum Death Benefit” on page 13. Other Insured Term Insurance Rider.This rider provides term insurance coverage on an additional person up to the Rider Insured's Attained Age 80, subject to the terms of the rider.If the Rider Insured is not related to the Insured on the policy and the policy is not a MEC, the charges deducted for this rider may be treated as distributions for tax purposes and accordingly reduce the cost basis of the policy.For MEC contracts, the charges for the Rider Insureds who are not related to the Insured may be treated as taxable distributions for tax purposes, to the extent there is a gain in the contract.You should consult a qualified tax adviser for more information.At any time before or on the Rider Insured's 65th birthday, this rider may be converted to other permanent insurance we then offer for conversion (except term insurance).You may not be permitted to reduce or remove the rider if it would cause the policy to fail the definition of life insurance.Accordingly, you should consult your tax counsel before removing or reducing the rider. Child Insurance Rider.This rider provides for term insurance on the Insured's children.We provide coverage until the earlier of the 22nd birthday of each child (issue ages: 14 days to 18th birthday) or the end of the premium paying period for the rider.The rider expires at the Insured's Attained Age 65.Up to 5 units may be purchased.Each unit provides $5,000 of term coverage on each Insured child.If the Insured dies while the rider is in effect, we convert the coverage on each child to paid-up term insurance that remains in force until the child reaches age 22.If the Insured commits suicide or when the insurance on the life of each child expires, the rider may be converted without evidence of insurability, to any available life policy (other than term insurance) provided the rider is in force and no premium is in default.We must receive a written application for the new policy and payment of the first premium no later than 30 days after the rider's date of expiry. 27 Policy Loans.While the policy is in force, and not in the Grace Period, and after the Allocation Date, you may borrow money from us using the policy as the only security for your loan, subject to some limitations.Loans have priority over the claims of any assignee or any other person.Any outstanding policy loans and loan interest reduce the amount you may request.In addition, if you have named an irrevocable beneficiary, you must also obtain his or her written consent before we make a policy loan to you.You may borrow up to the maximum loan amount, which except for Day 1 Loans, is the Cash Surrender Value in effect as of the end of the Valuation Period in which we grant your request minus the Monthly Deductions to your next Policy Anniversary, or the next following Policy Anniversary if the loan is within 30 days of a Policy Anniversary.For Day 1 Loans, the maximum loan amount is up to 90% of your premium payment, and this depends on the anticipated Monthly Deductions to which your policy will be subject to keep it in force.The minimum loan amount is $500. We ordinarily disburse your loan to you within seven days after we receive your loan request at our Service Center.We may, however, postpone payment in the circumstances described below in “Postponement of Payment.” When we make a policy loan to you, we transfer to the Loan Account a portion of the Policy Value equal to the loan amount.We make these transfers pro rata from the Investment Divisions and the Fixed Account, unless you instruct us otherwise in writing.We credit interest to the Loan Account at 3% annually. Interest on policy loans accrues daily and is due at the end of each Policy Year.If you do not pay the interest on a policy loan when due, the unpaid interest becomes part of the policy loan and accrues interest at the same rate.In addition, on each Policy Anniversary, the value of the Loan Account is set equal to the Debt.Accordingly, we transfer to the Loan Account an amount of Policy Value equal to the amount by which the Debt exceeds the value of the Loan Account.Similarly, if the value in the Loan Account exceeds Debt, we transfer the excess from the Loan Account to the Investment Divisions and the Fixed Account proportionally based on your selections. Day 1 Loans, if available, may only be taken in conjunction with a 1035 transfer (or 1035 exchange) of a policy with an existing loan for this policy.Loans accrue interest daily at an annual simple interest rate of 4% during your first through tenth Policy Years, and 3% thereafter.In contrast, amounts allocated to the Loan Account as collateral for such loans accrue compounded interest daily at an annual effective interest rate of 3%. While the policy is in force, you may repay all or part of a policy loan without any penalty.To repay a loan in full, the loan repayment must equal the Debt.If you intend a payment to be a loan repayment rather than additional premium, you must clearly identify the payment as such or we treat it as additional premium.We apply all loan repayments first to the loan principal, and then to the accrued loan interest.We first apply all loan repayments to any standard loans you may have taken.When we receive a loan repayment, we transfer an equal amount from the Loan Account to the Investment Divisions and Fixed Account according to the most recent premium allocation instructions on file, unless you instruct us otherwise.We reserve the right to require loan repayments to be credited to the Fixed Account to the extent that was the source of the loan being repaid.We may refuse any loan repayment less than $25.An overpayment of a loan may be treated as either as additional premium or it will be refunded at our election unless you specify in writing with your payment that any overpayment should be refunded. If the total outstanding Debt exceeds the Policy Value less the surrender charge of your policy, we notify you and any assignee in writing.To keep the policy in force, we require you to pay a premium sufficient to keep the policy in force for at least three more months.If you do not pay us sufficient premium within the Grace Period, your policy lapses and terminates without value.As explained below in the section entitled “Reinstatement,” you may subsequently reinstate the policy by either repayment or reimbursement of any Debt that was outstanding at the end of the Grace Period, however the loan cannot be reinstated.If your policy lapses while a policy loan is outstanding, you may owe taxes or suffer other adverse tax consequences. A policy loan, whether or not repaid, will have a permanent effect on your Policy Value because the investment results of each Investment Division and the interest paid on the Fixed Account will apply only to the amounts remaining in those accounts.The longer a loan is outstanding, the greater the effect is likely to be.The effect could be favorable or unfavorable.If the Investment Divisions and/or Fixed Account earn more than the annual interest rate for amounts held in the Loan Account, your Policy Value will not increase as rapidly as it would if you had not taken a policy loan.If the Investment Divisions and/or Fixed Account earn less than that rate, then your Policy Value will be greater than it would have been if you had not taken a policy loan.The combination of an increasing loan balance, deduction for contract charges and fees, and unfavorable investment performance may cause the policy to lapse, triggering ordinary income taxation on the outstanding loan balance to the extent it exceeds your cost basis in the policy.Also, if you do not repay a policy loan, your Debt reduces the Death Benefit and Cash Surrender Value otherwise payable. In addition, you may realize taxable income when you take a policy loan.If your policy is treated as a modified endowment contract for federal tax purposes, policy loans are treated as partial surrenders for tax purposes, and the amount of the loan equal to any increase in your Policy Value may be treated as taxable income to you.In addition, you may also incur an additional 10% percent penalty tax.This penalty tax will not apply to any amounts: (1)paid on or after the date you reach age 59½, (2)paid to your beneficiary after you die or (3) paid if you become totally disabled (as that term is defined in the Code). 28 You should also be aware that interest on policy loans is generally not deductible.Before you take a policy loan, you should consult your tax adviser and carefully consider the potential impact of a policy loan on your rights and benefits under the policy. Surrenders.While your policy is in force, you may surrender your policy.Your policy terminates on the day we receive your Written Request in good order.You must submit your policy or a lost policy affidavit to our Service Center with your written surrender request. Upon surrender, we pay you the Cash Surrender Value determined as of the day we receive your Written Request.The Cash Surrender Value equals the Policy Value, minus the surrender charge minus any Debt.The surrender charge is described in “Surrender Charge” below.Generally, we pay you the Cash Surrender Value of your policy (or partial surrender proceeds) within seven days of our receipt of your Written Request. If a premium payment made by personal check is received within the five days preceding a surrender request, we may delay payment of the surrender proceeds up to seven days after the date of the request, to ensure the check or electronic draft is not returned due to insufficient funds. You may not reinstate the policy once it is surrendered.We have set forth the tax consequences of surrendering the policy in “Federal Tax Considerations” below. Surrendering your policy and applying the proceeds to a payment option may result in your being deemed to receive taxable income.Accordingly, before following this course of action you should consult a qualified tax adviser. Partial Surrenders.While your policy is in force after the first Policy Year, you may withdraw a portion of your Cash Surrender Value by sending a Written Request to our Service Center. Your Written Request for a partial surrender will be effective on the day we receive it at our Service Center, or, if not a Valuation Day, the next day that is a Valuation Day.We pay you the amount requested and we deduct that amount plus any applicable surrender charge and a partial surrender fee not to exceed $25 from your Policy Value.The minimum partial surrender amount is $500.We will not permit a partial surrender to reduce the Cash Surrender Value to an amount less than or equal to the equivalent of the next three Monthly Deductions.If your partial surrender would exceed that limit, we will notify you and give you the option of withdrawing your request or surrendering your policy.Unless you request otherwise, we take the partial surrender from the Investment Divisions and the Fixed Account in proportion to each one's respective value at the time.The amount withdrawn from the Fixed Account may not exceed the total amount withdrawn times the ratio of the Fixed Account Value to the value in the Investment Divisions and Fixed Account immediately before the partial surrender. A partial surrender may reduce the Specified Death Benefit (and the Target Death Benefit, if your policy has a Optional Additional Death Benefit Coverage) under your policy as well as the Policy Value.The effect on the Death Benefit will depend on the Death Benefit Option then in effect. For policies with Death Benefit Option A: If your policy does not have a Optional Additional Death Benefit Coverage: If the Minimum Death Benefit is less than or equal to the Specified Death Benefit, we will reduce the Specified Death Benefit by the partial surrender amount.Otherwise if your Death Benefit equals the Minimum Death Benefit, we will reduce the Specified Death Benefit by the amount by which the partial surrender amount exceeds the difference between the Minimum Death Benefit and the Specified Death Benefit immediately before the partial surrender. Example:The following example illustrates the effect of a partial surrender on a policy having the indicated values, where the Base Death Benefit equals the Minimum Death Benefit.The example assumes a corridor percentage of 250% and a total partial surrender amount of $20,000. Before the Partial Surrender After the Partial Surrender Policy Value Specified Death Benefit (A) Minimum Death Benefit (B) $210,000 ($84,000 x 250%) $160,000 ($64,000 x 250%) Base Death Benefit $210,000 (greater of A and B) $190,000 (greater of A and B) As shown above, the Policy Value is reduced by $20,000, the total amount of the partial surrender, while the Specified Death Benefit is reduced by $10,000, the amount by which the total partial surrender amount exceeded the difference between the Minimum Death Benefit ($210,000) and the Specified Death Benefit ($200,000) immediately before the partial surrender. If your policy has an Optional Additional Death Benefit Coverage: 29 If the Minimum Death Benefit is less than or equal to the Specified Death Benefit, we will reduce the Specified Death Benefit and the Target Death Benefit by the partial surrender amount.If the Minimum Death Benefit is greater than the Specified Death Benefit but less than or equal to the Target Death Benefit, we will reduce the Specified Death Benefit by the amount (if any) by which the partial surrender amount exceeds the difference between the Minimum Death Benefit and the Specified Death Benefit immediately before the partial surrender, and we will reduce the Target Death Benefit by the partial surrender amount.If the Minimum Death Benefit is greater than the Specified Death Benefit and the Target Death Benefit, we will reduce the Specified Death Benefit by the amount (if any) by which the partial surrender amount exceeds the difference between the Minimum Death Benefit and the Specified Death Benefit immediately before the partial surrender, and we will reduce the Target Death Benefit by the amount (if any) by which the partial surrender amount exceeds the difference between the Minimum Death Benefit and the Target Death Benefit immediately before the partial surrender.See Appendix A for examples of how your insurance coverage would change under Death Benefit Option A as the result of a partial surrender. For policies with Death Benefit Option B: A partial surrender generally does not affect the Specified Death Benefit (Target Death Benefit).However, the Death Benefit Proceeds typically are reduced dollar-for-dollar. For policies with Death Benefit Option C: If the partial surrender amount is less than the total premiums paid minus the total of all prior partial surrenders (including related charges), the Specified Death Benefit and the Target Death Benefit (if any) will not be reduced.Otherwise, the Specified Death Benefit is reduced by the amount that the partial surrender amount exceeds the greater of: (1)total premiums paid minus the sum of all partial surrender amounts (including related charges), (2)the Minimum Death Benefit less the Specified Death Benefit or (3)zero, and the Target Death Benefit (if any) is reduced by the amount that the partial surrender amount exceeds the greater of (1)total premium minus the sum of all partial surrender amounts (including related charges), (2)the Minimum Death Benefit less the Target Death Benefit or (3)zero. Partial surrenders are not permitted if the Death Benefit reduction would reduce the Specified Death Benefit below the minimum Specified Death Benefit ($100,000) or cause the policy to lose its status as life insurance under the Code.If the Optional Additional Death Benefit Coverage is elected, the death benefit will be re-calculated upon partial surrender. A partial surrender may give rise to taxable income.Also, we will notify you if a partial surrender would cause your policy to be treated as a modified endowment contract for tax purposes, so that you can decide whether to pursue the partial surrender or modify or withdraw it to avoid modified endowment contract status.We recommend that you consult your tax adviser before making a partial surrender.The tax consequences of making a partial surrender are discussed in “Federal Tax Considerations.” Status of Policy at Attained Age 100.If your Cash Surrender Value is greater than zero at the Insured's Attained Age 100, your policy will remain in force subject to the following changes: We will transfer all of your Policy Value to the Fixed Account, and the Investment Divisions no longer will be available under your policy; We will stop charging the Monthly Deduction; The death benefit option will change to Option A, and no further changes in death benefit option will be permitted.If your policy has an in force Optional Additional Death Benefit Coverage, the Specified Death Benefit under the policy will be changed to equal the Target Death Benefit and coverage under the rider will terminate; No additional premiums will be accepted; Dollar cost averaging and rebalancing, if applicable, terminate; Riders will terminate as provided in the Rider form; and Partial surrenders and policy loans (loan interest will continue to accrue) will continue to be allowed. If you have outstanding Debt, loan repayments may be necessary to maintain a positive Cash Surrender Value since loan interest will continue to accrue. 30 Termination and Grace Period.Your policy will terminate and life insurance coverage will end when one of the following events first occurs: (a) you surrender your policy; (b) the Grace Period ends and your policy lapses; or (c) the Insured dies. Your policy will enter the Grace Period if your Cash Surrender Value on any Monthly Anniversary is $0 or less, unless the Guaranteed Minimum Death Benefit Rider is in effect or the Minimum Premium criteria is satisfied (see below).We will send you and any assignee notice of the amount necessary to keep your policy in force.That amount generally is equal to the next three Monthly Deductions and the applicable Premium Charges or a greater amount if needed to have the Cash Surrender Value positive three months later.If you do not pay that amount by the end of the Grace Period, your policy will lapse without value and coverage will end. Minimum Premium criteria:If within the first three Policy Years the actual Premium received minus any partial surrender amounts (less related charges) is greater than the sum of the monthly Minimum Premiums between the Policy Date and the Monthly Anniversary, the Policy will not enter the Grace Period if the Net Policy Value is greater than zero. The policy will continue in effect through the Grace Period.If the Insured dies during the Grace Period, we will pay a Death Benefit in accordance with your instructions.However, we will reduce the proceeds by any overdue charges. If the Insured is within two months of age 100 when the Policy goes into the Grace Period, the Owner will be required to pay an amount at least equal to the unpaid Monthly Deductions to keep the Policy in force to age 100 plus the applicable sales and tax charges.The cost of insurance charges in the Monthly Deduction calculation will be based on the most recently paid cost of insurance charge as of the day the Grace Period begins.All allocations are transferred to the Fixed Account. Reinstatement.If your policy lapses, you may apply for reinstatement of the policy within five years of the date of lapse by sending a Written Request to our Service Center.We will require satisfactory evidence of the insurability of the Insured at the same underwriting risk classification as at the time of issuance of the policy.The reinstatement amount (or charge) must be sufficient to cover all past due Monthly Deductions assessed during the Grace Period, plus the next three Monthly Deductions and the applicable sales and tax charges.Policy loans will not be restored on reinstatement. The Policy Value on the reinstatement date will equal the Policy Value at the time of lapse, minus any Debt, plus any additional Net Premium that is not considered payment of past due charges.The Policy Value will be allocated to the Investment Divisions and Fixed Account according to your most recent allocation instructions.The Death Benefit of the reinstated policy cannot exceed the Death Benefit at the time of lapse.The surrender charge in effect upon reinstatement will be the surrender charge that existed on the date of lapse.The Sales Charge, Policy Fee, Cost of Insurance charge, Administrative charge and Mortality & Expense Risk charge will be reinstated at the duration in effect when the policy lapsed.The Cost of Insurance charge will be reinstated at the duration in effect on the reinstatement date. Right to Examine the Policy.You may cancel your policy for any reason by returning it to us within ten days after you receive it.In addition, if your policy was purchased as a replacement of an existing life insurance policy or annuity contract, you may return it to us within sixty days after you receive it.If you return your policy, the policy terminates and we will pay you an amount equal to your total premium paid, less any partial surrender and any policy loans.We will pay the refund within seven days of receiving your request and the policy.No surrender charge is imposed upon return of a policy within the Right to Examine Period. Postponement of Payment.We may defer for up to fifteen days the payment of any amount attributable to premium paid by check to allow the check a reasonable time to clear.We ordinarily pay any amount attributable to your Policy Value allocated to the Separate Account within seven days, except that we may suspend or postpone any transfers or payments to or from the Investment Divisions if any of the following events occur: The New York Stock Exchange is closed (other than customary weekend and holiday closings). Trading on the New York Stock Exchange is restricted. 31 An emergency exists, as determined by the Securities and Exchange Commission, so that it is not reasonably practicable to dispose of the Separate Account's investments or to determine the value of its assets. The Securities and Exchange Commission by order so permits for your protection. In addition, we may delay payment from the Fixed Account for up to six months.We will pay interest on the deferred amount at such rate as may be required by the applicable state or jurisdiction. CHARGES AND DEDUCTIONS We assess charges and deductions under the policies from your premium and against your value in the Investment Divisions and the Policy Value generally.Additional charges and expenses are paid out of the portfolios' assets, as described in the prospectuses of the portfolios. Premium Charges.Before we allocate a premium to the Policy Value, we subtract the Premium Charges.The three Premium Charges are:the sales charge, the premium tax charge, and the federal (DAC) tax charge.Premium received as the result of a Section 1035 exchange is subject to the Premium Charges.In the case of a 1035 exchange of a policy with an existing policy loan for this policy; the cash portion of the transfer will be subject to all Premium Charges and the loan amount will be subject to only the premium tax charge and federal tax charge. Sales Charge.The sales charge may never exceed 6% of all premium paid.This charge is intended to help us pay for actual sales expenses, which include sales representatives' sales commissions and other sales and distribution expenses.The current sales charge is 6% for years 1-5 and 4% for years 6+ (up to the Target Premium) and 2% for issue ages 70 and older in years 1-3 on excess.Premium received 15 days or less in advance of the Policy Anniversary will be considered premium for the next Policy Year for purposes of calculating Sales Charges.This will result in the payment of a higher Sales Charge if the premium would otherwise have been in excess of the Target Premium for the Policy Year in which it was received.See “Premiums” on page12for more information. State and Local Premium Tax Charge.The current premium tax charge is 2% of each premium in all years.It is intended to help us pay state premium taxes. The premium tax charge represents the premium taxes we expect topay. We reserve the right to increase or decrease this charge due to any change in state or local tax law or premium taxes we expect to pay. Federal (DAC) Tax Charge.The federal (DAC) tax charge is 1.5% of each premium in all years.It is intended to help us pay the cost of certain Federal taxes and other expenses related to the receipt of premiums. Mortality and Expense Risk Charge.On each Valuation Day, we deduct from the Investment Divisions the mortality and expense risk charge.This charge is reflected in the value of Accumulation Units of each Investment Division. The mortality and expense risk charge compensates Jackson of NY for the mortality and expense risks it assumes in connection with the policies.The mortality risk includes the risk that the cost of insurance charge will be insufficient to meet the claims and risks under the Minimum Death Benefit.We also assume a risk that on the Monthly Anniversary preceding the death of an Insured the Death Benefit will exceed the amount on which the cost of insurance charges were based.The expense risk is the risk that actual expenses incurred in issuing and administering the policies will exceed those expected to be incurred.The mortality and expense risk charge will never exceed 1.00% on an annual basis.The current mortality & expense risk charge is 0.90% annually in years 1-10, 0.25% annually in years 11-20 and 0% in years 21+. Monthly Deduction.As of the Policy Commencement and each Monthly Anniversary, we deduct from your Policy Value a Monthly Deduction to cover certain charges and expenses in connection with the policy.If the Monthly Anniversary falls on a day other than a Valuation Day, the Monthly Deduction will be determined using the Accumulation Unit Values determined on the next Valuation Day.If the Policy Date is prior to the Commencement Date any amounts due from the Policy Date to the Commencement Date, in addition to the regular Monthly Deductions, will be taken on the next Monthly Anniversary. The Monthly Deduction is the sum of the following items: the cost of insurance charge for your policy; the monthly policy fee; the monthly administrative charge; and the cost of additional benefits provided by rider, if any. 32 You may specify the Investment Divisions and the Fixed Account from which you wish us to deduct the Monthly Deduction.If you do not, we will deduct the Monthly Deduction from the Investment Divisions and Fixed Account in proportion to their value on the Monthly Anniversary. Cost of Insurance Charge.The cost of insurance charge is effective as of the Policy Date and deducted as of the Commencement Date and each Monthly Anniversary thereafter by reduction of value of the Fixed Account(s) and canceling Accumulation Units when deducted from an Investment Division.If the Policy date is prior to the Commencement Date the charges would occur on the next Monthly Anniversary.The cost of insurance charge is intended to pay for the cost of providing life insurance coverage for the Insured.We guarantee that this charge will not exceed the maximum cost of insurance charge determined on the basis of the rates shown in the table of guaranteed maximum monthly cost of insurance rates in your policy.The cost of insurance charge is calculated based on the Net Amount at Risk.The Net Amount at Risk for the death benefit options is as follows: Option A – The greater of:(1)the Specified Death Benefit discounted by one month at the guaranteed minimum interest rate, minus the Policy Value or (2)the Minimum Death Benefit discounted by one month at the guaranteed minimum rate of interest, minus Policy Value. Option B – The greater of: (1)the Specified Death Benefit discounted by one month at the guaranteed minimum interest rate or (2)the Minimum Death Benefit discounted by one month at the guaranteed minimum interest rate minus the Policy Value. Option C – The greater of: (1)the Specified Death Benefit discounted by one month at the guaranteed minimum interest rate, plus the greater of the sum of all Premium paid minus all prior total partial surrender amounts or zero, minus the Policy Value or (2)the Minimum Death Benefit discounted by one month at the guaranteed minimum interest rate, minus the Policy Value. The guaranteed cost of insurance charges vary based on your policy's Specified Death Benefit, Attained Age, and substandard rating.Thus, the rates differ from year to year.The cost of insurance charge covers our anticipated costs for standard and substandard ratings.The current rate is determined by us, but it will never exceed the guaranteed rates shown in your policy. The Policy Value may vary month to month, based on the performance of the Investment Divisions you have selected, the addition of interests credited to your Fixed Account and Loan Account (if any), the deduction of charges, and any other policy transactions.Under policies with an Option A or Option C death benefit, increases in Policy Value generally decrease the Net Amount at Risk; conversely, decreases in the Policy Value increase the Net Amount at Risk.Since the cost of insurance charge is based on the Net Amount at Risk, your cost of insurance charges probably will be correspondingly different each month.Under policies with an Option B death benefit, however the Net Amount of Risk does not vary with changes in the Policy Value.Accordingly, under Option B a change in Policy Value generally does not affect your monthly cost of insurance charge.Under any Death Benefit Option, however, if your death benefit equals Minimum Death Benefit, changes in Policy Value will affect the Net Amount at Risk, because your death benefit will equal the Policy Value times a specified percentage.In that circumstance, increases in Policy Value increase the Net Amount at Risk and, accordingly, your monthly cost of insurance charge. We determine the cost of insurance charge separately for the initial Specified Death Benefit and each subsequent increase.The cost of insurance charge for an increase reflects circumstances, such as the Insured's age and health status, at the time of the increase. We charge a lower current cost of insurance rate for policies with a Specified Death Benefit or Target Death Benefit of $1,000,000 or above.If an increase (or decrease) in the Specified Death Benefit or Target Death Benefit causes a crossover from one band to the next, the monthly cost of insurance charge immediately following the increase will reflect the lower (or higher) cost of insurance rate. Monthly Policy Fee.We start deducting this fee as of the Commencement Date.If the Policy Date is prior to the Commencement Date any amounts due from the Policy Date to the Commencement Date, in addition to the regular Monthly Deduction, will be taken on the next Monthly Anniversary.We will deduct the charges for those months that have elapsed from the Policy Date to the Commencement Date.Each month we deduct a monthly policy fee.It is $15 per month for the first three Policy Years and $7.50 per month thereafter.The monthly policy fee compensates Jackson of NY for expenses of policy administration, including those associated with preparing the policies and confirmations, maintenance of Owner records, and the cost of other services necessary to service Owners, as well as those administrative expenses listed above attributable to both the policies and the Separate Account. Monthly Administrative Charge.We start deducting this fee as of the Commencement Date unless the Policy Date is prior to the Commencement Date whereby the charges would occur on the next Monthly Anniversary.We will deduct the charges for those months that have elapsed from the Policy Date to the Commencement Date.The monthly administrative charge is $0.07 per month per $1,000 of Specified Death Benefit up to $2 million in Policy Years 1-10 and $0.01 per month per $1,000 (up to $2 million) thereafter.The administrative charge compensates us for our administrative expenses in connection with the issue and maintenance of the policies and initial preparation and maintenance of the Separate Account.We perform or delegate all such administrative functions, which include preparation of annual reports and statements, maintenance of Investment Division and Separate Account 33 records, and filing fees.In addition, certain expenses such as administrative personnel costs, mailing costs, data processing costs, legal fees, accounting fees, and costs associated with accounting, valuation, regulatory and reporting requirements are attributable to both the policies and maintenance of the Separate Account. Surrender Charge.If you surrender your policy or take a partial surrender, we may subtract a surrender charge from the proceeds.The surrender charge on a total surrender equals the amount shown in the surrender charge table in your policy, plus any additional surrender charge due to increases in the Specified Death Benefit of your policy.The amount of the surrender charge decreases over time. Initial Surrender Charge.When we issue your policy, we determine the initial surrender charge.To determine the initial surrender charge, we multiply the Specified Death Benefit of your policy by a rate per thousand dollars of Specified Death Benefit.The applicable rate depends on the Insured's age at issue, sex and rate class.For example, if the Insured is age 45 when your policy is issued, the applicable rates per thousand are as follows: Male, Preferred, Nonsmoker Female, Preferred Nonsmoker Accordingly, if the Insured were a male standard class age 45 and the policy's Specified Death Benefit were $100,000, the surrender charge initially would be $1,588.The rates for each category are greater or lesser according to the age of the Insured when your policy is issued. The surrender charge decreases each year over a period of 9 years from issue.If you surrender your policy after 9 Policy Years have elapsed, we do not charge a surrender charge (unless you have increased the Specified Death Benefit of your policy, as explained above.)The following table shows the 9-year surrender charge schedule for a male standard class age 45: Policy Year Surrender Charge per $1,000 1 2 3 4 5 6 7 8 9 10+ Thus, in the example given above, if the policy were surrendered during the 7th Policy Year, the surrender charge would equal $529.The surrender charge decreases over the nine-year period by varying rates depending upon the issue age, sex and underwriting classification of the Insured. Surrender Charge on Changes in Specified Death Benefit.If you increase the Specified Death Benefit of your policy, we will impose an additional surrender charge.We determine the initial amount of the additional surrender charge using the same formula and rates used in determining the initial surrender charge, except that we use the Insured's age and rating class at the time of the increase, rather than at the time your policy was issued.Surrender charges will not be assessed to reduction in Specified Death Benefit. The surrender charge on an increase also decreases over a 9-year period, starting from the effective date of the increase.If you surrender your policy or make a partial surrender, we separately calculate the surrender charge applicable to the Specified Death Benefit amount and each increase and add those amounts to determine the total surrender charge.If you decrease the Specified Death Benefit the applicable surrender charge remains the same. We include in your policy a table showing the surrender charge rates for each duration applicable to the policy.For additional information concerning the rates applicable to you, please consult your sales representative. 34 Surrender Charge on Partial Surrenders.If you take a partial surrender, we will deduct a portion of the then current surrender charge and the partial surrender fee from your partial surrender proceeds.The formula used to calculate the surrender charge on a partial surrender is as follows: PW - $25 x ASC PV - $25 Where: PW the total amount withdrawn, prior to any deductions; PV the Policy Value prior to the partial surrender; the partial surrender fee; and ASC the then current surrender charge on a total surrender, minus all surrender charges imposed on prior partial surrenders The sales charge (in part) and the surrender charge are imposed to cover our actual sales expenses, which include sales representatives' sales commissions and other sales and distribution expenses.We expect to recover total sales expenses of the policies over the life of the policies.However, the sales charge and surrender charge paid with respect to a particular policy may be higher or lower than the distribution expenses we incurred in connection with that policy.To the extent distribution costs are not recovered by these charges, we may make up any shortfall from the assets of our general account, which includes funds derived from the mortality and expense charge on the Separate Account assets and the other charges imposed under the policies. Transfer Charge.You may make 15 transfers free of charge in any Policy Year.The Allocation Date transfer and transfers under our dollar cost averaging and rebalancing programs are free and are not counted toward the 15 free transfers per year and are not subject to the transfer charge.We will deduct a charge of $25 per transfer in excess of 15 from the transferred amount before allocating it to the allocation option(s) you have requested. Illustration Charge.At your request, we will provide you with one personalized illustration free of charge each Policy Year.We may charge a fee of up to $25 (to be paid in cash) for any additional illustration you may request. Re-Underwriting Charge.If your policy requires underwriting approval after the Commencement Date, we will deduct a charge of $25. Rider Charges.If your policy includes one or more riders, a charge applicable to each rider you purchased is made from your Policy Value each month.The charge is to compensate us for the anticipated cost of providing these benefits and is specified on the applicable rider.The rider charges are summarized in the Fee Table on page 5.For a description of the optional riders see “Optional Insurance Benefits” beginning on page 27. Additional Policy Charges.We do not currently assess a charge for federal, state, or other taxes that may be attributable to the operations of the Separate Account, but we reserve the right to do so in the future. Portfolio Expenses.You indirectly bear the charges and expenses of the portfolios whose shares are held by the Investment Divisions to which you allocate your Policy Value.The Separate Account purchases shares of the portfolios at net asset value.Each portfolio's net asset value reflects management fees and other operating expenses already deducted from the portfolio's assets.For a summary of historical expenses of the portfolios, see the table called “Portfolio Expenses” above.For more information concerning the management fees and other charges against the portfolios, see the prospectuses and the statements of additional information for the portfolios, which are available upon request. We may receive compensation from the investment advisers or administrators of the portfolios.Such compensation will be consistent with the services we provide or the cost savings resulting from the arrangement and, therefore, may differ from portfolio to portfolio. GENERAL POLICY PROVISIONS Statements to Owners.Each year following your Policy Anniversary, we will send you a report showing information concerning your policy transactions in the past year and the current status of your policy.The report will include information such as the Policy Value as of the end of the current and the prior year, the current Death Benefit, Cash Surrender Value, Debt, partial surrenders, Earnings, premium paid, and deductions made since the last annual report.We will also include any information required by state law or regulation. We will mail you confirmations or other appropriate notices of policy transactions.In addition, we will send you the financial statements of the portfolios and other reports as specified in the 1940 Act.Please give us 30 days written notice of any address 35 change.Please read your statements and confirmations carefully, verify their accuracy, and contact us within 30 days with any question you may have. We are working to provide documentation electronically.When this program is available, we will, as permitted, forward documentation electronically.Please contact us at our Service Center for more information. Limit on Right to Contest.We may not contest the insurance coverage under the policy after the policy has been in force during the lifetime of the Insured(s) for two years from the Issue Date, except for nonpayment of any required premium.A policy may be contested only with respect to material misrepresentations made in the application for such reinstatement or request for policy modifications.In the case of an increase in coverage under the policy, only the amount of the increase may be contested with respect to material misrepresentations made in the related application. In issuing a policy, we rely on your application.Your statements in that application, in the absence of fraud, are considered representations and not warranties.We will not use any statement made in connection with the application to void the policy or to deny a claim unless that statement is contained in the written application. Suicide.If an Insured commits suicide within two years of the Issue Date, we will return to you an amount equal to the premiums paid less total partial surrenders and any Debt.Any increase in coverage will also have a two-year suicide period relating specifically to the increase in coverage.If an Insured commits suicide within two years of the effective date of any increase in coverage, we will return to you an amount equal to the portion of the Monthly Deduction associated with such increase. Misstatement as to Age and Sex.If the age or sex of an Insured is incorrectly stated in the application and the error is discovered before a claim is made, the benefits under the policy will be those that the premium paid would have purchased at the correct age and sex.If the claim is in process when the error is discovered, the death benefit will be adjusted to be that which the most recent cost of insurance deduction would have purchased for the correct age and sex. Beneficiary.You name the beneficiary(ies) in the application.You may change the beneficiary by submitting a written request to the Service Center, unless an irrevocable beneficiary was previously named.We will provide a form to be signed and filed with us.Your request for a change in beneficiary will take effect when we record the change.Until we record the change in beneficiary, we are entitled to rely on your most recent instructions in our files.Accordingly, we are not liable for making a payment to the person shown in our files or taking any other related action before that time. If you name more than one primary beneficiary, we will divide the Death Benefit equally among your beneficiaries unless you instruct otherwise.The interest of any beneficiary who dies before the Insured(s) ends at his or her death.If no primary beneficiary survives the Insured(s), we will divide the Death Benefit equally among any surviving named contingent beneficiary(ies), unless you instruct otherwise.If no beneficiary is living, we will pay the Death Benefit to the Owner or the Owner's estate. Assignment.You may assign your policy while it is in force.You must notify us of an assignment in writing.Until we receive notice from you, we are not liable for any action we may take or payments we may make that may be contrary to the terms of your assignment.We are not responsible for the validity of an assignment.Your rights and the rights of the beneficiary may be affected by an assignment.An assignment may result in taxable income and a 10% penalty tax.You should consult your tax adviser before assigning your policy. Creditors' Claims.To the extent permitted by law, no benefits payable under this policy will be subject to the claims of your creditors or the creditors of your beneficiary. Dividends.We will not pay any dividend under the policy, nor do the policies share in the surplus or revenue of Jackson of NY. Notice and Elections.To be effective, all notices and elections under the policy must be in writing, signed by you, and received by us at our Service Center.Certain exceptions may apply.Unless otherwise provided in the policy, all notices, requests and elections will be effective when received at our Service Center complete with all necessary information. Modification.We reserve the right to modify the policy without written notice or your consent in the circumstances described in this prospectus or as necessary to conform to applicable law or regulation or any ruling issued by a governmental agency.The provisions of the policy will be construed so as to comply with the requirements of Section 7702 of the Code that defines life insurance.We also reserve the right to change our administrative procedures consistent with the policy. Reduced Paid-Up Insurance.If you do not wish to pay any further premium payments, you may elect to purchase Reduced Paid-Up Insurance.Under this option, the death benefit is determined by applying the Policy Value as a net single premium at the Insured's Attained Age, gender and risk classification.The Reduced Paid-Up Insurance will have a policy value based on the Guaranteed Interest Rate on the Fixed Account, guaranteed monthly cost of insurance deductions based on the death benefit under this option and 36 the guaranteed cost of insurance rates.The monthly policy fee and monthly administrative fee will not be deducted.For more information, speak to your sales representative or contact us at the address or telephone number on the first page of this prospectus. Exchange to a General Account Product.During the first 18 months of your policy, or at any time there is a material change in the investment policy of the Separate Account and you object to such change, you have the option to convert without evidence of insurability to a substantially comparable general account product.In the case of material change in the investment policy of the Separate Account, the conversion must be requested within 60 days of the effective date of the change or the receipt of the notice of the options available, whichever is later.The new policy will be issued at the initial Specified Death Benefit, will have the same Issue Date and Issue Age as the original policy, and will be issued at the risk class of the new policy that is most comparable to that of the Insured under the original policy.Any incidental benefits that are included in the original policy will be included in the new policy, if available under that policy.An equitable premium or policy value adjustment will be made, taking into account the premiums and policy values of the original policy and the new policy.The suicide and contestability periods of the new policy will run from the issue date of the original policy.For more information, speak to your sales representative or contact us at the address or telephone number on the first page of this prospectus. FEDERAL TAX CONSIDERATIONS The following discussion is based upon our understanding of current federal income tax law applicable to life insurance policies in general and is not intended as tax advice.You should consult competent tax counsel for more complete information. There is the risk that the tax advantages associated with the policy may be reduced or eliminated by changes in the federal tax laws.We cannot predict the probability that any changes in those laws will be made.Also, we do not guarantee the tax status of the policy.You bear the complete risk that the policy may not be treated as a “life insurance contract” under federal income tax laws.We also have not considered any applicable state or other federal tax laws.You should seek tax advice concerning the effect on your personal tax liability of the transactions permitted under the policy, as well as any other questions you may have concerning the tax status of the policy, the applicability of state or other tax laws or the possibility of changes in the tax law. The policy may be used in various arrangements, including non-qualified deferred compensation or salary continuance plans, split dollar insurance plans, executive bonus plans, retiree medical benefit plans and others.The tax consequences of such plans will vary depending on the particular facts and circumstances of each individual arrangement.Therefore, if the use of the policy in any such arrangement is contemplated, you should consult a qualified tax adviser for advice on the tax attributes and consequences of the particular arrangement. Taxation of Jackson of NY and the Separate Account.Jackson of NY is taxed as a life insurance company under Part I of Subchapter L of the Code.The operations of the Separate Account are taxed as part of the operations of Jackson of NY.Investment income and realized capital gains are not taxed to the extent that they are applied under the policy.Accordingly, we do not anticipate that Jackson of NY will incur any federal income tax liability attributable to the operation of the Separate Account (as opposed to the federal tax related to the receipt of premium under the policy).Therefore, we are not making any charge or provision for federal income taxes attributable to the operation of the Separate Account.However, if the tax treatment of the Separate Account is changed, we may charge the Separate Account for its share of the resulting federal income tax. In several states we may incur state and local taxes (in additional to premium taxes) on the operations of the Separate Account.At present, these taxes are not significant and we currently are not making any charge or provision for them against the Separate Account.If these taxes should be increased, we may make a charge or provision for them against the Investment Divisions.If we do so, the value of Accumulation Units and, therefore, the investment results of the Investment Divisions will be reduced. Jackson of NY Taxation.We will pay company income taxes on the taxable corporate earnings created by this separate account product adjusted for various permissible deductions and certain tax benefits discussed below.While we may consider company income tax liabilities and tax benefits when pricing our products, we do not currently include our income tax liabilities in the charges you pay under the contract.We will periodically review the issue of charging for these taxes and may impose a charge in the future.(We do impose a so-called “Federal (DAC) Tax Charge” under variable life insurance policies, but the “Federal (DAC) Tax Charge” merely compensates us for the required deferral of acquisition cost and does not constitute company income taxes.) In calculating our corporate income tax liability, we derive certain corporate income tax benefits associated with the investment of company assets, including separate account assets that are treated as company assets under applicable income tax law.These benefits reduce our overall corporate income tax liability.Under current law, such benefits may include dividends received deductions and foreign tax credits which can be material.We do not pass these benefits through to the separate accounts, principally because:(i) the great bulk of the benefits results from the dividends received deduction, which involves no reduction in the dollar amount of dividends that the separate account receives; (ii) product owners are not the owners of the assets generating the benefits under applicable income tax law; and (iii), while we impose a so-called “Federal (DAC) tax charge” under variable life insurance policies, we do not currently include company income taxes in the charges owners pay under the products. 37 Tax Status of the Policy.The policy is structured to satisfy the definition of a life insurance contract under Section 7702 of the Code, which generally provides for the taxation of life insurance policies and places limitations on the relationship of the Policy Value to the insurance amount at risk.As a result, the Death Benefit ordinarily will be fully excluded from the gross income of the beneficiary. Depending upon the circumstances, a surrender, partial surrender, change in the Death Benefit Option, change in the Specified Death Benefit, lapse with a policy loan outstanding, or an assignment of the policy may have tax consequences.In particular, under specified conditions, a distribution under the policy during the first 15 years from date of issue that reduces future benefits under the policy will be taxed to you as ordinary income to the extent of any investment earnings in the policy. In the absence of final regulations or other pertinent interpretations of the Code, some uncertainty exists as to how a substandard risk policy can meet the statutory definition of life insurance.If a policy were deemed not to be life insurance for tax purposes, it would not provide most of the tax advantages usually provided by life insurance.We reserve the right to amend the policy to comply with any future changes in the Code, any regulations or rulings under the Code and any other requirements imposed by the Internal Revenue Service (“IRS”). Diversification Requirements.Section 817(h) of the Code requires the investments held under the policy to be “adequately diversified” in accordance with Treasury regulations in order for the policy to be treated as a life insurance contract for federal income tax purposes.We intend that each Investment Division and each portfolio underlying an Investment Division will comply with the diversification requirements prescribed by Section 1.817-5 of the Treasury regulations, which prescribe how assets may be invested.If the investments held under the policy were not “adequately diversified,” you would lose the tax deferral advantages of the policy and would be subject to current federal income taxes on all Earnings allocable to the policy. Owner Control.In a Revenue Ruling issued in 2003, the Internal Revenue Service (IRS) considered certain variable annuity and variable life insurance policies and held that the types of actual and potential control that the policy owners could exercise over the investment assets held by the insurance company under these variable policies was not sufficient to cause the policy owners to be treated as the owners of those assets and thus to be subject to current income tax on the income and gains produced by those assets.Under the policy, like the policies described in the Revenue Ruling, there will be no arrangement, plan, contract or agreement between the policy owner and Jackson of NY regarding the availability of a particular investment option and other than the policy owner's right to allocate premiums and transfer funds among the available sub-accounts, all investment decisions concerning the sub-accounts will be made by the insurance company or an advisor in its sole and absolute discretion. The policy will differ from the policies described in the Revenue Ruling in two respects.The first difference is that the policy in the Revenue Ruling provided only 12 investment options with the insurance company having the ability to add an additional eight options whereas our policy currently offers 44 Investment Divisions and at least one Fixed Account.The second difference is that the owner of a policy in the Revenue Ruling could only make one transfer per 30-day period without a fee, whereas a policy owner will be permitted to make up to 15 transfers in any one year without a charge. The Revenue Ruling states that whether the owner of a variable policy is to be treated as the owner of the assets held by the insurance company under the policy will depend on all of the facts and circumstances.Jackson of NY does not believe that the differences between the policy and the policies described in the Revenue Ruling with respect to the number of investment choices and the number of investment transfers that can be made under the policy without an additional charge should prevent the holding in the Revenue Ruling from applying to the owner of a policy.At this time, however, it cannot be determined whether additional guidance will be provided by the IRS on this issue and what standards may be contained in such guidance.We reserve the right to modify the policy to the extent required to maintain favorable tax treatment. The remainder of this discussion assumes that the policy will be treated as a life insurance contract for federal income tax purposes and that Jackson of NY will be considered the owner, for federal income tax purposes, of the separate account assets. Tax Treatment of Life Insurance Death Benefit Proceeds.In general, the amount of the Death Benefit payable under your policy is excludable from gross income under the Code.Certain transfers of the Policy, however, may result in a portion of the Death Benefit being taxable. If the Death Benefit is not received in a lump sum and is, instead, applied under one of the payment options, payments will include both amounts attributable to the Death Benefit, which will be excludable from the beneficiary's gross income, and amounts attributable to interest (occurring after the Insured's death), which will be includable in the beneficiary's gross income. Tax Deferral During Accumulation Period.Under existing provisions of the Code, any increase in your Policy Value is generally not taxable to you unless you receive or are deemed to receive amounts from the Policy before the Insured dies.See the following section entitled “Distributions” for a discussion of the taxability of such payments. 38 Distributions.If you make a full withdrawal under your policy or charges for the Other Insured Term Insurance Rider (on rider Insureds who are not related to the base Insured) are deducted, the amount withdrawn will be includable in your income to the extent the amount received exceeds the “investment in the contract.”The “investment in the contract” generally is the total premium and other consideration paid for the Policy, less the aggregate amount previously received under the Policy to the extent such amounts received were excludable from gross income. Whether partial surrenders (or other amounts deemed to be distributed) from the Policy constitute income depends, in part, upon whether the Policy is considered a “modified endowment contract” (“MEC”) for federal income tax purposes. Policies Which Are MECs Characterization of a Policy as a MEC. Section 7702A of the Code treats any life insurance contract that fails to satisfy a “seven-pay” test as a modified endowment contract.A Policy will fail to satisfy the seven-pay test if the cumulative premiums paid under the Policy at any time during the first seven Policy years, or within seven years after a material change in the Policy, exceed the sum of the net level premiums that would have been paid had the Policy provided for paid-up future benefits after the payment of seven level premiums. We will monitor your premium payments and other Policy transactions and notify you if a payment or other transaction might cause your Policy to become a MEC.We will not invest any Premium or portion of a Premium that would cause your Policy to become a MEC.If we receive such a premium, we will notify you and if you elect to have your policy become a MEC contract, we will apply the premium on the business day we receive your election.Otherwise we will return the premium to you. Further, if a transaction occurs which decreases the Death Benefit of your policy during the first seven years, we will retest your policy, as of the date of its purchase, based on the lower Death Benefit to determine compliance with the seven-pay test.Also, if a decrease in the Death Benefit occurs within seven years of a “material change,” we will retest your policy for compliance as of the date of the “material change.”Failure to comply in either case would result in the policy's classification as a MEC. The rules relating to whether a policy will be treated as a MEC are complex.Therefore, you should consult with a qualified tax adviser to determine whether a particular transaction will cause your policy to be treated as a MEC. Tax Treatment of Partial Surrenders, Loans, Assignments and Pledges under MECs.If your policy is a MEC, partial surrenders from your policy will be treated first as withdrawals of income and then as a recovery of premium.Thus, you may realize taxable income upon a withdrawal if the Policy Value exceeds the investment in the policy.You may also realize taxable income when you take a policy loan, because any loan (including unpaid loan interest) under the policy will be treated as a withdrawal for tax purposes.Charges for riders may be treated as withdrawal under these provisions.In addition, if you assign or pledge any portion of the value of your Policy (or agree to assign or pledge any portion), the assigned or pledged portion of your Policy Value will be treated as a withdrawal for tax purposes.Before assigning, pledging, or requesting a loan under a policy that is a MEC, you should consult a qualified tax adviser. Penalty Tax.Generally, withdrawals (or the amount of any deemed withdrawals) from a MEC are subject to a penalty tax equal to 10% of the portion of the withdrawal that is includable in income, unless the withdrawals are made:(1) after you reach age 59½, (2) because you have become disabled (as defined in the Code), or (3)as substantially equal periodic payments over your life or life expectancy or the joint lives or life expectancies of you and your beneficiary, as defined in the Code.These exceptions will not apply, however, if the Owner of the policy is a corporation, partnership, trust or other entity. Aggregation of Policies.All life insurance Policies that are MECs and that are purchased by the same person from us or any of our affiliates within the same calendar year will be aggregated and treated as one life insurance policy for purposes of determining the amount of a withdrawal (including a deemed withdrawal) that is includable in taxable income and subject to the 10% penalty tax. Policies Which Are Not MECs Tax Treatment of Withdrawals Generally.If your policy is not a MEC, the amount of any withdrawal from the policy will be treated first as a non-taxable recovery of premium and then as gross income from the policy.Thus, only the portion of a withdrawal that exceeds the investment in the policy immediately before the withdrawal will be includable in gross income. Certain Distributions Required by the Tax Law in the First 15 Policy Years.As indicated above, the Code limits the amount of premium that may be made and the Policy Values that can accumulate relative to the Death Benefit.Where cash distributions are required under the Code in connection with a reduction in benefits during the first 15 years after the policy is issued (or if withdrawals are made in anticipation of a reduction in benefits, within the meaning of the Code, during this period), some or all of such amounts may be includable in taxable income. 39 Tax Treatment of Loans.If your policy is not a MEC, a loan received under the policy generally will be treated as indebtedness for tax purposes, rather than a withdrawal of Policy Value.As a result, you will not realize taxable income on any part of the loan as long as the policy remains in force.If you make a full surrender under your policy or if it lapses, any outstanding loan balance will be treated as an amount received by you as part of the Surrender Value.Accordingly, you may be subject to taxation on the loan amount at that time.Generally, you may not deduct interest paid on loans under the policy. Finally, if your policy is not a MEC, distributions (including distributions upon surrender) and policy loans are not subject to the 10% additional penalty tax. Treatment Beyond Attained Age 94.As described above, if the Cash Surrender Value is greater than zero at the Insured's Attained Age 100, no additional premiums will be accepted and no additional monthly charges will be incurred.Neither the Code nor any regulations or other guidance under the Code prescribe how a policy can qualify as a life insurance contract for federal tax purposes after an Insured attains age 95,and there is a risk thatyou could be viewed as constructively receiving the Cash Surrender Value (including any Indebtedness) in the year in which the Insured attains age 95. In that event, you would realize taxable income at that time in an amount equal to the Policy Value less the investment in the contract (generally premiums reduced by amounts previously received under the contract that were excludable from income), even if the Death Benefit Proceeds are not distributed at that time.You should consult a qualified tax professional as an Insured approaches Attained Age 95. Actions to Ensure Compliance with the Tax Law.We believe that the maximum amount of premium we intend to permit for the Policies will comply with the Code definition of life insurance.We will monitor the amount of your premium, and, if your total premiums during a Policy Year exceed those permitted by the Code, we will refund the excess premium within 60 days of the end of the Policy Year and will pay interest and other earnings (which will be includable in taxable income) as required by law on the amount refunded.In addition, the operation of certain provisions in the policy may increase the Death Benefit (which may result in larger charges under a policy) or require other action deemed necessary to ensure the compliance of the policy with the federal tax definition of life insurance. Federal Income Tax Withholding.We will withhold and remit to the federal government a part of the taxable portion of withdrawals made under a policy, unless the Owner notifies us in writing at or before the time of the withdrawal that he or she chooses not to have withholding.As Owner, you will be responsible for the payment of any taxes and early distribution penalty taxes that may be due on the amounts received or deemed received under the policy, whether or not you choose withholding.You may also be required to pay penalties under the estimated tax rules, if your withholding and estimated tax payments are insufficient to satisfy your total tax liability. Tax Advice.This summary is not a complete discussion of the tax treatment of the policy.You should seek tax advice from an attorney who specializes in tax issues. DESCRIPTION OF JACKSON OF NY AND THE SEPARATE ACCOUNT Jackson National Life Insurance Company of New York.Jackson of NY is a stock life insurance company organized under the laws of the state of New York in July 1995.Its legal domicile and principal business address is 2900 Westchester Avenue, Purchase, New York 10577.Jackson of NY is admitted to conduct life insurance and annuity business in Delaware, Michigan and New York.Jackson of NY is ultimately a wholly owned subsidiary of Prudential plc in London, England.Prudential plc is also the ultimate parent of PPM America, Inc, a sub-adviser; and Jackson National Asset Management, LLC (“JNAM”) , the Funds’ investment adviser and administrator. JNAM provides certain administrative services with respect to the Separate Account, including separate account administration services and financial and accounting services.JNAM is located at 225 West Wacker Drive, Chicago, IL60606. The Separate Account.The Separate Account was established on November 10, 1998 as a segregated asset account of Jackson of NY.The Separate Account meets the definition of a “separate account” under the federal securities laws and is registered with the Securities and Exchange Commission as a unit investment trust under the 1940 Act.The Securities and Exchange Commission does not supervise the management of the Separate Account or Jackson of NY. We own the assets of the Separate Account, but we hold them separate from our other assets.To the extent that these assets are attributable to the policies offered by this prospectus, these assets are not chargeable with liabilities arising out of any other business we may conduct.Income, gains, and losses, whether or not realized, from assets allocated to the Separate Account are credited to or charged against the Separate Account without regard to our other income, gains, or losses.Our obligations arising under the policies are general corporate obligations of Jackson of NY. The Separate Account is divided into Investment Divisions.The assets of each Investment Division are invested in the shares of one of the portfolios.We do not guarantee the investment performance of the Separate Account, its Investment Divisions, or the portfolios.Values allocated to the Separate Account will rise and fall with the values of shares of the portfolios and are also reduced by policy charges.In the future, we may use the Separate Account to fund other variable life insurance policies.We will account separately for each type of variable life insurance policy funded by the Separate Account. 40 Safekeeping of the Separate Account's Assets.We hold the assets of the Separate Account.We keep those assets physically segregated and held separate and apart from our general account assets.We maintain records of all purchases and redemptions of shares of the portfolios. State Regulation of Jackson of NY.We are subject to the laws of New York and regulated by the New York Department of Insurance.We file quarterly and annual statements with the Department of Insurance covering our operations and financial condition for the quarter and year-end.We are examined periodically by the Department of Insurance to verify our liabilities and policy reserves.Our books and records are subject to review by the Department of Insurance at all times.We are also subject to regulation under the insurance laws of every jurisdiction in which we operate. DISTRIBUTION OF POLICIES Jackson National Life Distributors LLC (“JNLD”), located at 7601 Technology Way, Denver, Colorado 80237, serves as the distributor of the policies.JNLD is a wholly owned subsidiary of Jackson National Life Insurance Company, Jackson of NY's parent.JNLD is registered as a broker-dealer with the Securities and Exchange Commission under the Securities Exchange Act of 1934 and is a member of the Financial Industry Regulatory Authority (“FINRA”).JNLD is not a member of the Securities Investor Protection Corporation (“SIPC”). For more information on broker-dealers and their registered representatives, you may use the FINRA BrokerCheck program via telephone (1-800-289-9999) or internet (www.finra.org). Commissions are paid to registered representatives who sell the policies.Information on commissions can be found in the Statement of Additional Information.Where lower commissions are paid, we may also pay trail commissions.We may use any of our corporate assets to cover the cost of distribution, including any profit from the policy's mortality and expense risk charge and other charges. Under certain circumstances, JNLD out of its own resources may pay bonuses, overrides, and marketing allowances, in addition to the standard commissions.These payments and/or reimbursements to broker-dealers are in recognition of their marketing and distribution and/or administrative services support.They may not be offered to all broker-dealers, and the terms of any particular agreement may vary widely among broker-dealers depending on, among other things, the level and type of marketing and distribution support provided assets under management, and the volume and size of the sales of our insurance products.They may provide us greater access to the registered representatives of the broker-dealers receiving such compensation or may otherwise influence the broker-dealer and/or registered representative to present the Contracts more favorably than other investment alternatives.Such compensation is subject to applicable state insurance law and regulation and the NASD rules of conduct.While such compensation may be significant, it will not cause any additional direct charge by us to you. The two primary forms of such compensation paid by JNLD are overrides and marketing support payments.Overrides are payments that are designed as consideration for product placement, assets under management and sales volume.Overrides are generally based on a fixed percentage of product sales.Marketing support payments may be in the form of cash and/or non-cash compensation and allow us to, among other things, participate in sales conferences (for example, national, regional and top producer meetings) , sponsorships and educational seminars.Examples of such payments include, but are not limited to, reimbursements for representative training or “due diligence”meetings (including travel and lodging expenses), client events, speaker fees and business development and educational enhancement items, including payments to third party vendors for such items.Payments or reimbursements for meetings and seminars are generally based on the anticipated level of participation and/or accessibility and the size of the audience.Subject to NASD rules of conduct, we may also provide cash and/or non-cash compensation to registered representatives in the form of gifts, promotional items and occasional meals and entertainment.Individual registered representatives may receive differing levels of sales and service support. Below is an alphabetical listing of the 20 broker-dealers that received the largest amounts of marketing and distribution and/or administrative support in 2012 from the Distributor in relation to the sale of our variable insurance products: Commonwealth Financial Network CUSO Financial Services ING Financial Partners Inc INVEST Financial Corporation Lincoln Financial Advisors LPL Financial Corporation Merrill Lynch MML Investors Services Inc Morgan Keegan Morgan Stanley Smith Barney National Planning Corporation Raymond James 41 RBC Capital Markets Corp Securities America Signator Investors, Inc SII Investments Transamerica Financial Advisors, Inc UBS Financial Services Inc Wells Fargo Advisors Woodbury Financial Services Inc Please see Appendix B for a complete list of broker-dealers that received amounts of marketing and distribution and/or administrative support in 2012 from the Distributor in relation to the sale of our variable insurance products.While we endeavor to update this list on an annual basis, please note that interim changes or new arrangements may not be listed. Besides Jackson National Life Distributors LLC, we are affiliated with the following broker-dealers: ● National Planning Corporation, ● SII Investments, Inc., ● IFC Holdings, Inc. d/b/a Invest Financial Corporation, ● Investment Centers of America, Inc., and ● Curian Clearing LLC The Distributor also has the following relationships with the sub-advisers and their affiliates.The Distributor receives payments from certain of the sub-advisers to assist in defraying the costs of certain promotional and marketing meetings in which they participate.The amounts paid depend on the nature of the meetings, the number of meetings attended, the costs expected to be incurred, and the level of the sub-adviser's participation.Our affiliated broker-dealers may also sell the retail mutual funds of certain sub-advisers.In addition, the Distributor acts as distributor of variable annuity contracts and variable life insurance policies (the “Other Contracts”) issued by Jackson of NY and Jackson, its parent.Raymond James Financial Services, a brokerage affiliate of the sub-adviser to the JNL/Eagle Funds, participates in the sale of Contracts and is compensated by JNLD for its activities at the standard rates of compensation.Unaffiliated broker-dealers are also compensated at the standard rates of compensation.The compensation consists of commissions, trail commissions, and other compensation or promotional incentives as described above and in the prospectus or statement of additional information for the Other Contracts. All of the compensation described here, and other compensation or benefits provided by Jackson of NY or our affiliates, may be greater or less than the total compensation on similar or other products.The amount and/or structure of the compensation can possibly create a potential conflict of interest as it may influence your registered representative, broker-dealer or selling institution to present this policy over other investment alternatives.The variations in compensation, however, may also reflect differences in sales effort or ongoing customer services expected of the registered representative or the broker-dealer.You may ask your registered representative about any variations and how he or she and his or her broker-dealer are compensated for selling the policy. LEGAL PROCEEDINGS Jackson National Life Insurance Company (Jackson of NY's parent) and its subsidiaries are defendants in a number of civil proceedings, including class actions, arising in the ordinary course of business. These include civil litigation proceedings, which appear to be substantially similar to other class action litigation brought against many life insurers, including a modal premium case, alleging misconduct in the sale of insurance products. We do not believe at the present time that any pending action or proceeding will have a material adverse effect upon the Separate Account, Jackson of NY’s ability to meet its obligations under the Contracts, or Jackson National Life Distributors LLC’s ability to perform its contract with the Separate Account. FINANCIAL STATEMENTS You can find the financial statements for the Separate Account and for Jackson of NY in the Statement of Additional Information.The financial statements of Jackson of NY that are included should be considered only as bearing upon Jackson of NY's ability to meet its contractual obligations under the policies.Jackson of NY's financial statements do not bear on the future investment experience of the assets held in the Separate Account. 42 PRIVACY POLICY FACTS WHAT DOES JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (Jackson of New York) DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us. This information can include: • Social Security Number • Birth Date • Address • Financial Information • Medical History When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share customers’ personal information to run their everyday business. In the section below, we list the reasons financial companies can share their customers’ personal information; the reasons Jackson of New York chooses to share; and whether you can limit this sharing. Reasons we can share your personal information Does Jackson of New York share? Can you limit this sharing? For our everyday business purposes – such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus Yes No For our marketing purposes – to offer our products and services to you No We don’t share For joint marketing with other financial companies No We don’t share For our affiliates’ everyday business purposes – information about your transactions and experiences No We don’t share For our affiliates’ everyday business purposes – information about your creditworthiness No We don’t share For nonaffiliates to market to you No We don’t share Questions? Call1(800) 644-4565 or go to www.jackson.com WHAT WE DO How does Jackson of New York protect my personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law. These measures include computer safeguards and secured files and buildings. Employees are bound to a Code of Conduct requiring all information be kept in strict confidence, and are subject to disciplinary action for violation of the Code. We restrict access to nonpublic personal information to those employees who need to know that information to provide products and services to you. 43 How does Jackson of New York collect my personal information? We collect your personal information, for example, from · information we receive from you on applications and forms; · information about your transactions with us; · information we receive from a consumer reporting agency; · information we obtain from others in the process of verifying information you provide us; and · individually identifiable health information, such as your medical history, when you have applied for a life insurance policy. Why can’t I limit all sharing? Federal law gives you the right to limit only · sharing for affiliates’ everyday business purposes – information about your credit worthiness · affiliates from using your information to market to you · sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Jackson of New York does not share with our affiliates. Nonaffiliates Jackson of New York does not share with nonaffiliates so they can market to you. Joint Marketing Jackson of New York does not jointly market. 44 GLOSSARY OF TERMS We have capitalized certain terms used in this prospectus.To help you understand these terms, we have defined them in this section. 1940 Act - Investment Company Act of 1940, as amended. Accumulation Unit - An accounting unit of measurement that we use to calculate the value in an Investment Division. Allocation Date - The date we allocate premium from the Fixed Account to the Investment Divisions elected on the application (or the most recent allocation instructions provided by the Owner).The Allocation Date is generally the first business day on or after the fifth day following the Right to Examine Period for your policy. Attained Age - The Insured's age on the birthday nearest to the Policy Date plus the number of full years since the Policy Date. Base Death Benefit -The greater of the death benefit for the base coverage (as defined by the Specified Death Benefit and Death Benefit option) or the Minimum Death Benefit. Cash Surrender Value -The Policy Value minus any applicable surrender charge, minus any Debt. Code - Internal Revenue Code of 1986, as amended. Commencement Date -The date we place your policy in force after we have received: underwriting approval, any requirements outstanding after the Issue Date, and premium in an amount equal to or exceeding the minimum initial requirement. Day 1 Loans - A loan that exists at the Issue Date of a policy as a result of a 1035 transfer of a policy with an existing loan. Death Benefit - The greater of (a) the Minimum Death Benefit or (b) the death benefit amount determined by the death benefit option and the Specified Death Benefit(or the Target Death Benefit if the Optional Additional Death Benefit Coverage is elected) you have chosen.If the Optional Additional Death Benefit Coverage is not elected, the Death Benefit equals the Base Death Benefit.If the Optional Additional Death Benefit Coverage is elected, the Death Benefit equals the Total Death Benefit. Death Benefit Proceeds - The amount we will pay to the beneficiary(ies) under the policy upon the death of the Insured.This amount is equal to the Death Benefit less any outstanding Debt or due and unpaid charges plus any rider benefits. Debt - The sum of all unpaid policy loans and accrued interest. Earnings - Your Policy Value reduced by total premiums paid. Fixed Account - An allocation option under the policy that earns an annually declared rate of interest of not less than 3%.Assets allocated to the Fixed Account are part of our general account. Grace Period - A 61-day period during which we will keep your policy in force even though the Policy Value is insufficient to keep your policy in force.We will notify you and give you an opportunity to pay additional premium or policy loan repayments to keep your policy in force after the Grace Period. Guideline Premium - The maximum amount of premium you can contribute to your policy under the Code. Insured - The person whose life is insured under the policy. Investment Division - Separate and distinct divisions of the Separate Account that invest in a single underlying mutual fund.The value in the Investment Divisions will go up or down depending on the performance of the underlying mutual funds and the charges deducted from the Investment Divisions. Issue Date - The date Jackson of NY issued your policy and from which we measure contestability periods.It may be later than the Policy Date. Loan Account - An account established as part of our general account for amounts transferred from the Investment Divisions and/or the Fixed Account as security for your policy loans. 45 Minimum Death Benefit - Your Policy Value multiplied by the death benefit percentage applicable to the Attained Age as shown in the policy, or if greater, the minimum amount necessary for the policy to stay qualified as life insurance for federal tax purposes. Minimum Premium - The minimum premium amount that must be paid during the first three Policy Years in order for the Net Policy Value (rather than the Cash Surrender Value) to be used to determine whether your Policy Value is sufficient to keep your policy in force. Monthly Anniversary - The same day in each month as the Policy Date unless your Policy Date is on the 29th, 30th or 31st and there is no such date in the month, then your Monthly Anniversary is the last day of the month. Monthly Deduction -The amount deducted from your Policy Value on each Monthly Anniversary, consisting of the cost of insurance charge, the monthly policy fee, the monthly administrative charge, and the cost of any optional benefit.If a monthly anniversary is not a business day, we will determine your Monthly Deduction as of the next following business day with an effective date equal to the Monthly Anniversary date. Net Amount at Risk - The net amount at risk is the amount on which cost of insurance charges are based. Net Policy Value -The Policy Value minus Debt. Net Premium - The premium less the Premium Charges. Owner - The person(s) having the privileges of ownership defined in the policy.The Owner(s) may or may not be the same person(s) as the Insured(s).If your policy is issued pursuant to a retirement plan, your ownership privileges may be modified by the plan. Policy Anniversary - An annual anniversary of the Policy Date. Policy Date - The effective date of insurance coverage under your policy.It is used to determine Policy Anniversaries, Policy Years, and Monthly Anniversaries. Policy Value - The sum of your values in the Separate Account, the Fixed Account, and the Loan Account. Policy Year - Each twelve-month period beginning on the Policy Date or any Policy Anniversary. Premium Charges -The sales charge, the premium tax charge, and the federal (DAC) tax charge. Required Monthly Premium Amount - The amount specified as such in your policy, if your policy includes the Guaranteed Minimum Death Benefit Rider.The Required Monthly Premium Amount is used in determining whether your policy meets the premium requirement of the Guaranteed Minimum Death Benefit Rider. Right to Examine Period -The minimum period of time during which you can cancel your policy, generally ten days (or sixty days in the case of a replacement) from the date your received your policy. Separate Account - JNLNY Separate Account IV, the segregated asset account of Jackson of NY that funds the policies. Service Center - Jackson of NY Service Center, P.O. Box 30901 , Lansing, Michigan 48909- 8401 , 1-800-599-5651 or Jackson of NY IMG Service Center, P.O. Box 30901 , Lansing, Michigan 48909- 8401 , 1-888-464-7779.You can send express mail to the Jackson of NY Service Center at 1 Corporate Way, Lansing, Michigan 48951 or the Jackson of NY IMG Service Center at 1 Corporate Way, Lansing, Michigan 48951. Specified Death Benefit - The initial amount of insurance under your base policy, adjusted for any changes in accordance with the terms of your policy. Target Death Benefit -Thedeath benefit specified in the Optional Additional Death Benefit Coverage, adjusted for any changes in accordance with the terms of your policy. Target Premium -The premium amount used to determine the initial portion of the sales charge and sales compensation.This amount is set by the Company and varies by age, sex, Specified Death Benefit amount and underwriting classification. Total Death Benefit -The greater of the death benefit for (a) the base and Optional Additional Death Benefit Coverage(as defined by the Target Death Benefit and Death Benefit option) or (b) the Minimum Death Benefit. 46 Written Request - A request in writing received by us at our Service Center that meets our requirements for completeness.A complete Written Request is said to be in good order. Valuation Day - Each Business Day, as used in the policy, so long as the New York Stock Exchange is open for business. Valuation Period - The period of time over which we determine the change in the value of the Investment Divisions.Each Valuation Period begins at the close of normal trading on the New York Stock Exchange (currently 4:00 p.m. Eastern time) on each Valuation Day and ends at the close of the New York Stock Exchange on the next Valuation Day. 47 APPENDIX A Effects of Partial Surrenders on the Death Benefit under Death Benefit Option A The following examples illustrate how the Death Benefit is decreased as the result of a partial surrender under different circumstances.All examples assume a total partial surrender amount of $20,000 and a corridor percentage of 250%.See “Partial Surrenders” on page30for more information. Example 1.The following example illustrates the effect of a partial surrender on the Death Benefit for a policy having the indicated values, where neither the Base Death Benefit nor the Total Death Benefit is in the corridor. Before the Partial Surrender After the Partial Surrender Policy Value Specified Death Benefit (A) Target Death Benefit (B) Minimum Death Benefit (C) $100,000 ($40,000 x 250%) $50,000 ($20,000 x 250%) Base Death Benefit $200,000 (greater of A and C) $180,000 (greater of A and C) Total Death Benefit $250,000 (greater of B and C) $230,000 (greater of B and C) As shown above, both the Specified Death Benefit and the Target Death Benefit are reduced by $20,000, the total partial surrender amount.The amount of Additional Death Benefit coverage is unchanged at $50,000, the difference between the Total Death Benefit and the Base Death Benefit. Example 2.The following example illustrates the effect of a partial surrender on the Death Benefit for a policy having the indicated values, where the Base Death Benefit (but not the Total Death Benefit) is in the corridor, and total partial surrender amount is greater than the difference between the Minimum Death Benefit and Specified Death Benefit. Before the Partial Surrender After the Partial Surrender Policy Value Specified Death Benefit (A) Target Death Benefit (B) Minimum Death Benefit (C) $210,000 ($84,000 x 250%) $160,000 ($64,000 x 250%) Base Death Benefit $210,000 (greater of A and C) $190,000 (greater of A and C) Total Death Benefit $250,000 (greater of B and C) $230,000 (greater of B and C) As shown above, the Specified Death Benefit is reduced by $10,000, the amount by which the total partial surrender amount ($20,000) exceeded the difference between the Minimum Death Benefit ($210,000) and the Specified Death Benefit ($200,000) immediately before the partial surrender, while the Target Death Benefit is reduced by the total partial surrender amount.The Additional Death Benefit Coverage is unchanged as a result of the total partial surrender Example 3.The following example illustrates the effect of a partial surrender on the Death Benefit for a policy having the indicated values, where the Base Death Benefit (but not the Total Death Benefit) is in the corridor, and total partial surrender amount is less than the difference between the Minimum Death Benefit and Specified Death Benefit. Before the Partial Surrender After the Partial Surrender Policy Value Specified Death Benefit (A) Target Death Benefit (B) Minimum Death Benefit (C) $225,000 ($90,000 x 250%) $175,000 ($70,000 x 250%) Base Death Benefit $225,000 (greater of A and C) $200,000 (greater of A and C) Total Death Benefit $250,000 (greater of B and C) $230,000 (greater of B and C) As shown above, the Specified Death Benefit is unchanged, while the Target Death Benefit is reduced by $20,000, the total partial surrender amount.The Additional Death Benefit Coverage adjusts from $25,000 to $30,000 as a result of the total partial surrender. 48 Example 4.The following example illustrates the effect of a partial surrender on the Death Benefit for a policy having the indicated values, where both the Base Death Benefit and the Total Death Benefit are in the corridor, and total partial surrender amount is less than the difference between the Minimum Death Benefit and Specified Death Benefit but greater than the difference between the Minimum Death Benefit and the Target Death Benefit. Before the Partial Surrender After the Partial Surrender Policy Value Specified Death Benefit (A) Target Death Benefit (B) Minimum Death Benefit (C) $260,000 ($104,000 x 250%) $210,000 ($84,000 x 250%) Base Death Benefit $260,000 (greater of A and C) $210,000 (greater of A and C) Total Death Benefit $260,000 (greater of B and C) $240,000 (greater of B and C) As shown above, the Specified Death Benefit is unchanged, while the Target Death Benefit is reduced by $10,000, the amount by which the total partial surrender amount exceeds the difference between the Minimum Death Benefit and the Target Death Benefit.The Additional Death Benefit Coverage adjusts from $0 to $30,000 as a result of the total partial surrender. Example 5.The following example illustrates the effect of a partial surrender on the Death Benefit for a policy having the indicated values, where both the Base Death Benefit and the Total Death Benefit are in the corridor, and total partial surrender amount is less than the difference between the Minimum Death Benefit and Specified Death Benefit and also less than the difference between the Minimum Death Benefit and the Target Death Benefit. Before the Partial Surrender After the Partial Surrender Policy Value Specified Death Benefit (A) Target Death Benefit (B) Minimum Death Benefit (C) $275,000 ($110,000 x 250%) $225,000 ($90,000 x 250%) Base Death Benefit $275,000 (greater of A and C) $225,000 (greater of A and C) Total Death Benefit $275,000 (greater of B and C) $250,000 (greater of B and C) As shown above, both the Specified Death Benefit and the Target Death Benefit are unchanged.The Additional Death Benefit Coverage adjusts from $0 to $25,000 as a result of the total partial surrender. 49 APPENDIX B BROKER-DEALER SUPPORT Below is a complete list of broker-dealers that received marketing and distribution and/or administrative support in 2012 from the Distributor in relation to the sale of our variable insurance products. 1st Global Capital Corporation Bankers & Investors Co Center Street Securities Deutsche Bank Securities, Inc. Adirondack Trading Group LLC BB&T Investment Services Inc Century Securities & Associates, Inc. DeWaay Financial Network, LLC Advest, Inc. BBVA Compass Investment Solutions Inc. Ceros Financial Services INC DFPG Investments Advisory Group Equity Services BCG Securities Cetera Advisors LLC Dorsey and Company, Inc. Aegis Capital Corp Benjamin F Edwards & Co Inc Cetera Financial Specialists Double Eagle Securities of America Inc. Affinity Financial Services, LLC Berthel Fisher & Co Financial Services CFD Investments, Inc. Downstate Securities Group, Inc. Alamo Capital BestVest Investments, Ltd. Chelsea Financial Serivces Duncan Williams Inc. Allegheny Investments, Ltd. BFT Financial Group CIM Securities LLC EDI Financial Inc. Allegiance Capital BMO Harris Financial Advisors, Inc. Client One Securities LLC Edward Jones Allegiant Securities BOSC Inc Coastal Equities EK Riley Investments, LLC Allen & Company Brecek & Young Advisors, Inc. Colorado Financial Service Corporation ePlanning Securities Allen, Mooney & Barnes Brokerage Broker Dealer Financial Comerica Insurance Services, Inc. Equable Securities Corp. Services, LLC Brokers International Financial Services Commonwealth Financial Network Equity Services Inc Allied Beacon Partners Inc Bruce A. Lefavi Securities, Inc. Community Investment Services Essex Financial Services Inc Allstate Financial Services LLC Cadaret, Grant & Company Comprehensive Asset Management and Essex National Securities Inc American Equity Investment Corp Calton & Associates Inc Servicing, Inc. Fairport Capital, Inc. American General Securities, Inc. Cambridge Investment Research Concorde Investment Services FCG Advisors, LLC American Independent Securities Group, LLC Cantella & Co, Inc Coombe Financial Services Inc. Fenwick Securities, Inc. American Investors Company Cape Fear Securities, Inc. Coordinated Capital Securities Fifth Third Securities American Municipal Securities, Inc. Cape Securities Country Club Financial Services Inc. Financial Advisers Of America American Portfolios Financial Services, Inc. Capital Analysts Inc Crowell, Weedon & Co Financial Advisors of America Ameriprise Advisor Services Inc. Capital Financial Services Crown Capital Securities LP Financial Network Investment Ameritas Investment Corp Capital Guardian LLC CUE Financial Group Financial Partners Credit Union Arete Wealth Management LLC Capital Investment Group CUNA Brokerage Services, Inc. Financial Planning Consultants Arque Capital Ltd Capital Management Securities Cuna Mutual Insurance Agency Financial Security Management Arvest Asset Management Capital One Investment Services, LLC CUSO Financial Services Financial Telesis Inc Associated Investment Services Capitol Securities Management, Inc. CW Securities LLC Financial West Investment Group Ausdal Financial Partners Inc Capwest Securities, Inc. D A Davidson Fintegra, LLC Avalon Investment & Securities Group Inc. Cary Street Partners LLC D H Hill Securities LLP First Allied Securities, Inc AXA Advisors LLC CBIZ Financial Solutions, Inc. Dalton Strategic Investment First American Securities B B Graham & Co Inc CCF Investments, Inc. Davenport & Company First Brokerage America LLC B C Ziegler and Company CCO Investment Services David A Noyes & Company First Citizens Financial Plus Inc. Bancorpsouth Investment Services, Inc. Centara Capital Securities Inc. Delta Equity Services Corporation First Citizens Investor Services Bancwest Investment Services, Inc. Centaurus Financial Inc Dempsey Lord Smith LLC First Citizens Securities Corp. Bank of America Centennial Securities Company Despain Financial Corporation First Financial Equity 50 First Heartland Capital Inc Hancock Securities Group LLC Investment Professionals Inc Lucia Securities LLC First Independent Financial Services Hantz Financial Services Investors Capital Corporation M & T Securities First Midwest Securities Harbor Financial Services Investors Security Co Inc M. Holdings Securities, Inc. First National Capital Markets Harbour Investment Inc J P Turner & Co LLC M&I Financial Advisors, Inc First Southeast Investor Harger & Company J W Cole Financial Inc. Madison Ave Securities First Tennessee Brokerage Direct Harold Dance Investments J. Alden Associates, Inc. Mark Stewart Securities Inc. First Western Advisors Harris Bancorp Insurance Services, Inc. James T Borello & Company McLaughlin Ryder Investments First Western Securities, Inc. Harvest Capital LLC Janney Montgomery Scott LLC McNally Financial Services Corp FirstMerit Financial Services, Inc. Hazard & Siegel Inc JHS Capital Advisors Means Investment Co. Inc. Five Star Investment Services HBW Securities JJB Hilliard WL Lyons Inc MerCap Securities, LLC Focus Insurance Agency Inc. Hefren-Tillotson, Inc. JRL Capital Corporation Mercer Allied Foothill Securities, Inc High Street Securities K.W. Chambers & Co. Meridian United Foresters Equity Services Inc. Hightower Securities LLC Kaiser and Company Merrill Lynch Forsyth Securities Hilliard Lyons Kalos Capital Inc Merrimac Corp Securities Fortune Financial Services, Inc. Homestreet Insurance KCD Financial Mesirow Financial Inc Founders Financial Securities Hornor Townsend & Kent Inc KCG Securities LLC Metlife Securities Freedom Investors Corp. HSBC Securities Kehrer Saltzman & Associates Metropolitan Investment Securities Inc. Frost Brokerage Services, Inc. Humana MarketPoint Inc. Kenai Investments Inc Michigan Securities, Inc. FSC Securities Corporation Huntington Ins. Inc. Key Investment Services Mid Atlantic Capital Corp Fulcrum Securities Inc Huntington Investment Company KMS Financial Services Inc MidAmerica Financial Services G F Investment Services Huntleigh Securities Corp. Koehler Financial LLC Mid-Atlantic Securities Inc G. W. Sherwold Associates Inc. IBN Financial Services Kovack Securities, Inc Midwestern Securities Trading Co. GA Repple & Company IFG Network Securities L.M. Kohn & Company, Inc. Milkie/Ferguson Investments, Inc. Garden State Securities IFS Securities Labrunerie Financial Inc Mischler Financial Group, Inc. GBS Financial Corporation IMS Securities Lamar Enterprises Inc. MML Investors Services Inc Geneos Wealth Management Inc Independence Capital Co Landolt Securities Inc Moloney Securities Co., Inc. Gentry Partners Ltd Independent Financial Group Larson Financial Securities Money Concepts Capital Corp Genworth Financial Securities Corporation Infinex Investments Inc Lasalle St Securities LLC Moors & Cabot, Inc. Gilford Securities Incorporated Infinity Securities Inc. Legacy Financial Services, Inc. Morgan Keegan Girard Securities, Inc. ING Financial Advisers LLC Legend Equities Corp Morgan Stanley Smith Barney Glen Eagle Advisors, LLC ING Financial Partners Inc Leigh Baldwin & Co LLCInc Morris Group Inc Global Brokerage Services, Inc. Institutional Securities Corp Leonard & Company MSC – BD LLC Gold Coast Securities, Inc. Intercarolina Financial Services, Inc. Liberty Group, LLC MTL Equity Products, Inc. Gradient Securities Intercontinental Asset Management Group Liberty Partners Financial Multi-Financial Securities Corp Grant Williams LP International Assets Advisory LifeMark Securities Corp Mutual of Omaha Investor Services Great American Investors Inc. Intervest International Equities Corp. Lincoln Financial Advisors Mutual Securities Inc Great Nation Investment Corporation INVEST Financial Corporation Lincoln Financial Securities Mutual Trust Company Great Southern Bank Investacorp, Inc. Lincoln Investment Planning MWA Financial Services, Inc. GWN Securities Inc Investment Advisors & Consultants, Inc. Lombard Securities National Planning Corporation HBeck Inc Investment Centers Of America Longevity Capital LLC National Securities Corp H D Vest Investment Securities Investment Network, Inc. Lowell & Company Inc Nationwide Planning Associates Hancock Investment Services Investment Planners, Inc. LPL Financial Corporation Nationwide Securities, LLC 51 Navy Federal Brokerage Services Pro Equities, Inc Sigma Financial Corporation Thrivent Investment Management NBC Securities Inc Prospera Financial Services Inc Signator Investors, Inc Thurston, Springer, Miller, Herd & Titak, Inc New England Securities Protected Investors of America Signature Securities Group Corp. Tower Square Securities Newbridge Securities Corp PTS Brokerage LLC SII Investments Transamerica Financial Advisors, Inc Newport Coast Securities Puplava Securities Inc. Silver Oak Securities Triad Advisors, Inc. NEXT Financial Group, Inc. Purshe Kaplan Sterling Singer Xenos Securities Corp. Tricor Financial, LLC NFP Securities Inc QA3 Financial Corporation Small Business Insurance Agency Triune Capital Advisors NIA Securities LLC Quest Capital Strategies, Inc. SMH Capital Inc Trustmont Financial Group Northeast Capital Management, Inc. Quest Securities Smith Brown & Groover, Inc. U.S. Bancorp Investments, Inc. Northeast Securities, Inc. Questar Capital Corporation Smith Moore & Co UBS Financial Services Inc Northland Securities, Inc. Quick and Reilly Inc. Sorrento Pacific Financial UMB Insurance, Inc. Northridge Securities Corp R.M. Stark & Co., Inc. South Valley Wealth Management Umpqua Investments Inc Northwestern Mutual Investment Services, LLC Rampart Financial Services, Inc. Southeast Investments Unionbanc Investment Services NPB Financial Group Raymond James Southwest Securities Financial Services United Brokerage Services, Inc. NYLife Securities RBC Capital Markets Corp Spire Securities LLC United Global Securities Inc OFG Financial Services, Inc. RDM Investment Services, Inc. St Bernard Financial Services United Planners Financial Services Of Ogilvie Security Advisors Regal Securities Inc Stephens Inc America OneAmerica Securities Rendler Sales Consulting, LLC Sterne Agee & Leach Group Inc Univest Insurance Inc. Online Brokerage Services Inc. Resource Horizons Group Sterne Agee Financial Services USA Financial Securities Corp Oppenheimer & Co Rhodes Securities, Inc. Stifel Nicolaus & Company USI Securities, Inc. Pacific West Ridgeway & Conger Inc Strategic Financial Alliance UVEST Packerland Brokerage Services River Stone Wealth Management Summit Brokerage Services Inc Valic Financial Advisors Inc Paradigm Equities, Inc. RNR Securities LLC Summit Equities Inc Valley National Investments Park Avenue Securities Robert W Baird & Co Inc Sunbelt Securities ValMark Securities Inc Parsonex Securities, LLC Rogan and Associates Sunset Financial Services, Inc Vanderbilt Securities LLC Inc Peak Brokerage Services Royal Alliance Associates Inc SunTrust Investment Services, Inc. Veritrust Financial LLC Penn Plaza Associates Royal Securities SWBC Investment Services LLC Vorpahl Wing Securities People's Securities Inc RSG Capital Corporation SWS Financial Service, Inc. VSR Financial Services, Inc. PFA Security Asset Management S. G. Long & Company Symetra Investment Services Waddell & Reed, Inc PIM Financial Services Sagepoint Financial Synergy Investment Group Wall Street Financial Group PlanMember Securities Sammons Securities Synovus Securities Inc. Wall Street Strategies Inc. PMK Securities & Research, Inc. Santander Securities LLC Tandem Securities Inc. Walnut Street Securities PNC Investments LLC Saxony Securities Inc TD Wealth Mangement Services, Inc. Waterford Investor Services, Inc. PPA Investments, Inc. SCF Secuties, Inc. TFS Securities Wayne Hummer Investments LLC Presidential Brokerage, Inc Scott & Stringfellow Inc The Huntington Investment WBB Securities Prime Capital Services Inc Secure Planning Inc Company Wedbush Securities Inc. Prime Solutions Securities, Inc. Securian Financial Services The Investment Center Inc Weitzel Financial Services Inc Prime Vest Financial Services Securities America The Leaders Group Wells Fargo Advisors Princor Financial Services Securities Mangement & Research, Inc. The O.N. Equity Sales Company WesBanco Securities Private Client Services LLC Securities Service Network The Windmill Group Wescom Financial Services Westco Investment Corp 52 Western Equity Group Western International Securities Inc Westminster Financial Securities Westport Resources Investment Services, Inc WFG Investments Inc Wilbanks Securities, Inc. Williams Financial Group Windsor Sheffield & Co, Inc Woodbury Financial Services Inc Woodmen Financial Services, Inc. World Equity Group, Inc. World Financial Group Worth Financial Group Inc. WR Rice Financial Services, Inc. WRP Investments Inc Wunderlich Securities 53 APPENDIX C TRADEMARKS, SERVICE MARKS, AND RELATED DISCLOSURES “JNL®,” “Jackson National®,” “Jackson®,” “Jackson of NY®” and “Jackson National Life Insurance Company of New York®” are trademarks of Jackson National Life Insurance Company®. The “S&P 500 Index,” “S&P MidCap 400 Index,” “S&P SmallCap 600 Index,” “Dow Jones U.S. Select Dividend Index,” “Dow Jones U.S. Contrarian Opportunities,” “ Dow Jones Industrial Average,” “Dow Jones Select Dividend Index,” and “The Dow 10,” “STANDARD & POOR’S ® ,” “S&P ® ,” “S&P 500 ® ,” “S&P MIDCAP 400 Index ® ,” “STANDARD & POOR’S MIDCAP 400 Index ® ,” “S&P SmallCap 600 Index ® ” and “STANDARD & POOR’S 500 ® ” (collectively, the “Indices”) are products of S&P Dow Jones Indices LLC or its affiliates (“SPDJI”), and has been licensed for use by Jackson National Life Insurance Company (“Jackson”). “Dow Jones ® ”, “Dow Jones Industrial Average”, “DJIA ® ”, “Dow Jones Select Dividend Index”, “The Dow ® ” and “The Dow 10” are service and/or trademarks of Dow Jones Trademark Holdings, LLC ( “ Dow Jones ” ) and have been licensed to SPDJI and have been sub-licensed for use for certain purposes by Jackson National Life Insurance Company ® (“Jackson”) . The JNL/Mellon Capital VIP Fund, JNL/Mellon Capital JNL 5 Fund, JNL/Mellon Capital S&P 500 Index Fund, JNL/Mellon S&P 400 MidCap Index Fund, the JNL/Mellon Capital JNL Optimized 5 Fund, the JNL/Mellon Capital Communications Sector Fund, the JNL/Mellon Capital Consumer Brands Sector Fund, the JNL/Mellon Capital Financial Sector Fund, the JNL/Mellon Capital Healthcare Sector Fund, the JNL/Mellon Capital Oil & Gas Sector Fund, and the JNL/Mellon Capital Technology Sector Fund (collectively, the “Products”) are not sponsored, endorsed, sold or promoted by SPDJI, Dow Jones, Standard & Poor’s Financial Services LLC or any of their respective affiliates (collectively, “S&P Dow Jones Indices”). S&P Dow Jones Indices makes no representation or warranty, express or implied, to the owners of the Products or any member of the public regarding the advisability of investing in securities generally or in the Products particularly or the ability of the Indices to track general market performance.S&P Dow Jones Indices’ only relationship to Jackson with respect to the Indices or the Products is the licensing of the Indices and certain trademarks, service marks and/or trade names of S&P Dow Jones Indices and/or its licensors.The Indices are determined, composed and calculated by S&P Dow Jones Indices without regard to Jackson or the Products.S&P Dow Jones Indices have no obligation to take the needs of Jackson or the owners of the Products into consideration in determining, composing or calculating the Indices.S&P Dow Jones Indices are not responsible for and have not participated in the determination of the prices, and amount of the Products or the timing of the issuance or sale of the Products in the determination or calculation of the equation by which the Products are to be converted into cash, surrendered or redeemed, as the case may be.S&P Dow Jones Indices have no obligation or liability in connection with the administration, marketing or trading of the Products. There is no assurance that investment products based on the Indices will accurately track index performance or provide positive investment returns.S&P Dow Jones Indices LLC is not an investment advisor.Inclusion of a security within an index is not a recommendation by S&P Dow Jones Indices to buy, sell, or hold such security, nor is it considered to be investment advice. Dow Jones, SPDJI and their respective affiliates do not : · Sponsor, endorse, sell or promote the Products. · Recommend that any person invest in the Products. · Have any responsibility or liability for or make any decisions about the timing, amount or pricing of the Products. · Have any responsibility or liability for the administration, management or marketing of the Products. · Consider the needs of the Products or the owners of the Products in determining, composing or calculating the Indexes or have any obligation to do so. Dow Jones, SPDJI and their respective affiliates will not have any liability in connection with the Products.Specifically, • Dow Jones, SPDJI and their respective affiliates do not make any warranty, express or implied, and Dow Jones, SPDJI and their respective affiliates disclaim any warranty about: • The results to be obtained by the Products, the owners of the Products or any other person in connection with the use of the DJIA and the data included in the Indexes; • The accuracy or completeness of the Indexes and its data; • The merchantability and the fitness for a particular purpose or use of the Indexes and its data; • Dow Jones, SPDJI and/or their respective affiliates will have no liability for any errors, omissions or interruptions in the Indexes or its data; 54 • Under no circumstances will Dow Jones, SPDJI and/or their respective affiliates be liable for any lost profits or indirect, punitive, special or consequential damages or losses, even if they know that they might occur. The licensing agreement relating to the use of the Indexes and trademarks referred to above by Jackson and SPDJI is solely for the benefit of the Products and not for any other third parties. S&P DOW JONES INDICES DOES NOT GUARANTEE THE ADEQUACY, ACCURACY, TIMELINESS AND/OR THE COMPLETENESS OF THE INDICES OR ANY DATA RELATED THERETO OR ANY COMMUNICATION, INCLUDING BUT NOT LIMITED TO, ORAL OR WRITTEN COMMUNICATION (INCLUDING ELECTRONIC COMMUNICATIONS) WITH RESPECT THERETO.S&P DOW JONES INDICES SHALL NOT BE SUBJECT TO ANY DAMAGES OR LIABILITY FOR ANY ERRORS, OMISSIONS, OR DELAYS THEREIN.S&P DOW JONES INDICES MAKE NO EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY DISCLAIMS ALL WARRANTIES, OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE OR AS TO RESULTS TO BE OBTAINED BY JACKSON OR OWNERS OF THE PRODUCTS, OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE INDICES OR WITH RESPECT TO ANY DATA RELATED THERETO.WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT WHATSOEVER SHALL S&P DOW JONES INDICES BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES INCLUDING BUT NOT LIMITED TO, LOSS OF PROFITS, TRADING LOSSES, LOST TIME OR GOODWILL, EVEN IF THEY HAVE BEEN ADVISED OF THE POSSIBLITY OF SUCH DAMAGES, WHETHER IN CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE.THERE ARE NO THIRD PARTY BENEFICIARIES OF ANY AGREEMENTS OR ARRANGEMENTS BETWEEN S&P DOW JONES INDICES AND JACKSON, OTHER THAN THE LICENSORS OF S&P DOW JONES INDICES. “SPDR” is a registered trademark of Standard & Poor's Financial Services LLC (“S&P Financial Services”) and has been licensed for use by State Street Corporation. Standard & Poor’s and S&P are registered trademarks of S&P Financial Services. No financial product offered by State Street Corporation or its affiliates is sponsored, endorsed, sold or promoted by S&P Financial Services or its affiliates, and S&P Financial Services and its affiliates make no representation, warranty or condition regarding the advisability of buying, selling or holding units/shares in such products. Further limitations and important information that could affect investors' rights are described in the prospectus for the applicable product. Goldman Sachs is a registered service mark of Goldman, Sachs & Co. The Product(s) is not sponsored, endorsed, sold or promoted by The Nasdaq Stock Market, Inc. (including its affiliates) (Nasdaq, with its affiliates, are referred to as the Corporations).The Corporations have not passed on the legality or suitability of or the accuracy or adequacy of descriptions and disclosures relating to the Product(s).The Corporations make no representation or warranty, express or implied to the Owners of the Product(s) or any member of the public regarding the advisability of investing in securities generally or in the Product(s) particularly, or the ability of the Nasdaq-100 Index® to track general stock market performance.The Corporations’ only relationship to Jackson (Licensee) is in the licensing of the Nasdaq-100®, Nasdaq-100 Index® and Nasdaq® trademarks or service marks, and certain trade names of the Corporations and the use of the Nasdaq-100 Index® which is determined, composed and calculated by Nasdaq without regard to Licensee or the Product(s).Nasdaq has no obligation to take the needs of the Licensee or the Owners of the Product(s) into consideration in determining, composing or calculating the Nasdaq-100 Index®.The Corporations are not responsible for and have not participated in the determination of the timing of, prices at or quantities of the Product(s) to be issued or in the determination or calculation of the equation by which the Product(s) is to be converted into cash.The Corporations have no liability in connection with the administration, marketing or trading of the Product(s). The Corporations do not guarantee the accuracy and/or uninterrupted calculation of the Nasdaq-100 index® or any data included therein.The Corporations make no warranty, express or implied, as to results to be obtained by Licensee, Owners of the product(s) or any other person or entity from the use of the Nasdaq-100 Index® or any data included therein.The Corporations make no express or implied warranties, and expressly disclaim all warranties of merchantability or fitness for a particular purpose or use with respect to the Nasdaq-100 Index® or any data included therein.Without limiting any of the foregoing, in no event shall the Corporations have any liability for any lost profits or special, incidental, punitive, indirect or consequential damages, even if notified of the possibility of such damages. “The Nasdaq-100®,” “Nasdaq-100 Index®,” “Nasdaq Stock Market®” and “Nasdaq®” are trade or service marks of The Nasdaq, Inc. (which with its affiliates are the “Corporations”) and have been licensed for use by Jackson.The Corporations have not passed on the legality or suitability of the JNL/Mellon Capital JNL Optimized 5 Fund, or the JNL/Mellon Capital VIP Fund.The JNL/Mellon Capital VIP Fund and the JNL/Mellon Capital JNL Optimized 5 Fund are not issued, endorsed, sponsored, managed, sold or promoted by the Corporations.THE CORPORATIONS MAKE NO WARRANTIES AND BEAR NO LIABILITY WITH RESPECT TO THE JNL/MELLON CAPITAL VIP FUND AND THE JNL/MELLON CAPITAL JNL OPTIMIZED 5 FUND. Russell Investment Group is the source and owner of the trademarks, service marks and copyrights related to the Russell Indexes.Russell is a trademark of Russell Investment Group. 55 JNL/Mellon Capital Small Cap Index Fund is not promoted, sponsored or endorsed by, nor in any way affiliated with Russell Investment Group (“Russell”).Russell is not responsible for and has not reviewed JNL/Mellon Capital Small Cap Index Fund nor any associated literature or publications and Russell makes no representation or warranty, express or implied, as to their accuracy, or completeness, or otherwise. Russell reserves the right, at any time and without notice, to alter, amend, terminate or in any way change the Russell Indexes.Russell has no obligation to take the needs of any particular fund or its participants or any other product or person into consideration in determining, composing or calculating any of the Russell Indexes. Russell’s publication of the Russell Indexes in no way suggests or implies an opinion by Russell as to the attractiveness or appropriateness of investment in any or all securities upon which the Russell Indexes are based.RUSSELL MAKES NO REPRESENTATION, WARRANTY, OR GUARANTEE AS TO THE ACCURACY COMPLETENESS, RELIABILITY, OR OTHERWISE OF THE RUSSELL INDEXES.RUSSELL MAKES NO REPRESENTATION, WARRANTY OR GUARANTEE REGARDING THE USE, OR THE RESULTS OF USE, OF THE RUSSELL INDEXES OR ANY DATA INCLUDED THEREIN, OR ANY SECURITY (OR COMBINATION THEREOF) COMPRISING THE RUSSELL INDEXES.RUSSELL MAKES NO OTHER EXPRESS OR IMPLIED WARRANTY, AND EXPRESSLY DISCLAIMS ANY WARRANTY, OF ANY KIND, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTIBILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE RUSSELL INDEX(ES) OR ANY DATA OR ANY SECURITY (OR COMBINATION THEREOF) INCLUDED THEREIN. “Value Line®,” “The Value Line Investment Survey,” and “Value Line TimelinessTM Ranking System” are trademarks of Value Line Securities, Inc. or Value Line Publishing, Inc. that have been licensed to Jackson.The JNL/Mellon Capital VIP Fund, and the JNL/Mellon Capital JNL Optimized 5 Fund are not sponsored, recommended, sold or promoted by Value Line Publishing, Inc., Value Line, Inc. or Value Line Securities, Inc. (“Value Line”).Value Line makes no representation regarding the advisability of investing in the JNL/Mellon Capital VIP Fund, and the JNL/Mellon Capital JNL Optimized 5 Fund.Jackson is not affiliated with any Value Line Company. THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND IS NOT SPONSORED, ENDORSED, SOLD OR PROMOTED BY MSCI INC. (“MSCI”), ANY OF ITS AFFILIATES, ANY OF ITS INFORMATION PROVIDERS OR ANY OTHER THIRD PARTY INVOLVED IN, OR RELATED TO, COMPILING, COMPUTING OR CREATING ANY MSCI INDEX (COLLECTIVELY, THE “MSCI PARTIES”).THE MSCI INDEXES ARE THE EXCLUSIVE PROPERTY OF MSCI.MSCI AND THE MSCI INDEX NAMES ARE SERVICE MARK(S) OF MSCI OR ITS AFFILIATES AND HAVE BEEN LICENSED FOR USE FOR CERTAIN PURPOSES BY JACKSON NATIONAL ASSET MANAGEMENT, LLC.NONE OF THE MSCI PARTIES MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, TO THE ISSUER OR OWNERS OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR ANY OTHER PERSON OR ENTITY REGARDING THE ADVISABILITY OF INVESTING IN FUNDS GENERALLY OR IN THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND PARTICULARLY OR THE ABILITY OF ANY MSCI INDEX TO TRACK CORRESPONDING STOCK MARKET PERFORMANCE.MSCI OR ITS AFFILIATES ARE THE LICENSORS OF CERTAIN TRADEMARKS, SERVICE MARKS AND TRADE NAMES AND OF THE MSCI INDEXES WHICH ARE DETERMINED, COMPOSED AND CALCULATED BY MSCI WITHOUT REGARD TO THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR THE ISSUER OR OWNERS OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR ANY OTHER PERSON OR ENTITY.NONE OF THE MSCI PARTIES HAS ANY OBLIGATION TO TAKE THE NEEDS OF THE ISSUER OR OWNERS OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR ANY OTHER PERSON OR ENTITY INTO CONSIDERATION IN DETERMINING, COMPOSING OR CALCULATING THE MSCI INDEXES.NONE OF THE MSCI PARTIES IS RESPONSIBLE FOR OR HAS PARTICIPATED IN THE DETERMINATION OF THE TIMING OF, PRICES AT, OR QUANTITIES OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND TO BE ISSUED OR IN THE DETERMINATION OR CALCULATION OF THE EQUATION BY OR THE CONSIDERATION INTO WHICH THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND IS REDEEMABLE.FURTHER, NONE OF THE MSCI PARTIES HAS ANY OBLIGATION OR LIABILITY TO THE ISSUER OR OWNERS OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR ANY OTHER PERSON OR ENTITY IN CONNECTION WITH THE ADMINISTRATION, MARKETING OR OFFERING OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND. ALTHOUGH MSCI SHALL OBTAIN INFORMATION FOR INCLUSION IN OR FOR USE IN THE CALCULATION OF THE MSCI INDEXES FROM SOURCES THAT MSCI CONSIDERS RELIABLE, NONE OF THE MSCI PARTIES WARRANTS OR GUARANTEES THE ORIGINALITY, ACCURACY AND/OR THE COMPLETENESS OF ANY MSCI INDEX OR ANY DATA INCLUDED THEREIN.NONE OF THE MSCI 56 PARTIES MAKES ANY WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY THE ISSUER OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND, OWNERS OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND, OR ANY OTHER PERSON OR ENTITY, FROM THE USE OF ANY MSCI INDEX OR ANY DATA INCLUDED THEREIN.NONE OF THE MSCI PARTIES SHALL HAVE ANY LIABILITY FOR ANY ERRORS, OMISSIONS OR INTERRUPTIONS OF OR IN CONNECTION WITH ANY MSCI INDEX OR ANY DATA INCLUDED THEREIN. FURTHER, NONE OF THE MSCI PARTIES MAKES ANY EXPRESS OR IMPLIED WARRANTIES OF ANY KIND, AND THE MSCI PARTIES HEREBY EXPRESSLY DISCLAIM ALL WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO EACH MSCI INDEX AND ANY DATA INCLUDED THEREIN.WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT SHALL ANY OF THE MSCI PARTIES HAVE ANY LIABILITY FOR ANY DIRECT, INDIRECT, SPECIAL, PUNITIVE, CONSEQUENTIAL OR ANY OTHER DAMAGES (INCLUDING LOST PROFITS) EVEN IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES. 57 WHERE YOU CAN FIND MORE INFORMATION You can call us at 1-800 599-5651 to ask us questions, request information about the policies and the Separate Account, and obtain copies of the Statement of Additional Information, personalized illustrations or other documents.You also can write to us at the address given on the first page of this prospectus. We have filed a Statement of Additional Information with the Securities and Exchange Commission.The Statement of Additional Information that relates this prospectus is dated April 29 , 2013 .The Statement of Additional Information contains additional information about the Policy and is incorporated by reference in this Prospectus.You can obtain a free copy of the Statement of Additional Information upon request, by writing or calling us at the address or number given above. We file reports and other information with the Securities and Exchange Commission.You may read and copy any document we file with the SEC, including the Statement of Additional Information, at the SEC's public reference room in Washington, DC.Please call the SEC at (202) 942-8090 for information on the operation of the public reference room. Our SEC reports and other information about us are also available to the public at the SEC's website at http://www.sec.gov.Copies of this information may be obtained upon payment of a duplicating fee by writing the SEC's Public Reference Section, treet, N.E., Washington, DC 20549. Investment Company Act File No. 811-10463 58 STATEMENT OF ADDITIONAL INFORMATION April 29 , 2013 FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICIES Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK® Through JNLNY SEPARATE ACCOUNT IV This Statement of Additional Information is not a prospectus.This Statement of Additional Information contains additional information about the Policies described above that you may find useful.You should read it together with the Prospectus for the Policies.The date of the Prospectus to which this Statement of Additional Information relates is April 29 , 2013 .You may obtain a copy of the Prospectus without charge by calling us toll-free at 1-800-599-5651 or by writing to us at the following address. Jackson National Life Insurance Company of New York P.O. Box 30901 Lansing, MI 48909- 8401 TABLE OF CONTENTS Page GENERAL INFORMATION AND HISTORY 1 SERVICES 6 DISTRIBUTOR 6 DISTRIBUTION OF THE POLICIES 6 PERFORMANCE DATA 7 ILLUSTRATION OF DEATH BENEFITS, POLICY VALUES AND CASH SURRENDER VALUES 7 FINANCIAL STATEMENTS OF THE SEPARATE ACCOUNT Appendix A FINANCIAL STATEMENT OF JACKSON OF NY Appendix B GENERAL INFORMATION AND HISTORY Jackson National Life Insurance Company of New York ("Jackson of NY®") is a stock life insurance company organized under the laws of the state of New York in July 1995.In September 1997, the company changed its name from First Jackson National Life Insurance Company to its present name.Its legal domicile and principal business address is 2900Westchester Avenue, Purchase, New York 10577.Jackson of NY is a wholly owned subsidiary of Jackson National Life Insurance Company® and is ultimately a wholly owned subsidiary of Prudential plc, London, England, a publicly traded life insurance company in the United Kingdom. JNLNY Separate Account IV (the "Separate Account") was established in November 1998 as a segregated asset account of Jackson of NY.The Separate Account is registered as a unit investment trust under the Investment Company of 1940, as amended. Trademarks, Service Marks, and Related Disclosures The “S&P 500 Index,” “S&P MidCap 400 Index,” “S&P SmallCap 600 Index,” “Dow Jones U.S. Select Dividend Index,” “Dow Jones U.S. Contrarian Opportunities,” “ Dow Jones Industrial Average,” “Dow Jones Select Dividend Index,” and “The Dow 10,” “STANDARD & POOR’S ® ,” “S&P ® ,” “S&P 500 ® ,” “S&P MIDCAP 400 Index ® ,” “STANDARD & POOR’S MIDCAP 400 Index ® ,” “S&P SmallCap 600 Index ® ” and “STANDARD & POOR’S 500 ® ” (collectively, the “Indices”) are products of S&P Dow Jones Indices LLC or its affiliates (“SPDJI”), and has been licensed for use by Jackson National Life Insurance Company (“Jackson”). “Dow Jones ® ”, “Dow Jones Industrial Average”, “DJIA ® ”, “Dow Jones Select Dividend Index”, “The Dow ® ” and “The Dow 10” are service and/or trademarks of Dow Jones Trademark Holdings, LLC ( “ Dow Jones ” ) and have been licensed to SPDJI and have been sub-licensed for use for certain purposes by Jackson National Life Insurance Company ® (“Jackson”) . The JNL/Mellon Capital VIP Fund, JNL/Mellon Capital JNL 5 Fund, JNL/Mellon Capital S&P 500 Index Fund, JNL/Mellon S&P 400 MidCap Index Fund, the JNL/Mellon Capital JNL Optimized 5 Fund, the JNL/Mellon Capital Communications Sector Fund, the JNL/Mellon Capital Consumer Brands Sector Fund, the JNL/Mellon Capital Financial Sector Fund, the JNL/Mellon Capital Healthcare Sector Fund, the JNL/Mellon Capital Oil & Gas Sector Fund, and the JNL/Mellon Capital Technology Sector Fund (collectively, the “Products”) are not sponsored, endorsed, sold or promoted by SPDJI, Dow Jones, Standard & Poor’s Financial Services LLCor any of their respective affiliates (collectively, “S&P Dow Jones Indices”). S&P Dow Jones Indices makes no representation or warranty, express or implied, to the owners of the Products or any member of the public regarding the advisability of investing in securities generally or in the Products particularly or the ability of the Indices to track general market performance.S&P Dow Jones Indices’ only relationship to Jackson with respect to the Indices or the Products is the licensing of the Indices and certain trademarks, service marks and/or trade names of S&P Dow Jones Indices and/or its licensors.The Indices are determined, composed and calculated by S&P Dow Jones Indices without regard to Jackson or the Products.S&P Dow Jones Indices have no obligation to take the needs of Jackson or the owners of the Products into consideration in determining, composing or calculating the Indices.S&P Dow Jones Indices are not responsible for and have not participated in the determination of the prices, and amount of the Products or the timing of the issuance or sale of the Products in the determination or calculation of the equation by which the Products are to be converted into cash, surrendered or redeemed, as the case may be.S&P Dow Jones Indices have no obligation or liability in connection with the administration, marketing or trading of the Products. There is no assurance that investment products based on the Indices will accurately track index performance or provide positive investment returns.S&P Dow Jones Indices LLC is not an investment advisor.Inclusion of a security within an index is not a recommendation by S&P Dow Jones Indices to buy, sell, or hold such security, nor is it considered to be investment advice. S&P DOW JONES INDICES DOES NOT GUARANTEE THE ADEQUACY, ACCURACY, TIMELINESS AND/OR THE COMPLETENESS OF THE INDICES OR ANY DATA RELATED THERETO OR ANY COMMUNICATION, INCLUDING BUT NOT LIMITED TO, ORAL OR WRITTEN COMMUNICATION (INCLUDING ELECTRONIC COMMUNICATIONS) WITH RESPECT THERETO.S&P DOW JONES INDICES SHALL NOT BE SUBJECT TO ANY DAMAGES OR LIABILITY FOR ANY ERRORS, OMISSIONS, OR DELAYS THEREIN.S&P DOW JONES INDICES MAKE NO EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY DISCLAIMS ALL WARRANTIES, OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE OR AS TO RESULTS TO BE OBTAINED BY JACKSON OR OWNERS OF THE PRODUCTS, OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE INDICES OR WITH RESPECT TO ANY DATA RELATED THERETO.WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT WHATSOEVER SHALL S&P DOW JONES INDICES BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES INCLUDING BUT NOT LIMITED TO, LOSS OF PROFITS, TRADING LOSSES, LOST TIME OR GOODWILL, EVEN IF THEY HAVE BEEN ADVISED OF THE POSSIBLITY OF SUCH DAMAGES, WHETHER IN CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE.THERE ARE NO THIRD PARTY BENEFICIARIES OF ANY AGREEMENTS OR ARRANGEMENTS BETWEEN S&P DOW JONES INDICES AND JACKSON, OTHER THAN THE LICENSORS OF S&P DOW JONES INDICES. “SPDR” is a registered trademark of Standard & Poor's Financial Services LLC (“S&P Financial Services”) and has been licensed for use by State Street Corporation. Standard & Poor’s and S&P are registered trademarks of S&P Financial Services. No financial product offered by State Street Corporation or its affiliates is sponsored, endorsed, sold or promoted by S&P Financial Services or its affiliates, and S&P Financial Services and its affiliates make no representation, warranty or condition regarding the advisability of buying, selling or holding units/shares in such products. Further limitations and important information that could affect investors' rights are described in the prospectus for the applicable product. The Product(s) is not sponsored, endorsed, sold or promoted by The Nasdaq Stock Market, Inc. (including its affiliates) (Nasdaq, with its affiliates, are referred to as the Corporations).The Corporations have not passed on the legality or suitability of or the accuracy or adequacy of descriptions and disclosures relating to the Product(s).The Corporations make no representation or warranty, express or implied to the Owners of the Product(s) or any member of the public regarding the advisability of investing in securities generally or in the Product(s) particularly, or the ability of the Nasdaq-100 Index® to track general stock market performance.The Corporations’ only relationship to Jackson (Licensee) is in the licensing of the Nasdaq-100®, Nasdaq-100 Index® and Nasdaq® trademarks or service marks, and certain trade names of the Corporations and the use of the Nasdaq-100 Index® which is determined, composed and calculated by Nasdaq without regard to Licensee or the Product(s).Nasdaq has no obligation to take the needs of the Licensee or the Owners of the Product(s) into consideration in determining, composing or calculating the Nasdaq-100 Index®.The Corporations are not responsible for and have not participated in the determination of the timing of, prices at or quantities of the Product(s) to be issued or in the determination or calculation of the equation by which the Product(s) is to be converted into cash.The Corporations have no liability in connection with the administration, marketing or trading of the Product(s). The Corporations do not guarantee the accuracy and/or uninterrupted calculation of the Nasdaq-100 index® or any data included therein.The Corporations make no warranty, express or implied, as to results to be obtained by Licensee, Owners of the product(s) or any other person or entity from the use of the Nasdaq-100 Index® or any data included therein.The Corporations make no express or implied warranties, and expressly disclaim all warranties of merchantability or fitness for a particular purpose or use with respect to the Nasdaq-100 Index® or any data included therein.Without limiting any of the foregoing, in no event shall the Corporations have any liability for any lost profits or special, incidental, punitive, indirect or consequential damages, even if notified of the possibility of such damages. “The Nasdaq-100®,” “Nasdaq-100 Index®,” “Nasdaq Stock Market®” and “Nasdaq®” are trade or service marks of The Nasdaq, Inc. (which with its affiliates are the “Corporations”) and have been licensed for use by Jackson.The Corporations have not passed on the legality or suitability of the JNL/Mellon Capital JNL Optimized 5 Fund, or the JNL/Mellon Capital VIP Fund.The JNL/Mellon Capital VIP Fund and the JNL/Mellon Capital JNL Optimized 5 Fund are not issued, endorsed, sponsored, managed, sold or promoted by the Corporations.THE CORPORATIONS MAKE NO WARRANTIES AND BEAR NO LIABILITY WITH RESPECT TO THE JNL/MELLON CAPITAL VIP FUND AND THE JNL/MELLON CAPITAL JNL OPTIMIZED 5 FUND. Russell Investment Group is the source and owner of the trademarks, service marks and copyrights related to the Russell Indexes.Russell is a trademark of Russell Investment Group. JNL/Mellon Capital Small Cap Index Fund is not promoted, sponsored or endorsed by, nor in any way affiliated with Russell Investment Group ("Russell").Russell is not responsible for and has not reviewed JNL/Mellon Capital Small Cap Index Fund nor any associated literature or publications and Russell makes no representation or warranty, express or implied, as to their accuracy, or completeness, or otherwise. Russell reserves the right, at any time and without notice, to alter, amend, terminate or in any way change the Russell Indexes.Russell has no obligation to take the needs of any particular fund or its participants or any other product or person into consideration in determining, composing or calculating any of the Russell Indexes. Russell's publication of the Russell Indexes in no way suggests or implies an opinion by Russell as to the attractiveness or appropriateness of investment in any or all securities upon which the Russell Indexes are based.RUSSELL MAKES NO REPRESENTATION, WARRANTY, OR GUARANTEE AS TO THE ACCURACY COMPLETENESS, RELIABILITY, OR OTHERWISE OF THE RUSSELL INDEXES.RUSSELL MAKES NO REPRESENTATION, WARRANTY OR GUARANTEE REGARDING THE USE, OR THE RESULTS OF USE, OF THE RUSSELL INDEXES OR ANY DATA INCLUDED THEREIN, OR ANY SECURITY (OR COMBINATION THEREOF) COMPRISING THE RUSSELL INDEXES.RUSSELL MAKES NO OTHER EXPRESS OR IMPLIED WARRANTY, AND EXPRESSLY DISCLAIMS ANY WARRANTY, OF ANY KIND, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTIBILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE RUSSELL INDEX(ES) OR ANY DATA OR ANY SECURITY (OR COMBINATION THEREOF) INCLUDED THEREIN. Jackson has entered into a License Agreement with Value Line®.Value Line Publishing, Inc.'s ("VLPI") only relationship to Jackson is VLPI's licensing to Jackson of certain VLPI trademarks and trade names and the Value Line Timeliness Ranking System (the "System"), which is composed by VLPI without regard to Jackson, this Product or any investor.VLPI has no obligation to take the needs of Jackson or any investor in the Product into consideration in composing the System.The Product results may differ from the hypothetical or published results of the Value Line Timeliness Ranking System.VLPI is not responsible for and has not participated in the determination of the prices and composition of the Product or the timing of the issuance for sale of the Product or in the calculation of the equations by which the Product is to be converted into cash. VLPI MAKES NO WARRANTY CONCERNING THE SYSTEM, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY IMPLIED WARRANTIES ARISING FROM USAGE OF TRADE, COURSE OF DEALING OR COURSE OF PERFORMANCE, AND VLPI MAKES NO WARRANTY AS TO THE POTENTIAL PROFITS OR ANY OTHER BENEFITS THAT MAY BE ACHIEVED BY USING THE SYSTEM OR ANY INFORMATION OR MATERIALS GENERATED THEREFROM.VLPI DOES NOT WARRANT THAT THE SYSTEM WILL MEET ANY REQUIREMENTS OR THAT IT WILL BE ACCURATE OR ERROR-FREE.VLPI ALSO DOES NOT GUARANTEE ANY USES, INFORMATION, DATA OR OTHER RESULTS GENERATED FROM THE SYSTEM.VLPI HAS NO OBLIGATION OR LIABILITY (I) IN CONNECTION WITH THE ADMINISTRATION, MARKETING OR TRADING OF THE PRODUCT; OR (II) FOR ANY LOSS, DAMAGE, COST OR EXPENSE SUFFERED OR INCURRED BY ANY INVESTOR OR OTHER PERSON OR ENTITY IN CONNECTION WITH THIS PRODUCT, AND IN NO EVENT SHALL VLPI BE LIABLE FOR ANY LOST PROFITS OR OTHER CONSEQUENTIAL, SPECIAL, PUNITIVE, INCIDENTAL, INDIRECT OR EXEMPLARY DAMAGES IN CONNECTION WITH THE PRODUCT. THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND AND THE JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND ARE NOT SPONSORED, ENDORSED, SOLD OR PROMOTED BY MSCI INC. (“MSCI”), ANY OF ITS AFFILIATES, ANY OF ITS INFORMATION PROVIDERS OR ANY OTHER THIRD PARTY INVOLVED IN, OR RELATED TO, COMPILING, COMPUTING OR CREATING ANY MSCI INDEX (COLLECTIVELY, THE “MSCI PARTIES”).THE MSCI INDEXES ARE THE EXCLUSIVE PROPERTY OF MSCI.MSCI AND THE MSCI INDEX NAMES ARE SERVICE MARK(S) OF MSCI OR ITS AFFILIATES AND HAVE BEEN LICENSED FOR USE FOR CERTAIN PURPOSES BY JACKSON NATIONAL ASSET MANAGEMENT, LLC.NONE OF THE MSCI PARTIES MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, TO THE ISSUER OR OWNERS OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR THE JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND OR ANY OTHER PERSON OR ENTITY REGARDING THE ADVISABILITY OF INVESTING IN FUNDS GENERALLY OR IN THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR THE JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND PARTICULARLY OR THE ABILITY OF ANY MSCI INDEX TO TRACK CORRESPONDING STOCK MARKET PERFORMANCE.MSCI OR ITS AFFILIATES ARE THE LICENSORS OF CERTAIN TRADEMARKS, SERVICE MARKS AND TRADE NAMES AND OF THE MSCI INDEXES WHICH ARE DETERMINED, COMPOSED AND CALCULATED BY MSCI WITHOUT REGARD TO THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR THE JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND OR THE ISSUER OR OWNERS OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR THE JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND OR ANY OTHER PERSON OR ENTITY.NONE OF THE MSCI PARTIES HAS ANY OBLIGATION TO TAKE THE NEEDS OF THE ISSUER OR OWNERS OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR THE JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND OR ANY OTHER PERSON OR ENTITY INTO CONSIDERATION IN DETERMINING, COMPOSING OR CALCULATING THE MSCI INDEXES.NONE OF THE MSCI PARTIES IS RESPONSIBLE FOR OR HAS PARTICIPATED IN THE DETERMINATION OF THE TIMING OF, PRICES AT, OR QUANTITIES OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR THE JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND TO BE ISSUED OR IN THE DETERMINATION OR CALCULATION OF THE EQUATION BY OR THE CONSIDERATION INTO WHICH THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR THE JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND IS REDEEMABLE.FURTHER, NONE OF THE MSCI PARTIES HAS ANY OBLIGATION OR LIABILITY TO THE ISSUER OR OWNERS OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR THE JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND OR ANY OTHER PERSON OR ENTITY IN CONNECTION WITH THE ADMINISTRATION, MARKETING OR OFFERING OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR THE JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND. ALTHOUGH MSCI SHALL OBTAIN INFORMATION FOR INCLUSION IN OR FOR USE IN THE CALCULATION OF THE MSCI INDEXES FROM SOURCES THAT MSCI CONSIDERS RELIABLE, NONE OF THE MSCI PARTIES WARRANTS OR GUARANTEES THE ORIGINALITY, ACCURACY AND/OR THE COMPLETENESS OF ANY MSCI INDEX OR ANY DATA INCLUDED THEREIN.NONE OF THE MSCI PARTIES MAKES ANY WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY THE ISSUER OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR THE JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND, OWNERS OF THE JNL/MELLON CAPITAL INTERNATIONAL INDEX FUND OR THE JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND, OR ANY OTHER PERSON OR ENTITY, FROM THE USE OF ANY MSCI INDEX OR ANY DATA INCLUDED THEREIN.NONE OF THE MSCI PARTIES SHALL HAVE ANY LIABILITY FOR ANY ERRORS, OMISSIONS OR INTERRUPTIONS OF OR IN CONNECTION WITH ANY MSCI INDEX OR ANY DATA INCLUDED THEREIN. FURTHER, NONE OF THE MSCI PARTIES MAKES ANY EXPRESS OR IMPLIED WARRANTIES OF ANY KIND, AND THE MSCI PARTIES HEREBY EXPRESSLY DISCLAIM ALL WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO EACH MSCI INDEX AND ANY DATA INCLUDED THEREIN.WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT SHALL ANY OF THE MSCI PARTIES HAVE ANY LIABILITY FOR ANY DIRECT, INDIRECT, SPECIAL, PUNITIVE, CONSEQUENTIAL OR ANY OTHER DAMAGES (INCLUDING LOST PROFITS) EVEN IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES. SERVICES The financial statements of JNLNY Separate Account IV and Jackson National Life Insurance Company of New York for the periods indicated have been included herein in reliance upon the reports of KPMG LLP, an independent registered public accounting firm, appearing elsewhere herein, and upon the authority of said firm as experts in accounting and auditing.The principal business address of KPMG LLP is Aon Center, 200 East Randolph Drive, Suite 5500, Chicago, Illinois 60601. Jackson is the parent of Jackson National Asset Management, LLC (“JNAM”), the Funds’ investment adviser and administrator.Pursuant to an agreement between Jackson and JNAM, JNAM provides certain administrative services with respect to the Separate Account, including separate account administration services and financial and accounting services.For the past three years, Jackson paid $349,200 in 2010, $430,000 in 2011, and $450,000 in 2012 for the services provided by JNAM to Jackson. Actuarial matters included in the Prospectus and this Statement of Additional Information, including the hypothetical Policy illustrations included herein, have been approved by Ryan T. Mellott , Actuary of Jackson of NY, and are included in reliance upon his opinion as to their reasonableness. DISTRIBUTOR The Policies are distributed by Jackson National Life Distributors LLC ("JNLD"), a subsidiary of Jackson National Life Insurance Company.JNLD is located at 7601 Technology Way, Denver, Colorado 80237.The Policies are offered on a continuous basis.However, Jackson of NY reserves the right to discontinue offering the Policies at any time. The aggregate amount of underwriting commissions paid to broker/dealers was $2,442 in 2010, $2,336 in 2011 , and $2,226 in 2012 .JNLD did not retain any portion of the commissions. DISTRIBUTION OF THE POLICIES The Policies are sold by registered representatives of broker-dealers who are our insurance agents, either individually or through an incorporated insurance agency.Registered representatives who sell the Policies may earn approximately 90% (up to 50% sales commission plus up to 40% expense allowance) of all premiums up to the first year Target Premium, plus up to 3.00% of any additional premiums paid in excess of that amount.Registered representatives also may be eligible for trail compensation of up to 0.15% on Policies that have been in force for at least twelve months.Jackson of NY may also pay up to 5% of all premiums up to the first year Target Premium as a broker dealer concession in the first Policy Year.From time to time, we may pay or permit other promotional incentives in cash, credits, or other compensation.Jackson of NY pays all such commissions and incentives. PERFORMANCE DATA From time to time, we may advertise performance data related to the Investment Divisions of the Separate Account available under the Policy. The performance figures are calculated using the actual historical performance of the underlying portfolios for the periods shown and represent the average annual total return for that period.The performance for a specific period is calculated by taking a hypothetical $1,000 investment in an Investment Division on the first day of the period ("initial investment") and computing the average annual compounded rate of return for the period that would equate the initial investment with the value of that investment at the end of the period, carried to at least the nearest hundredth of a percent. The performance returns will reflect the deduction of management fees and all other operating expenses of the portfolios and the deduction of the current mortality and expense risk charge applicable under the Policy for the first ten Policy Years.The guaranteed mortality & expense risk charge is higher and the current mortality & expense risk charge is lower after the tenth year.The returns will not reflect any premium deductions for costs of insurance, premium charges, monthly policy fees or administrative charges, surrender charges, or other policy charges.IF THE PERFORMANCE INCLUDED SUCH DEDUCTIONS, THE RETURNS SHOWN WOULD BE SIGNIFICANTLY LOWER. No performance information is available since the Class B shares of the underlying portfolio has not commenced operations as of December 31, 2003.Performance data may be shown for the period from the commencement of Policy sales, which is when the separate account will commence operations. ILLUSTRATION OF DEATH BENEFITS, POLICY VALUES AND CASH SURRENDER VALUES The following tables illustrate how values under a Policy change with the investment experience of the Portfolios.The tables illustrate how the Death Benefits, Policy Values and Cash Surrender Values of a Policy issued to an Insured of a given age and underwriting risk classification would vary over an extended period of time if the hypothetical gross investment rates of return on the assets held in the Investment Divisions of the Separate Account were a uniform annual rate of 0%, 6% or 12%.If the hypothetical gross investment rate of return averages 0%, 6%, or 12%, but fluctuates over and under those averages throughout the years, the Death Benefits, Policy Values, and Cash Surrender Values may be different. The amounts shown for the Death Benefit, Policy Value, and Cash Surrender Value as of each Policy Anniversary reflect the fact that the net investment returns on the assets held in the Investment Divisions are lower than the gross after-tax returns on the Portfolios, as a result of the expenses paid by the Portfolios and the charges deducted from the Investment Divisions.The net investment returns reflect the deduction of the Portfolio investment management fees and other Portfolio expenses at an annual effective rate of 0.70%, which is the arithmetic average of the actual and estimated fees and expenses for all of the Portfolios.The gross annual investment rates of 0%, 6% and 12% correspond to net annual investment rates of return of -1.688%, 4.252% and 10.193% respectively, on a guaranteed basis, and -1.590%, 4.357% and 10.303%, respectively, on a current basis during years one through ten, -0.948%, 5.037% and 11.022% respectively, on a current basis during years eleven through twenty, and -0.700%, 5.300% and 11.300%, respectively, on a current basis during years twenty-one and thereafter. The tables illustrate the Death Benefits, Policy Values, and Cash Surrender Values that would result based upon the hypothetical investment rates of return if no payments other than the specified annual premium payments are made, if all premium payments are allocated to the Separate Account, and if no policy loans are taken.The tables also assume that no partial surrenders, transfers, or changes in the Specified Death Benefit or death benefit option are made. Values are shown for Policies issued to preferred non-tobacco class Insureds.Values for Policies issued on a basis involving higher mortality risk would result in lower Death Benefits, Policy Values, and Cash Surrender Values than those illustrated.Females generally have a more favorable cost of insurance rate structure than males and non-tobacco class Insureds generally have a more favorable cost of insurance rate than tobacco class Insureds. The amounts shown in the tables also reflect all charges deducted under the Policy based on the assumptions described herein and in the tables.These charges include a sales charge, premium tax charge, and federal (DAC) tax charge, which are deducted from each premium; a daily mortality and expense risk charge, which is deducted from the assets of the Investment Divisions; and a monthly policy fee, monthly administrative charge, and monthly cost of insurance charge, which are deducted from Policy Value.The current sales charge is 6% for years 1-5 and 4% for years 6+ (up to the Target Premium).The sales charge is currently 2% of premium in excess of the Target Premium for issue ages 70 and older in years 1-3 only.The sales charge is guaranteed not to exceed 6% of all premium.The premium tax charge and federal (DAC) tax charge are 2% and 1.5% of each premium, respectively.The mortality and expense risk charge is currently equivalent to an annual effective rate of 0.90% and 0.25% for Policy Years 1-10 and 11-20, respectively, and 0.00% thereafter.This charge is guaranteed not to exceed 1.00% in all Policy Years.The monthly policy fee is $15 per month for the first three Policy Years and $7.50 per month thereafter.The monthly administrative fee is $0.07 per month per $1,000 of Specified Death Benefit for Policy Years 1-10 and $0.01 per month per $1,000 thereafter.This charge is assessed on up to $2 million of Specified Death Benefit.The monthly cost of insurance charge varies with the amount of insurance coverage and the age, sex and underwriting risk classification of the Insured.Cash Surrender Values reflect any applicable Surrender Charges. The hypothetical values shown in the tables do not reflect any charges for federal, state or other income against the Separate Account, since we are not currently making this charge.However, if such a charge is made in the future, a higher gross annual investment rate of return than illustrated would be needed to produce the net after tax returns shown in the tables.The tables also do not reflect the deduction of the cost of any optional rider. Upon request, we will furnish a comparable illustration based on the proposed Insured's age, sex and underwriting risk classification, Specified Death Benefit, death benefit option, proposed amount and frequency of premium payments, and any available riders requested. JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK Flexible Premium Variable Life Insurance Policy Male Preferred Non-tobacco Issue Age 45 $7,146.00 Annual Premium $450,000 Specified Death Benefit (Death Benefit Option A) Guaranteed Maximum Charges 0% Hypothetical Gross Investment Return (-1.688% Net) 6% Hypothetical Gross Investment Return (4.252% Net) 12% Hypothetical Gross Investment Return (10.193% Net) Policy Year Policy Value Cash Surrender Value Death Benefit Policy Value Cash Surrender Value Death Benefit Policy Value Cash Surrender Value Death Benefit 1 0 0 0 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 25 ** ** ** 30 * 35 * 40 * 45 * 50 * 55 * Assumptions: 1. Premium shown is paid at the beginning of each Policy Year. Values would differ if Premiums were paid with a different frequency or in different amounts. 2. No policy loans or partial surrenders have been taken. 3. Illustrated values reflect guaranteed expenses and guaranteed cost of insurance charges. 4. Policy values will vary from those illustrated if actual rates differ from those assumed. 5. The Death Benefits shown comply with Section 7702 of the Internal Revenue Code (as amended) based on the Guideline Premium Test. 6. When the Cash Surrender Value is zero, the Policy might lapse unless sufficient additional premium is paid within the Grace Period. The hypothetical gross investment rates of return shown above are illustrative only and should not be deemed a representation of past or future investment rates of return.Actual investment results may be more or less than those shown and will depend on a number of factors, including the investment allocations made by an owner and the investment experience of the Portfolios.The Policy Value, Cash Surrender Value and Death Benefit for a Policy would be different from those shown if the actual gross annual rates of return averaged 0.00%, 6.00% and 12.00% over a period of years but also fluctuated above or below those averages for individual Policy Years.No representation can be made by Jackson of NY or any Portfolio that these hypothetical rates of return can be achieved for any one year or sustained over any period of time. JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK Flexible Premium Variable Life Insurance Policy Male Preferred Non-tobacco Issue Age 45 $7,146.00 Annual Premium $450,000 Specified Death Benefit (Death Benefit Option A) Current Charges 0% Hypothetical Gross Investment Return 6% Hypothetical Gross Investment Return 12% Hypothetical Gross Investment Return Policy Year Policy Value Cash Surrender Value Death Benefit Policy Value Cash Surrender Value Death Benefit Policy Value Cash Surrender Value Death Benefit 1 0 0 0 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 25 30 35 40 45 ** ** ** 50 ** ** ** 55 ** ** ** Assumptions: 1. Premium shown is paid at the beginning of each Policy Year. Values would differ if Premiums were paid with a different frequency or in different amounts. 2. No policy loans or partial surrenders have been taken. 3. Illustrated values reflect current expenses and current cost of insurance charges, which are subject to change. 4. Policy values will vary from those illustrated if actual rates differ from those assumed. 5. The Death Benefits shown comply with Section 7702 of the Internal Revenue Code (as amended) based on the Guideline Premium Test. 6. When the Cash Surrender Value is zero, the Policy might lapse unless sufficient additional premium is paid within the Grace Period. 7. The gross annual investment rates of 0%, 6% and 12% correspond to net annual investment rates of return of -1.590%, 4.357% and 10.303%, respectively, during years one through ten, -0.948%, 5.037% and 11.022% respectively, during years eleven through twenty, and -0.700%, 5.300% and 11.300%, respectively, during years twenty-one and thereafter. The hypothetical gross investment rates of return shown above are illustrative only and should not be deemed a representation of past or future investment rates of return.Actual investment results may be more or less than those shown and will depend on a number of factors, including the investment allocations made by an owner and the investment experience of the Portfolios.The Policy Value, Cash Surrender Value and Death Benefit for a Policy would be different from those shown if the actual gross annual rates of return averaged 0.00%, 6.00% and 12.00% over a period of years but also fluctuated above or below those averages for individual Policy Years.No representation can be made by Jackson of NY or any Portfolio that these hypothetical rates of return can be achieved for any one year or sustained over any period of time. FINANCIAL STATEMENTS In the pages that follow are the financial statements of the Separate Account as of December 31, 2012 and Jackson of NY as of December 31, 2012 , 2011 , and 2010 , and the accompanying Independent Registered Public Accounting Firm's Reports.The financial statements of Jackson National Life of NY included herein should be considered only as bearing upon the ability of Jackson National Life of NY to meet its obligations under the Policies.Jackson National Life of NY's financial statements do not bear on the investment experience of the assets held in the Separate Account. APPENDIX A JNLNY Separate Account IV Financial Statements December 31, 2012 JNLNY Separate Account IV Statements of Assets and Liabilities December 31, 2012 JNL/Capital Guardian Global Balanced Portfolio JNL/Capital Guardian Global Diversified Research Portfolio JNL/DFA U.S. Core Equity Portfolio JNL/Eagle SmallCap Equity Portfolio JNL/Franklin Templeton Income Portfolio JNL/Franklin Templeton Small Cap Value Portfolio JNL/ Goldman Sachs Core Plus Bond Portfolio JNL/ Goldman Sachs Mid Cap Value Portfolio JNL/Invesco Global Real Estate Portfolio JNL/Invesco International Growth Portfolio Assets Investments, at value (a) $ $ $
